Exhibit 10.1

 

 

OFFICE LEASE

BETWEEN

METROPOLITAN LIFE INSURANCE COMPANY (LANDLORD)

AND

XOOM CORPORATION (TENANT)

425 MARKET STREET

San Francisco, California

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE    ARTICLE ONE - BASIC LEASE PROVISIONS      1     

1.01

   BASIC LEASE PROVISIONS      1     

1.02

   ENUMERATION OF EXHIBITS & RIDER(S)      3     

1.03

   DEFINITIONS      3    ARTICLE TWO - PREMISES, TERM AND FAILURE TO GIVE
POSSESSION      7     

2.01

   LEASE OF PREMISES      7     

2.02

   TERM      7     

2.03

   FAILURE TO GIVE POSSESSION      7     

2.04

   AREA OF PREMISES      7     

2.05

   CONDITION OF PREMISES      7    ARTICLE THREE - RENT      7    ARTICLE FOUR -
RENT ADJUSTMENTS AND PAYMENTS      7     

4.01

   RENT ADJUSTMENTS      7     

4.02

   STATEMENT OF LANDLORD      8     

4.03

   BOOKS AND RECORDS      8     

4.04

   PARTIAL OCCUPANCY; COST POOLS      8     

4.05

   TENANT OR LEASE SPECIFIC TAXES      8    ARTICLE FIVE - SECURITY      9   
ARTICLE SIX - SERVICES      11     

6.01

   LANDLORD’S GENERAL SERVICES      11     

6.02

   ELECTRICAL SERVICES      12     

6.03

   ADDITIONAL AND AFTER-HOUR SERVICES      12     

6.04

   TELEPHONE SERVICES      12     

6.05

   DELAYS IN FURNISHING SERVICES      13     

6.06

   CHOICE OF SERVICE PROVIDER      13     

6.07

   SIGNAGE      14    ARTICLE SEVEN - POSSESSION, USE AND CONDITION OF PREMISES
     14     

7.01

   POSSESSION AND USE OF PREMISES      14     

7.03

   QUIET ENJOYMENT      16    ARTICLE EIGHT - MAINTENANCE      16     

8.01

   LANDLORD’S MAINTENANCE      16     

8.02

   TENANT’S MAINTENANCE      16    ARTICLE NINE - ALTERATIONS AND IMPROVEMENTS
     17     

9.01

   TENANT ALTERATIONS      17     

9.02

   LIENS      17    ARTICLE TEN - ASSIGNMENT AND SUBLETTING      18     

10.01

   ASSIGNMENT AND SUBLETTING      18     

10.02

   RECAPTURE      19     

10.03

   EXCESS RENT      19     

10.04

   TENANT LIABILITY      19     

10.05

   ASSUMPTION AND ATTORNMENT      20     

10.06

   DESK SHARING      20    ARTICLE ELEVEN - DEFAULT AND REMEDIES      20     

11.01

   EVENTS OF DEFAULT      20     

11.02

   LANDLORD’S REMEDIES      21     

11.03

   ATTORNEY’S FEES      22     

11.04

   BANKRUPTCY      22     

11.05

   LANDLORD’S DEFAULT      23    ARTICLE TWELVE - SURRENDER OF PREMISES      23
    

12.01

   IN GENERAL      23     

12.02

   LANDLORD’S RIGHTS      24    ARTICLE THIRTEEN - HOLDING OVER      24   
ARTICLE FOURTEEN - DAMAGE BY FIRE OR OTHER CASUALTY      24     

14.01

   SUBSTANTIAL UNTENANTABILITY      24     

14.02

   INSUBSTANTIAL UNTENANTABILITY      25     

14.03

   RENT ABATEMENT      25   



--------------------------------------------------------------------------------

 

14.04

   WAIVER OF STATUTORY REMEDIES      25    ARTICLE FIFTEEN - EMINENT DOMAIN     
25     

15.01

   TAKING OF WHOLE OR SUBSTANTIAL PART      25     

15.02

   TAKING OF PART      26     

15.03

   COMPENSATION      26    ARTICLE SIXTEEN - INSURANCE      26     

16.01

   TENANT’S INSURANCE      26     

16.02

   FORM OF POLICIES      26     

16.03

   LANDLORD’S INSURANCE      26     

16.04

   WAIVER OF SUBROGATION      27     

16.05

   NOTICE OF CASUALTY      27    ARTICLE SEVENTEEN - WAIVER OF CLAIM; INDEMNITY
     27     

17.01

   WAIVER OF CLAIMS      27     

17.02

   INDEMNITY BY TENANT      28     

17.03

   WAIVER OF CONSEQUENTIAL DAMAGES      28    ARTICLE EIGHTEEN - RULES AND
REGULATIONS      28     

18.01

   RULES      28     

18.02

   ENFORCEMENT      28    ARTICLE NINETEEN - LANDLORD’S RESERVED RIGHTS      28
   ARTICLE TWENTY - ESTOPPEL CERTIFICATE      29     

20.01

   IN GENERAL      29     

20.02

   ENFORCEMENT      29    ARTICLE TWENTY-ONE - INTENTIONALLY OMITTED      29   
ARTICLE TWENTY-TWO - REAL ESTATE BROKERS      29    ARTICLE TWENTY-THREE -
MORTGAGEE PROTECTION      29     

23.01

   SUBORDINATION AND ATTORNMENT      29     

23.02

   MORTGAGEE PROTECTION      30    ARTICLE TWENTY-FOUR - NOTICES      30   
ARTICLE TWENTY-FIVE - OFAC      31    ARTICLE TWENTY-SIX - MISCELLANEOUS      31
    

26.01

   LATE CHARGES      31     

26.02

   NO JURY TRIAL; VENUE; JURISDICTION      31     

26.03

   DEFAULT UNDER OTHER LEASE      32     

26.04

   OPTION      32     

26.05

   AUTHORITY      32     

26.06

   ENTIRE AGREEMENT      32     

26.07

   MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE      32     

26.08

   EXCULPATION      32     

26.09

   ACCORD AND SATISFACTION      32     

26.10

   LANDLORD’S OBLIGATIONS ON SALE OF BUILDING      32     

26.11

   BINDING EFFECT      32     

26.12

   CAPTIONS      32     

26.13

   TIME; APPLICABLE LAW; CONSTRUCTION      33     

26.14

   ABANDONMENT      33     

26.15

   LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES      33     

26.16

   SECURITY SYSTEM      33     

26.17

   NO LIGHT, AIR OR VIEW EASEMENTS      33     

26.18

   RECORDATION      33     

26.19

   SURVIVAL      33     

26.20

   EXHIBITS OR RIDERS      33     

26.21

   DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST      33    ARTICLE
TWENTY-SEVEN - HAZARDOUS SUBSTANCES DISCLOSURE      34   



--------------------------------------------------------------------------------

OFFICE LEASE

ARTICLE ONE

BASIC LEASE PROVISIONS

 

1.01 BASIC LEASE PROVISIONS - In the event of any conflict between these Basic
Lease Provisions and any other Lease provision, such other Lease provision shall
control.

 

(1) PROJECT AND ADDRESS:

425 Market Street

San Francisco, California 94105

 

(2) LANDLORD AND ADDRESS:

Metropolitan Life Insurance Company,

a New York corporation

Notices to Landlord shall be addressed:

Metropolitan Life Insurance Company

c/o Cushman & Wakefield of California, Inc.

425 Market Street

San Francisco, California 94105

with copies to the following:

Metropolitan Life Insurance Company

425 Market Street, Suite 1050

San Francisco, CA 94105

Attention: Assistant Vice President

and

Metropolitan Life Insurance Company

425 Market Street, Suite 1050

San Francisco, CA 94105

Attention: Associate General Counsel

 

(3) TENANT AND CURRENT ADDRESS:

 

  (a) Name: Xoom Corporation

  (b) State of incorporation: Delaware corporation

  (c) Tax Identification Number: 94-3401054

Tenant shall notify Landlord of any change in the foregoing.

Notices to Tenant shall be addressed:

Prior to Commencement Date:

Xoom Corporation

100 Bush Street, Suite 300

San Francisco, CA 94104

Attention: General Counsel

With a copy to:

Goodwin Procter LLP

Attn: Anthony McCusker, Esq.

135 Commonwealth Drive

Menlo Park, CA 94025-1105

On & After Commencement Date:

Xoom Corporation

425 Market Street, Suite 1200

San Francisco, CA 94105

Attention: General Counsel

 

1



--------------------------------------------------------------------------------

With a copy to:

Goodwin Procter LLP

Attn: Anthony McCusker, Esq.

135 Commonwealth Drive

Menlo Park, CA 94025-1105

 

(4) DATE OF LEASE: as of December 20, 2013

 

(5) LEASE TERM: One Hundred Twenty (120) months commencing on the Commencement
Date.

 

(6) PROJECTED COMMENCEMENT DATE: The dates provided pursuant to Rider 2.

 

(7) PROJECTED EXPIRATION DATE: One Hundred Twenty (120) months after the
Commencement Date

 

(8) MONTHLY BASE RENT:

 

Period from/to

   Monthly      Annual Rental Rate  

Month 1 – Month 12*

   $ 229,740.33       $ 52.00   

Month 13 – Month 24

   $ 235,483.84       $ 53.30   

Month 25 – Month 36

   $ 241,370.94       $ 54.63   

Month 37 – Month 48

   $ 247,405.21       $ 56.00   

Month 49 – Month 60

   $ 253,590.34       $ 57.40   

Month 61 – Month 72

   $ 259,930.10       $ 58.83   

Month 73 – Month 84

   $ 266,428.35       $ 60.30   

Month 85 – Month 96

   $ 273,089.06       $ 61.81   

Month 97 – Month 108

   $ 279,916.29       $ 63.36   

Month 109 – Month 120

   $ 286,914.20       $ 64.94   

 

* Notwithstanding anything in the foregoing to the contrary, provided that a
Default (as defined in Section 11.01 herein) by Tenant has not previously
occurred, Landlord agrees to forbear in the collection of and abate the Monthly
Base Rent due and payable for Month 1 and Month 2 of the Term, totaling not more
than Four Hundred Fifty-Nine Thousand Four Hundred Eighty and 66/100
Dollars ($459,480.66) in the aggregate (collectively, “Abated Rent”); provided,
further, that in the event of a Default by Tenant at any time during the Term,
all previously Abated Rent shall be due and payable in full at that time;
provided, however, if Tenant cures such default prior to any termination of the
Lease by Landlord due to such Default pursuant to the terms hereof, then Tenant
shall then be entitled to any remaining abatement of Abated Rent that was not
previously received by Tenant pursuant to this Section.

 

(9) RENTABLE AREA OF THE BUILDING: 945,394 rentable square feet

 

(10) RENTABLE AREA OF THE PREMISES: 53,017 square feet, consisting of:

Floor 12 Premises: 26,859 square feet

Floor 13 Premises: 26,158 square feet

 

(11) SECURITY: The cash and/or Letter of Credit in the amount of $3.890,948.73
(i.e., Nine (9) months of the Monthly Rent payable during the last year of the
initial Term of this Lease for the Premises and the Must Take Space) (and any
proceeds of the Letter of Credit drawn and held by Landlord) as provided in
Article Five). The Letter of Credit is subject to reduction as provided in
Article Five.

 

(12) SUITE NUMBER OF PREMISES: 1200 and 1300

 

(13) TENANT’S SHARE OF THE BUILDING: 5.608%, consisting of:

Floor 12 Premises: 2.841%

Floor 13 Premises: 2.767%

 

(14) BASE YEARS:

Operating Expense Base Year: The calendar year 2015

Taxes Base Year: The City of San Francisco fiscal year beginning July 1, 2015
and ending June 30, 2016

 

2



--------------------------------------------------------------------------------

(15) BROKERS:

 

Landlord’s Broker:    Cushman & Wakefield of California, Inc. Tenant’s Broker:
   Evolution Real Estate Inc., d/b/a Faller Real Estate

 

1.02 ENUMERATION OF EXHIBITS & RIDER(S)

The Exhibits and Rider(s) set forth below and attached to this Lease are
incorporated in this Lease by this reference:

EXHIBIT A Plan of Premises

EXHIBIT B Work Letter Agreement

EXHIBIT B-1 Landlord Work

EXHIBIT C Rules and Regulations

EXHIBIT D Fair Market Rental Rate

EXHIBIT E Letter of Credit

EXHIBIT F Partial Schedule of Transactional Costs

EXHIBIT G Must-Take Space

RIDER 1 Commencement Date Agreement

RIDER 2 Additional Provisions

 

1.03 DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

ADJUSTMENT YEAR: The applicable calendar year or any portion thereof after the
Operating Expenses Base Year and Taxes Base Year for which a Rent Adjustment
computation is being made.

AFFILIATE: Any corporation or other business entity which, as of the date
hereof, is owned or controlled by, owns or controls, or is under common
ownership or control with Tenant.

BUILDING: The building located at the Project, consisting of all four
(4) condominium units, together with those easements appurtenant to the
condominium units and those certain undivided interests in the Project Areas
appurtenant to the Building as set forth in the Declaration. For purposes of
this Lease, Project Areas means all Land and any portions of the Real Property
located on the Land and not a part of Landlord’s or any other condominium units
in the Project, and includes but is not limited to Common Areas as defined for
purposes of this Lease. Project Areas on a given floor include but are not
limited to columns, core stairwells, core restrooms, elevator shafts and
elevators, service elevator lobby, and core rooms reserved for janitorial,
electrical or mechanical purposes.

COMMENCEMENT DATE: The date specified in Section 1.01(6) as the Projected
Commencement Date, unless changed by operation of Rider 2.

COMMON AREAS: All areas of the Building made available from time to time for the
general common use or benefit of the tenants of the Building, and their
employees and invitees, or the public, as such areas currently exist and as they
may be changed from time to time; provided that no such change shall
unreasonably interfere with access to the Premises and, does not unreasonably
increase Tenant’s obligations under the terms of this Lease, including without
limitation materially increasing Tenant’s obligations to pay Operating Expenses.

DECLARATION: The “Declaration of Covenants, Conditions and Restrictions of the
Metropolitan Life Building Condominium Project, San Francisco, California” dated
October 12, 1973 as recorded October 12, 1973 at Book B817, Page 164 in the
Official Records of the City and County of San Francisco, California as amended
by “First Amendment to Declaration of Covenants, Conditions and Restrictions”
dated November 1, 1988 as recorded in the San Francisco, California Recorder’s
Office May 9, 1989 as Document E362737 in Reel E866 Image 1302, as amended by
“Second Amendment to Declaration of Covenants, Conditions and Restrictions”
dated as of June 23, 2004, and recorded June 23, 2004, at Reel I665, Image 0613,
Document Number 2004-H750191-00 in the Official Records of the Recorder of San
Francisco County, as hereafter amended from time to time, together with the “Map
of Condominium Plan of the Metropolitan Life Building a Condominium Project”
consisting of 29 pages and recorded October 12, 1973 under Recorder’s Series No.
W25240, San Francisco, California.

DECORATION: Tenant Alterations which do not require a building permit and which
do not involve any of the structural elements of the Building, or any of the
Building’s systems, including its electrical, mechanical, plumbing, security,
heating, ventilating, air-conditioning, communication, and fire and life safety
systems.

DEFAULT RATE: Twelve percent (12%) per annum but in no event higher than the
maximum rate permitted by Law.

DELIVERY DATE: The date for Landlord’s delivery to Tenant of possession of the
Premises, if different from the Commencement Date, as provided in Rider 2.

 

3



--------------------------------------------------------------------------------

ENVIRONMENTAL LAWS: All Laws governing the use, storage, disposal or generation
of any Hazardous Material, including the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, and the Resource
Conservation and Recovery Act of 1976, as amended.

EXPIRATION DATE: The date specified in Section 1.01(7) unless changed by
operation of Article Two.

FLOOR 12 PREMISES: The portion of the Premises located on the twelfth
(12th) floor of the Building.

FLOOR 13 PREMISES: The portion of the Premises located on the thirteenth
(13th) floor of the Building.

FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.

HAZARDOUS MATERIAL: Such substances, material and wastes which are or become
regulated under any Environmental Law; or which are classified as hazardous or
toxic under any Environmental Law; and explosives and firearms, radioactive
material, asbestos, and polychlorinated biphenyls.

INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.

LAND: The parcel(s) of real estate on which the Building and Project are
located.

LANDLORD WORK: The construction or installation of improvements to be furnished
by Landlord, if any, specifically described in Rider 2 attached hereto.

LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.

LEASE: This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.

LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.

LEED: The parties hereby acknowledge that as of the date of mutual execution and
delivery of this Lease, the Building has been certified as a LEED Gold Building.
The reasonable and customary cost of maintaining such Gold status shall be
included in Operating Expenses subject to the limitations set forth below in the
definition of “Operating Expenses”.

MUST TAKE SPACE: As defined in Section 3 of Rider 2.

MONTHLY BASE RENT: The monthly rent specified in Section 1.01(8).

MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.

NATIONAL HOLIDAYS: New Year’s Day, President’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day and other holidays recognized
by the Landlord and the janitorial and other unions servicing the Building in
accordance with their contracts.

OPERATING EXPENSES:

All costs, expenses and disbursements of every kind and nature incurred in
connection with the ownership, management, operation, maintenance, replacement
and repair of the Building, including all of its components and expenses due
from Owners of units pursuant to the Declaration and including, except as
expressly provided herein, the amortized portion of any capital expenditure or
improvement, together with interest thereon and the costs of changing utility
service providers.

Operating Expenses shall not include: (i) costs of alterations of the premises
of tenants of the Building, (ii) interest and principal payments on loans
(except for loans for capital expenditures or improvements which Landlord is
allowed to include in Operating Expenses as provided above), (iii) ground rental
payments, (iv) real estate brokerage and leasing commissions, (v) costs of
Landlord reimbursed by insurance proceeds, (vii) expenses incurred in
negotiating leases of other tenants in the Building or enforcing lease
obligations of other tenants in the Building and (vi) Landlord’s or Landlord’s
property manager’s corporate general overhead or corporate general
administrative expenses, (vii) Costs of capital improvements to the Building
(except for amortized portion of capital improvements intended to reduce or
control Operating Expenses or comply with applicable Laws, amortized in
accordance with generally accepted real estate accounting

 

4



--------------------------------------------------------------------------------

principles, together with interest thereon) and Landlord may only include the
appropriate annual amortized amount as an Operating Expense for a particular
year; (viii) any capital expenditure for improvements or modifications to the
Building or Project to the extent that the Building or Project was in violation
of Law then in effect and applied to the Building and Project prior to execution
of the Lease for failure to make such improvements or modifications prior to
execution of the Lease; (ix) Landlord’s cost for marketing space in the Building
(including broker’s commissions and finder’s fees) and Landlord’s costs
(including, without limitation, reasonable attorneys’ fees) associated with the
negotiation of any lease for space in the Building; (xi wages and benefits of
employees who do not devote substantially all of their time to the Building
unless such wages and benefits are prorated to reflect time spent on operating
and managing the Building vis-à-vis time spent on matters unrelated to operating
and managing the Building and employees above the level of general manager of
the Building; (xi) any item charged to Tenant elsewhere in this Lease;
(xiii) land acquisition costs or payments under any ground or master lease;
(xii) any cost expressly disallowed as an Operating Expense anywhere else in
this Lease; (xiii) depreciation or amortization of all or any part of the
improvements on the Building; (xiv) insurance deductibles in excess of
commercially-reasonable amounts; (xv) costs, fines or penalties imposed on
Landlord related to any violation of any Laws; (xvi) costs of tests, surveys,
removal, clean-up, abatement or remediation of asbestos or Hazardous Materials
in, on or about the Building to the extent Landlord was in violation of Law then
in effect and applied to the Project prior to execution of the Lease for failure
to remove, abate or remediate Hazardous Materials; (xvii) costs, fees and
compensation (excluding, however, management fees) paid to Landlord or to
subsidiaries or affiliates of Landlord for services in the Building to the
extent the same exceed the charges for comparable services rendered by
unaffiliated third parties of comparable stature and reputation; (xviii) repairs
or replacements covered by warranties or guaranties, to the extent of the
proceed actually received by Landlord, provided that Landlord has diligently
attempted to obtain such proceeds; (xix) costs arising from Landlord’s
charitable or political contributions; (xx) any bad debt loss, rent loss, or
reserves for bad debts or rent loss; or (xxi) costs associated with the
operation of the business of the partnership or entity which constitutes the
Landlord, as the same are distinguished from the costs of operation of the
Building.

Operating Expense, though paid in one year, relates to more than one calendar
year, at the option of Landlord such expense may be proportionately allocated
among such related calendar years. By way of example, if Landlord prepays an
item of Operating Expenses for a period which encompasses six months in 2015 and
six months in 2016, such Operating Expense shall be prorated one-half to
calendar year 2015 and one-half to calendar year 2016. By way of further
example, if an item included in Operating Expenses was fully performed in
calendar year 2014, but was not paid until calendar year 2015, such Operating
Expense shall be allocated entirely to calendar year 2014.

OPERATING EXPENSES BASE YEAR: The calendar year designated in Section 1.01(14).

PREMISES: The space located in the Building at the Suite Number listed in
Section 1.01(12) and depicted on Exhibit A attached hereto, excluding Project
Areas on the floor(s) on which the Premises is located.

PROJECT or PROPERTY: The Project consists of the office building located at the
address specified in Section 1.01(1), together with any and all areas,
improvements, parking garage, sidewalks, landscaping and improvements, included
as part of the condominium established pursuant to the Declaration, and the
Land, any associated interests in real property, and the personal property,
fixtures, machinery, equipment, systems and apparatus located in or used in
conjunction with any of the foregoing. The Project may also be referred to as
the Property.

PROJECT AREAS: As defined under the definition of Building above.

REAL PROPERTY: The Property excluding any personal property.

RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.

RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses or
Taxes. The Rent Adjustments shall be determined and paid as provided in Article
Four.

RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable Adjustment Year. On or
before the beginning of each Adjustment Year or with Landlord’s Statement
(defined in Article Four), Landlord may estimate and notify Tenant in writing of
its estimate of the excess, if any, of Operating Expenses over those for the
Operating Expenses Base Year and of Taxes over those for the Taxes Base Year.
Prior to the first determination by Landlord of the amount of Operating Expenses
for the Operating Expenses Base Year and of Taxes for the Taxes Base Year,
Landlord may estimate such amounts in the foregoing calculation. Landlord shall
have the right no more than two (2) times during any Adjustment Year to provide
a new or revised estimate of Operating Expenses and/or Taxes and to notify
Tenant in writing thereof, of corresponding adjustments in Tenant’s Rent
Adjustment Deposit payable over the remainder of such year, and of the amount or
revised amount due allocable to months preceding such change. The last estimate
by Landlord shall remain in effect as the applicable Rent Adjustment Deposit
unless and until Landlord notifies Tenant in writing of a change.

RENTABLE AREA OF THE BUILDING: The amount of square footage set forth in
Section 1.01(9) which represents the sum of the rentable area of all space
intended for occupancy in the Building.

 

5



--------------------------------------------------------------------------------

RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in
Section 1.01(10).

SECURITY: The cash and/or Letter of Credit, if any, specified in Section 1.01 as
Security paid and/or delivered to Landlord as security for Tenant’s performance
of its obligations under this Lease, and any proceeds of the Letter of Credit
drawn and held by Landlord, all as more particularly provided in Article Five.

STANDARD OPERATING HOURS: Monday through Friday from 7:00 A.M. to 6:00 P.M.,
excluding National Holidays.

SUBSTANTIALLY COMPLETE OR SUBSTANTIAL L COMPLETION: The completion of the
Landlord Work or Tenant Work, as the case may be, except for minor insubstantial
details of construction, decoration or mechanical adjustments (also known as
‘punch list’ items) which remain to be done.

TAXES: All federal, state and local governmental taxes, assessments and charges
of every kind or nature, whether general, special, ordinary or extraordinary,
which shall be due and payable because of or in connection with the ownership,
leasing, management, control or operation of the Building (including any
personal property used in connection therewith), including all of its components
and the taxes, assessments and charges with respect to the Project Areas, which
may also include any rental or similar taxes levied in lieu of or in addition to
general real and/or personal property taxes. For purposes hereof, Taxes for any
year shall be Taxes which are assessed for any period of such year on an accrual
basis, whether or not such Taxes are billed and payable in a subsequent calendar
year. There shall be included in Taxes for any year the amount of all fees,
costs and expenses (including reasonable attorneys’ fees) paid during such year
in connection with seeking or obtaining any refund or reduction of Taxes. Taxes
for any year shall be reduced by the net amount of any tax refund received by
Landlord attributable to such year. If a special assessment payable in
installments is levied against the any part of the Building, Taxes for any year
shall include only the installment of such assessment and any interest payable
or paid during such year (and the assessment shall be spread over the longest
period in which same may be paid). Taxes shall not include any federal or state
inheritance, general income, gift or estate taxes, excess profit taxes, taxes
upon rents and other income, franchise taxes, or any other taxes computed upon
the basis of the income of Landlord, except that if a change occurs in the
method of taxation resulting in whole or in part in the substitution of any such
taxes, or any other assessment, for any Taxes as above defined, such substituted
taxes or assessments shall be included in the Taxes.

TAXES BASE YEAR: As defined in Section 1.01(14).

TENANT ADDITIONS: Collectively, Landlord Work, Tenant Work and Tenant
Alterations.

TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Real Property systems serving the
Premises done or caused to be done by Tenant after the date hereof, whether
prior to or after the Commencement Date (including Tenant Work, but excluding
Landlord Work); and any supplementary air-conditioning systems installed by
Landlord or by Tenant at Landlord’s request pursuant to Section 6.01(b).

TENANT DELAY: Any event or occurrence which delays the Substantial Completion of
the Landlord Work which is caused by or is described as follows:

(i) special work, changes, alterations or additions requested or made by Tenant
in the design or finish in any part of the Premises after approval of the plans
and specifications (as described in Rider 2);

(ii) Tenant’s delay in submitting plans, supplying information, approving plans,
specifications or estimates, giving authorizations or otherwise;

(iii) failure to approve and pay for such work as Landlord undertakes to
complete at Tenant’s expense;

(iv) the performance or completion by Tenant or any person engaged by Tenant of
any work in or about the Premises; or

(v) failure to perform or comply with any obligation or condition binding upon
Tenant pursuant to Rider 2, including the failure to approve and pay for such
Landlord Work or other items if and to the extent Rider 2 provides they are to
be approved or paid by Tenant.

TENANT WORK: All work installed or furnished to the Premises by Tenant in
connection with Tenant’s initial occupancy pursuant to Rider 2 and the Work
Letter, if any.

TENANT’S SHARE: The percentage specified in Section 1.01(13) which represents
the ratio of the Rentable Area of the Premises to the Rentable Area of the
Building.

TERM: The term of this Lease which shall commence on the Commencement Date and
expire on the Expiration Date.

TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.

 

6



--------------------------------------------------------------------------------

UNIT: That certain condominium unit (the “Unit”) consisting of space on floors
four through fifteen inclusive of the Building located at the Project, together
with those easements appurtenant to the condominium unit and that certain
undivided interest in the Project Areas appurtenant to the Unit as set forth in
the Declaration.

WORKLETTER: The agreement regarding the manner of completion of Landlord Work,
if any, and Tenant Work, if any, set forth on Exhibit B hereto.

ARTICLE TWO

PREMISES, TERM AND FAILURE TO GIVE POSSESSION

 

2.01 LEASE OF PREMISES

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.

 

2.02 TERM

The Commencement Date shall be the date specified as the Projected Commencement
Date, unless changed by operation of Rider 2.

 

2.03 FAILURE TO GIVE POSSESSION

(See Rider 2)

 

2.04 AREA OF PREMISES

Landlord and Tenant agree that for all purposes of this Lease the Rentable Area
of the Premises and the Rentable Area of the Building as set forth in Article
One are controlling, and are not subject to revision after the date of this
Lease.

 

2.05 CONDITION OF PREMISES

The Premises shall be delivered and leased in the condition provided in Rider 2.

ARTICLE THREE

RENT

Tenant agrees to pay to Landlord at the first office specified in
Section 1.01(2), or to such other persons, or at such other places designated by
Landlord, without any prior demand therefor in immediately available funds and
without any deduction or offset whatsoever (except as may be otherwise provided
in this Lease), Rent, including Monthly Base Rent and Rent Adjustments in
accordance with Article Four, during the Term. Subject to Section 1.01(8),
Monthly Base Rent shall be paid monthly in advance on the first day of each
month of the Term, except that the first installment of Monthly Base Rent shall
be paid by Tenant to Landlord concurrently with execution of this Lease. Monthly
Base Rent shall be prorated for partial months within the Term. Unpaid Rent
shall bear interest at the Default Rate from the date due until paid. Tenant’s
covenant to pay Rent shall be independent of every other covenant in this Lease.

ARTICLE FOUR

RENT ADJUSTMENTS AND PAYMENTS

 

4.01 RENT ADJUSTMENTS

Tenant shall pay to Landlord Rent Adjustments with respect to each Adjustment
Year as follows:

(i) The Rent Adjustment Deposit representing Tenant’s Share of Operating
Expenses for the applicable Adjustment Year in excess of Operating Expenses for
the Operating Expenses Base Year, monthly during the Term with the payment of
Monthly Base Rent; and

(ii) The Rent Adjustment Deposit representing Tenant’s Share of Taxes for the
applicable Adjustment Year in excess of Taxes for the Taxes Base Year, monthly
during the Term with the payment of Monthly Base Rent;

(iii) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.02. Rent Adjustments due from Tenant to Landlord for
any Adjustment Year shall be Tenant’s Share of Operating Expenses for such year
in excess of Operating Expenses for the Operating Expenses Base Year, and
Tenant’s Share of Taxes for such year in excess of Taxes for the Taxes Base
Year.

 

7



--------------------------------------------------------------------------------

4.02 STATEMENT OF LANDLORD

As soon as feasible after the expiration of the Operating Expenses Base Year and
the Taxes Base Year, and each Adjustment Year thereafter (provided however,
Landlord shall use commercially reasonable efforts to furnish the statement of
actual Expenses on or before June 1 of the calendar year immediately following
the calendar year to which the statement applies) Landlord will furnish Tenant a
statement (“Landlord’s Statement”) showing the following:

(i) Operating Expenses and Taxes for the Operating Expenses Base Year and Taxes
Base Year, and thereafter for the last Adjustment Year;

(ii) The amount of Rent Adjustments due Landlord for the last Adjustment Year,
less credit for Rent Adjustment Deposits paid, if any; and

(iii) Any change in the Rent Adjustment Deposit due monthly in the current
Adjustment Year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord’s Statement.

Tenant shall pay to Landlord within thirty (30) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant if the Term has already expired provided Tenant is not in
default hereunder. No interest or penalties shall accrue on any amounts which
Landlord is obligated to credit or refund to Tenant by reason of this
Section 4.02. Landlord’s failure to deliver Landlord’s Statement or to compute
the amount of the Rent Adjustments shall not constitute a waiver by Landlord of
its right to deliver such items nor constitute a waiver or release of Tenant’s
obligations to pay such amounts. The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable Adjustment Year. During the last
complete calendar year or during any partial calendar year in which the Lease
terminates, Landlord may include in the Rent Adjustment Deposit its estimate of
Rent Adjustments which may not be finally determined until after the termination
of this Lease. Tenant’s obligation to pay Rent Adjustments survives the
expiration or termination of the Lease. Notwithstanding the foregoing, in no
event shall the sum of Monthly Base Rent and the Rent Adjustments be less than
the Monthly Base Rent payable.

 

4.03 BOOKS AND RECORDS

Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. The Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting)
shall have the right, for a period of ninety (90) days following the date upon
which Landlord’s Statement is delivered to Tenant, to examine the Landlord’s
books and records with respect to the items in the foregoing statement of
Operating Expenses and Taxes during normal business hours, upon written notice,
delivered at least three (3) business days in advance. If Tenant does not object
in writing to Landlord’s Statement within ninety (90) days of Tenant’s receipt
thereof, specifying the nature of the item in dispute and the reasons therefor,
then Landlord’s Statement shall be considered final and accepted by Tenant. If
Tenant elects to have Landlord’s books and records examined, Tenant shall bear
the cost of such examination, unless such examination discloses that Landlord
has overstated the total costs payable by Tenant, and such overstatement is
later confirmed by mutual agreement of the parties or by a court of competent
jurisdiction to be more than five percent (5%) of the actual amount of such
costs, in which event Landlord shall pay Tenant’s reasonable and actual costs of
such examination (not to exceed $7,500.00). Landlord shall promptly refund any
overcharges to Tenant. Any amount due to the Landlord as shown on Landlord’s
Statement, whether or not disputed by Tenant as provided herein shall be paid by
Tenant when due as provided above, without prejudice to any such written
exception.

 

4.04 PARTIAL OCCUPANCY; COST POOLS

For purposes of determining Rent Adjustments, if the Project is not fully
occupied during all or a portion of any year during the Term, Landlord may make
appropriate adjustments to the Operating Expenses for such year employing sound
accounting and management principles consistently applied, to determine the
amount of Operating Expenses that would have been paid or incurred by Landlord
had the Project been 100% occupied, and the amount so determined shall be deemed
to have been the amount of Operating Expenses for such year. In the event that
the Real Property is not fully assessed for all or a portion of any year during
the Term, then Taxes shall be adjusted to an amount which would have been
payable in such year if the Real Property had been fully assessed. In the event
any other tenant in the Building provides itself with a service of a type which
Landlord supplies as part of normal Operating Expenses (and is providing the
same to Tenant), then Operating Expenses shall be deemed to include the cost
Landlord would have incurred had Landlord provided such service to such other
tenant so long as the cost of such service to such tenant (or its predecessor in
the same premises as are occupied by such tenant) is included in Base Year
Operating Expenses. In addition, Landlord shall have the right, from time to
time, to equitably allocate and prorate some or all of the Operating Expenses
among different tenants of the Project (the “Cost Pools”), adjusting Tenant’s
Share as to each of the separately allocated costs based on the ratio of the
Rentable Area of the Premises to the Rentable Areas of all of the premises to
which such costs are allocated. Such Cost Pools may be comprised of, for
example, (a) all office space tenants, and (b) all retail space tenants of the
buildings in the Project.

 

4.05 TENANT OR LEASE SPECIFIC TAXES

In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other

 

8



--------------------------------------------------------------------------------

than federal or state inheritance, general income, franchise, limited liability
company fee, gross receipts, gift or estate taxes) whether or not now customary
or within the contemplation of the parties hereto: (a) upon, allocable to, or
measured by the Rent payable hereunder, including any gross receipts tax or
excise tax levied by any governmental or taxing body with respect to the receipt
of such rent; or (b) upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof; or (c) upon the measured value of Tenant’s
personal property located in the Premises or in any storeroom or any other place
in the Premises or the Property, or the areas used in connection with the
operation of the Property, it being the intention of Landlord and Tenant that,
to the extent possible, such personal property taxes shall be billed to and paid
directly by Tenant; or (d) resulting from Landlord Work, Tenant Work or Tenant
Alterations to the Premises, whether title thereto is in Landlord or Tenant; or
(e) upon entering into this transaction. Taxes paid by Tenant pursuant to this
Section 4.05 shall not be included in any computation of Taxes payable pursuant
to Sections 4.01 and 4.02.

ARTICLE FIVE

SECURITY

(a) Tenant, at Tenant’s sole cost and expense, shall provide Landlord, no later
than five (5) business days after the Date of Lease, with the “Letter of Credit”
(defined below), as security (“Security”) for the full and faithful performance
by Tenant of each and every term, provision, covenant, and condition of this
Lease. Tenant shall not be allowed access into the Premises until it has
delivered the Letter of Credit. If Tenant fails timely to perform any of the
terms, provisions, covenants and conditions of this Lease or any other document
executed by Tenant in connection with this Lease, including, but not limited to,
the payment of Rent or the repair of damage to the Premises caused by Tenant
(excluding normal wear and tear), and such failure is not cured after receipt of
written notice and the expiration of any applicable grace, or cure periods, then
Landlord may use, apply, or retain the whole or any part of the Security for the
payment of any Rent not paid when due, for the cost of repairing such damage,
for the cost of cleaning the Premises, for the payment of any other sum which
Landlord may expend or may be required to expend by reason of Tenant’s failure
to perform, and otherwise for compensation of Landlord for any other loss or
damage to Landlord occasioned by Tenant’s failure to perform, including, but not
limited to, any loss of future Rent and any damage or deficiency in the
reletting of the Premises (whether such loss, damages or deficiency accrue
before or after summary proceedings or other reentry by Landlord) and the amount
of the unpaid past Rent, future Rent loss, and all other losses, costs and
damages, that Landlord would be entitled to recover if Landlord were to pursue
recovery under Section 11.02(b) or (c) of this Lease or California Civil Code
Section 1951.2 or 1951.4 (and any supplements, amendments, replacements and
substitutions thereof and therefor from time to time). If Landlord so uses,
applies or retains all or part of the Security, Tenant shall within ten
(10) business days after demand pay or deliver to Landlord in immediately
available funds the sum necessary to replace the amount used, applied or
retained, except as specified in (d) below. If Tenant has fully and faithfully
performed and observed all of Tenant’s obligations under the terms, provisions,
covenants and conditions of this Lease, the Security (except any amount retained
for application by Landlord as provided herein) shall be returned or paid over
to Tenant no later than forty-five (45) days after the latest of: (i) the
Termination Date; (ii) the removal of Tenant from the Premises; (iii) the
surrender of the Premises by Tenant to Landlord in accordance with this Lease;
or (iv) the date Rent Adjustments owed pursuant to this Lease have been computed
by Landlord and paid by Tenant. Provided, however, in no event shall any such
return be construed as an admission by Landlord that Tenant has performed all of
its obligations hereunder.

(b) The Security, whether in the form of cash, Letter of Credit and/or Letter of
Credit Proceeds (defined below), shall not be deemed an advance rent deposit or
an advance payment of any kind, or a measure of Landlord’s damages with respect
to Tenant’s failure to perform, nor shall any action or inaction of Landlord
with respect to it or its use or application be a waiver of, or bar or defense
to, enforcement of any right or remedy of Landlord. Landlord shall not be
required to keep the Security separate from its general funds and shall not have
any fiduciary duties or other duties (except as set forth in this Section)
concerning the Security. Tenant shall not be entitled to any interest on the
Security. In the event of any sale, lease or transfer of Landlord’s interest in
the Building, Landlord shall have the right to transfer the Security, or balance
thereof, to the vendee, transferee or lessee and any such transfer shall release
Landlord from all liability for the return of the Security. Tenant thereafter
shall look solely to such vendee, transferee or lessee for the return or payment
of the Security. Tenant shall not assign or encumber or attempt to assign or
encumber the Security or any interest in it and Landlord shall not be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance,
and regardless of one or more assignments of this Lease, Landlord may return the
Security to the original Tenant without liability to any assignee. Tenant hereby
waives any and all rights of Tenant under the provisions of Section 1950.7 of
the California Civil Code, and any and all rights of Tenant under all provisions
of law, now or hereafter enacted, regarding security deposits.

(c) If Tenant fails timely to perform any obligation under this Article Five,
such breach shall constitute a Default by Tenant under this Lease without any
right to or requirement of any further notice or cure period under any other
Article of this Lease, except such notice and cure period expressly provided
under this Article Five.

(d) As used herein, “Letter of Credit” shall mean an unconditional, irrevocable
sight draft letter of credit issued, presentable and payable at the Bay Area
office of a major national bank satisfactory to Landlord in its sole discretion
(the “Bank”), naming Landlord as beneficiary, in an amount equal to Three
Million Eight Hundred Ninety Thousand Nine Hundred Forty-Nine Dollars
($3,890,949.00). For the purposes

 

9



--------------------------------------------------------------------------------

of this Lease, the following banks are deemed approved as of the Date of Lease:
Silicon Valley Bank, Wells Fargo Bank and Bank of American. The Letter of Credit
shall provide: (i) that Landlord may make partial and multiple draws thereunder,
up to the face amount thereof, and that Landlord may draw upon the Letter of
Credit up to the full amount thereof, as determined by Landlord, and the Bank
will pay to Landlord the amount of such draw upon receipt by the Bank of a sight
draft signed by Landlord without requirement of any additional documents or
statements by Landlord; and (ii) that, in the event of assignment or other
transfer of either Landlord’s interest in this Lease or of any interest in
Landlord (including, without limitation, consolidations, mergers,
reorganizations or other entity changes), the Letter of Credit shall be freely
transferable by Landlord, without charge and without recourse, to the assignee
or transferee of such interest and the Bank shall confirm the same to Landlord
and such assignee or transferee. The Letter of Credit shall be in the form
attached as Exhibit E hereto. Landlord may (but shall not be required to) draw
upon the Letter of Credit and use the proceeds therefrom (the “Letter of Credit
Proceeds”) or any portion thereof in any manner Landlord is permitted to use the
Security under this Article Five. In the event Landlord draws upon the Letter of
Credit and elects not to terminate the Lease, but to use the Letter of Credit
Proceeds, then within ten (10) business days after Landlord gives Tenant written
notice specifying the amount of the Letter of Credit Proceeds so utilized by
Landlord, Tenant shall immediately deliver to Landlord an amendment to the
Letter of Credit or a replacement Letter of Credit in an amount equal to one
hundred percent (100%) of the then-required amount of the Letter of Credit.
Tenant’s failure to deliver such amendment or replacement of the Letter of
Credit to Landlord within thirty (30) days after Landlord’s notice shall
constitute a Default by Tenant under this Lease. The Letter of Credit shall have
an initial term of no longer than one (1) year, shall be “evergreen”, and shall
be extended, reissued or replaced by Tenant, in each case at least fifteen
(15) business days prior to its expiration in a manner that fully complies with
the requirements of this Article Five, so that in all events the Letter of
Credit required hereunder shall be in full force and effect continuously until
the date (the “L/C Expiration Date”) for return of the Security described in
Subsection (a) above. No more often than once per year, Landlord shall have the
right to require Tenant to deliver to Landlord, on fifteen (15) business days
prior notice, a replacement Letter of Credit on the same terms and conditions
set forth in this Article Five, in the event that Landlord determines, in its
good faith judgment, that the issuing Bank is no longer satisfactory to remain
as the issuer of the Letter of Credit. Any advice from the issuer that it
intends to withdraw or not extend the Letter of Credit prior to any scheduled
annual expiration or the L/C Expiration Date shall entitle the Landlord to
immediately draw upon the Letter of Credit.

(e) Notwithstanding any contrary provision of this Lease, provided that the
Reduction Conditions Precedent (as defined below) have all been satisfied as of
the applicable Security Reduction Date (as defined below) or as such Security
Reduction Date may be extended in accordance with the terms of this Article 5,
then and in such event, the amount of Security required under this Lease shall
be reduced by the Security Reduction Amount (as defined below). All remaining
Security shall continue to be held by Landlord in accordance with the terms of
this Lease. From and after each Security Reduction Date, all references in this
Lease to Security shall mean such remaining amount of Security only (the
“Remaining Security”). Notwithstanding the foregoing, in no event shall the
Security be reduced to a sum which is less than $573,821 (the “Minimum Security
Amount”). Reductions in the amount of the Security (the “Security Reduction”)
will be evidenced by Tenant delivering to Landlord a replacement Letter of
Credit or an amendment to the existing Letter of Credit in the Remaining
Security after giving effect to the then applicable Security Reduction Amount in
accordance with the terms of this Section. In the event (x) the Reduction
Conditions Precedent have each been satisfied, and (y) Tenant timely tenders the
replacement or amended Letter of Credit to Landlord in the form required herein,
then and in such event, Landlord shall exchange the Letter of Credit then held
by Landlord for the replacement or amended Letter of Credit tendered by Tenant.

(i) “Reduction Conditions Precedent” are that: as of each of the applicable
Security Reduction Dates (x) there exists no act or omission on the part of
Tenant which, with the passage of time or the giving of notice, or both, would
constitute a Default (“Default Condition Precedent”), and (y) Tenant has
achieved positive EBITDA taxes for each of the immediately preceding four
(4) consecutive trailing quarters (“EBITDA Condition Precedent”), as determined
in accordance with generally accepted accounting practices and as approved by
Landlord in its reasonable discretion. In the event Tenant fails to deliver to
Landlord evidence satisfactory to Landlord in its reasonable disretion
demonstrating that the Tenant satisfies the EBITDA Condition Precedent prior to
the applicable Security Reduction Date, or if the Default Condition Precedent
has not been achieved, then the Security Reduction shall not occur upon the
applicable Security Reduction Date. For avoidance of doubt, if Tenant has
achieved positive earnings before interest and taxes for three (3) consecutive
trailing quarters but not for the consecutive fourth (4th) quarter, then and in
such event, the EBITDA Condition Precedent can not be achieved until Tenant has
achieved positive earnings before interest and taxes for at least four
(4) consecutive trailing quarters. However, notwithstanding the foregoing, the
terms of this Article 5 shall remain effective and the Letter of Credit may
thereafter be reduced, by the applicable Security Reduction Amount, on the date
that each of the Reduction Conditions Precedent have been satisfied and approved
by Landlord in its reasonable discretion. Notwithstanding anything herein to the
contrary, in no event shall a Security Reduction occur or be permitted during
the pendency of a Default or if the Lease is terminated by reason of a Tenant
Default or if the Lease is rejected in a bankruptcy proceeding.

(ii) “Security Reduction Date” shall mean the later of (x) the first day of the
thirty-seventh (37th) full calendar month of the Term and the first day of the
thirteenth (13th) full calendar month after the last preceding Security
Reduction Date; provided, however that a Security Reduction Date shall
automatically be postponed for four (4) calendar months (without the necessity
of Landlord providing any notice to Tenant) upon the occurrence of Tenant’s
second (2nd)) failure to pay Monthly Base Rent, Rent Adjustments or any other
charge required to be paid under this Lease, or any part

 

10



--------------------------------------------------------------------------------

thereof, beyond applicable notice and cure periods, if any (“Monetary Default”)
or (y) thirty (30) days after Tenant gives Landlord written request for the
Security Reduction (which notice shall not be given more than ninety (90) days
prior to the date determined pursuant to clause (x) above), and provided the
Reduction Conditions Precedent are then satisfied. The Security Reduction Date
shall be further extended for an additional four (4) months for each subsequent
Monetary Default occurring during the Term. By way of example, if the first
Security Reduction Date is the first day of the forty-sixth (46) full calendar
month of the Term, then and in such event the second Security Reduction Date
shall be no earlier than (but may be later than) the first day of the
fifty-eighth (58) full calendar month of the Term.

(iii) “Security Reduction Amount” shall mean an amount equal to (x) the then
amount of the Security less the Minimum Security Amount divided by (y) the
number of years (or partial years) left in the initial Term as of the applicable
Security Reduction Date (the number of years shall be determined by dividing the
number of calendar months remaining in the initial Term by twelve (12), and
rounding up or down to the next whole number).

(1) By way of example, if the first Security Reduction Date occurs on the first
day of the thirty-seventh (37th) full calendar month of the Term, then and in
such event, the Security Reduction Amount would be $432,327.64 and the Remaining
Security would be $3,458,621.09 (i.e., Security of $3,890,948.73 less Minimum
Security Amount of $864,655.27 = $3,026,293.45 divided by 7 (the number of
remaining months in the Term (84) divided by 12) =$432,327.64 (the Security
Reduction Amount).

(2) By way of further example, if the second Security Reduction Date occurs on
the first day of the forty-ninth (49th) full calendar month of the Term, then
and in such event, the Security Reduction Amount would be $432,327.64 and the
Remaining Security would be $3,026,293.45 (i.e., Security of $3,458,621.09 less
Minimum Security Amount of $864,655.27 = $2,593,965.82 divided by 6 (the number
of remaining months in the Term (72) divided by 12) =$432,327.64 (the Security
Reduction Amount).

(3) By way of further example, if the second Security Reduction Date does not
occur on the first day of the forty-ninth (49th) full calendar month of the Term
but occurs on the first day of the fifty-ninth (59th) full calendar month of the
Term, then and in such event, the Security Reduction Amount would be $502,057.90
and the Remaining Security would be $2,956,563.19 (i.e., Security of
$3,458,621.09 less Minimum Security Amount of $864,655.27 = $2,593,965.82
divided by 5.17 (the number of remaining months in the Term (62) divided by 12)
=$502,057.90 (the Security Reduction Amount).

ARTICLE SIX

SERVICES

 

6.01 LANDLORD’S GENERAL SERVICES

(a) Landlord shall furnish or cause the following services to be furnished to
Tenant:

 

(1) heat, ventilation and air-conditioning (“HVAC”) in the Premises during
Standard Operating Hours, as necessary in Landlord’s reasonable judgment for the
comfortable occupancy of the Premises under normal business operations, subject
to compliance with all applicable voluntary and mandatory regulations and Laws;

 

(2) tempered and cold water for use in restrooms and lavatories in common with
other tenants from the regular supply of the Building;

 

(3) customary cleaning and janitorial services in the Premises five (5) days per
week, excluding National Holidays;

 

(4) washing of the outside windows in the Premises weather permitting at
intervals consistent with other first class buildings in the area;

 

(5) automatic passenger elevator service in common with other tenants of the
Building and, subject to reasonable scheduling by Landlord and payment of the
standard charges (without mark-up by Landlord), freight elevator service;

(b) If Tenant uses heat generating machines or equipment in the Premises to an
extent which adversely affects the temperature otherwise maintained by the
air-cooling system or whenever the occupancy or electrical load adversely
affects the temperature otherwise maintained by the air-cooling system, Landlord
reserves the right to install or to require Tenant to install supplementary
air-conditioning units in the Premises. Tenant shall bear all costs and expenses
related to the installation, maintenance and operation of such units.

(c) Tenant shall pay Landlord at rates fixed by Landlord for all tenants in the
Building, charges for all water furnished to the Premises beyond that described
in Section 6.01(a)(2), including the expenses of installation of a water line,
meter and fixtures.

 

11



--------------------------------------------------------------------------------

6.02 ELECTRICAL SERVICES

(a) Landlord shall furnish or cause to be furnished to the Premises electric
current for general business office use, including normal lighting, normal
business office machines, customary janitorial service, and making alterations
or repairs (whether by Landlord or Tenant). Notwithstanding any provision of the
Lease to the contrary, without, in each instance, the prior written consent of
Landlord, which may be withheld in Landlord’s sole discretion, Tenant shall not:
(i) make any alterations or additions to the electric equipment or systems; or
(ii) install or use or permit the installation or use of any computer or
electronic data processing equipment in the Premises other than personal
computers, lap-top computers and ancillary equipment and copiers. Tenant’s use
of electric current shall at no time exceed the lesser of: (x) the capacity of
the wiring, feeders and risers providing electric current to the Premises or the
Building; or (y) a connected electrical load for lighting purposes in excess of
the wattage per square foot of Rentable Area of the Premises required for
Building standard amounts of lighting plus a connected load for all other power
requirements of five (5) watts per square foot of Rentable Area of the Premises,
as more fully set forth in Exhibit B-1 to the Work Letter. The consent of
Landlord to the installation of electric equipment shall not relieve Tenant from
the obligation to limit usage of electricity to no more than such capacity.

(b) If and to the extent electric current is furnished to the Premises in excess
of the amount of electric current normally used during Standard Operating Hours
in a general business office in a first class office building with the type of
electrical equipment and normal business office machines described in
subparagraph (a) above, Tenant shall pay Landlord within thirty (30) days after
receipt of written notice from Landlord the cost of such excess electric
current, as additional Rent. The cost of such excess use and all additional
costs separately billed to Tenant pursuant to this Section shall not be included
as part of Operating Expenses. At any time and from time to time, Landlord may
in its sole discretion either: (i) install one or more meters to measure
electric current furnished to the Premises; or (ii) reasonably estimate electric
current furnished to the Premises. Within thirty (30) days after receipt of
written notice from Landlord, Tenant shall pay Landlord the reasonable cost of
installing and maintaining all such meters and of any electrical engineering or
consulting firm, if Landlord retains such firm to estimate the electric current
furnished to the Premises in lieu of installation of a meter. Tenant shall pay
Landlord for such excess electric current at the then current rates charged to
Landlord for such electricity provided to the Property by the utility provider
chosen by Landlord plus any reasonable additional cost of Landlord in keeping
account of the electric current so consumed. Landlord’s written notice shall
specify whether such excess use shall be payable: (i) in advance as reasonably
estimated by Landlord in monthly installments at the time prescribed for monthly
installments of Monthly Base Rent; or (ii) within thirty (30) days after receipt
of written notice from Landlord given from time to time of the amount due for
prior excess use as metered or reasonably estimated by Landlord.

(c) Landlord shall furnish or cause to be furnished to the Premises replacement
lamps, bulbs, ballasts and starters used in any normal Building lighting
installed in the Premises, except that if the replacement or repair of such
items is a result of negligence of Tenant, its employees, agents, servants,
licensees, subtenants, contractors or invitees, such cost shall be paid by
Tenant within thirty (30) days after receipt of written notice from Landlord and
shall not be included as part of Operating Expenses.

 

6.03 ADDITIONAL AND AFTER-HOUR SERVICES

At Tenant’s written request, Landlord shall request that the condominium
association of the Project furnish additional quantities of any of the services
or utilities specified in Section 6.01 on the terms set forth herein. For HVAC:
(a) for service after Standard Operating Hours on Monday through Friday (except
National Holidays), Tenant shall deliver to Landlord a written request before
2:00 P.M. of such day, and (b) for service on a Saturday, Sunday or National
Holiday, Tenant shall deliver to Landlord a written request before 2:00 P.M. on
the last business day prior to the requested service, which may be done by an
on-line request in accordance with Building procedures. For services or
utilities requested by Tenant and furnished by Landlord, Tenant shall pay to
Landlord as a charge therefor Landlord’s prevailing rates charged from time to
time for such services and utilities. Without limiting the generality of the
foregoing, for HVAC service beyond Standard Operating Hours, as of the date of
this Lease, a two (2) hour minimum usage is required per activation. The HVAC
services are provided by floor. If Tenant shall fail to make any such payment,
Landlord may, upon notice to Tenant and in addition to Landlord’s other remedies
under this Lease, discontinue any or all of such additional services.

 

6.04 TELEPHONE SERVICES

All telegraph, telephone, and communication connections which Tenant may desire
shall be subject to Landlord’s prior written approval which will not be
unreasonably withheld conditioned or delayed, and the location of all wires and
the work in connection therewith shall be performed by contractors reasonably
approved by Landlord and shall be subject to the direction of Landlord, except
that such approval is not required as to Tenant’s telephone equipment (including
cabling) within the Premises and from the Premises in a route designated by
Landlord to any telephone cabinet or panel provided (as existing or as installed
as part of Landlord’s Work, if any) on Tenant’s floor for Tenant’s connection to
the telephone cable serving the Building so long as Tenant’s equipment does not
require connections different than or additional to those to the telephone
cabinet or panel provided. Except to the extent of such cabling within the
Premises or from the Premises to such telephone cabinet or panel, Landlord
reserves the right to designate and control the entity or entities providing
telephone or other communication cable installation, removal, repair and

 

12



--------------------------------------------------------------------------------

maintenance in the Building and to restrict and control access to telephone
cabinets or panels. In the event Landlord designates a particular vendor or
vendors to provide such cable installation, removal, repair and maintenance for
the Building, Tenant agrees to abide by and participate in such program. Tenant
shall be responsible for and shall pay all costs incurred in connection with the
installation of telephone cables and communication wiring in the Premises,
including any hook-up, access and maintenance fees related to the installation
of such wires and cables in the Premises and the commencement of service
therein, and the maintenance thereafter of such wire and cables; and there shall
be included in Operating Expenses for the Building all installation, removal,
hook-up or maintenance costs incurred by Landlord in connection with telephone
cables and communication wiring serving the Building which are not allocable to
any individual users of such service but are allocable to the Building
generally. If Tenant fails to maintain all telephone cables and communication
wiring in the Premises and such failure affects or interferes with the operation
or maintenance of any other telephone cables or communication wiring serving the
Building, Landlord or any vendor hired by Landlord may enter into and upon the
Premises to perform such repairs, restorations or alterations as Landlord deems
necessary in order to eliminate any such interference (and Landlord may recover
from Tenant Landlord’s reasonable costs in connection therewith). Advance notice
shall not be required for entry in the event of an emergency or urgent
situation, as reasonably determined by Landlord, but any other entry or work by
Landlord shall be upon reasonable prior notice to Tenant, which notice may
include notices e-mailed to Tenant’s on-site manager at the Premises. No later
than the Termination Date, Tenant agrees to remove all telephone cables and
communication wiring installed by Tenant for and during Tenant’s occupancy,
which Landlord shall request Tenant to remove. Tenant agrees that neither
Landlord nor any of its agents or employees shall be liable to Tenant, or any of
Tenant’s employees, agents, customers or invitees or anyone claiming through, by
or under Tenant, for any damages, injuries, losses, expenses, claims or causes
of action because of any interruption, diminution, delay or discontinuance at
any time for any reason in the furnishing of any telephone or other
communication service to the Premises and the Building except to the extent
resulting from Landlord’s gross negligence or willful misconduct.

 

6.05 DELAYS IN FURNISHING SERVICES

(a) Tenant agrees that Landlord shall not be in breach of this Lease nor be
liable to Tenant for damages or otherwise, for any failure to furnish, or a
delay in furnishing, or a change in the quantity or character of any service
when such failure, delay or change is occasioned, in whole or in part, by
repairs, improvements or mechanical breakdowns by the act or default of Tenant
or its employees or customers, its agents or contractors or other third parties
or by an event of Force Majeure. No such failure, delay or change shall be
deemed to be an eviction or disturbance of Tenant’s use and possession of the
Premises, or relieve Tenant from paying Rent or from performing any other
obligations of Tenant under this Lease, without any deduction or offset. Failure
to any extent to make available, or any slowdown, stoppage, or interruption of,
the specified utility services resulting from any cause, including changes in
service provider or Landlord’s compliance with any voluntary or similar
governmental or business guidelines now or hereafter published or any
requirements now or hereafter established by any governmental agency, board, or
bureau having jurisdiction over the operation of the Property, shall not render
Landlord liable in any respect for damages to either persons, property, or
business, nor be construed as an eviction of Tenant or work an abatement of
Rent, nor relieve Tenant of Tenant’s obligations for fulfillment of any covenant
or agreement hereof. Should any equipment or machinery furnished by Landlord
break down or for any cause cease to function properly, Landlord shall use
reasonable diligence to repair same promptly, but Tenant shall have no claim for
abatement of Rent or damages on account of any interruption of service
occasioned thereby or resulting therefrom; provided however, to the extent that
Landlord’s gross negligence or willful and wrongful act causes an interruption
of services that Landlord is obligated to provide to the Premises under this
Lease and Tenant is thereby prevented from using more than 50% of a floor of the
Premises or the entire Premises and does not in fact use more than 50% of a
floor of the Premises or the entire Premises for five (5) consecutive business
days after Tenant has given Landlord written notice of the interruption and
inability to use the Premises, then Monthly Base Rent and Rent Adjustments shall
be equitably abated with respect to such 50% of a floor or the entire Premises,
respectively as the case may be, commencing as of the first day after the end of
such period and continuing so long as Tenant is prevented from and in fact does
not use a full floor of the Premises or the entire Premises, respectively as the
case may be.

(b) Tenant acknowledges that all of Landlord’s covenants and obligation under
this Article Six are subject to the requirements of the governing documents for
the Project of which the Premises form a part. Accordingly, Landlord shall have
no liability hereunder if the Project fails to provide a service required to be
provided to Tenant hereunder so long as Landlord uses commercially reasonable
efforts, at Landlord’s sole expense, to cause the Project to do so.

 

6.06 CHOICE OF SERVICE PROVIDER

Tenant acknowledges that Landlord may, at Landlord’s sole option, to the extent
permitted by applicable law, elect to change, from time to time, the company or
companies which provide services (including electrical service, gas service,
water, telephone and technical services) to the Building, the Premises and/or
its occupants provided that such services are provided at competitive rates.
Notwithstanding anything to the contrary set forth in this Lease, Tenant
acknowledges that Landlord has not and does not make any representations or
warranties concerning the identity or identities of the company or companies
which provide services to the Building and the Premises or its occupants and
Tenant acknowledges that the choice of service providers and matters concerning
the engagement and termination thereof shall be solely that of Landlord;
provided, however, Tenant shall be permitted to choose its telephone and
technical service provider from a list of Landlord’s preferred vendors for the
Building who, as of the Date of Lease, are: A&TT, TCG, Verizon Business, IP
Networks/Level 3 Communications, Yipes/Reliance Global Com, Cogent
Communications and Satel (hi-definition TV service), or Tenant, at Tenant’s sole
cost, may use a telephone and technical service provider that is not one of
Landlord’s preferred vendors, provided that Tenant first obtains Landlord’s
prior

 

13



--------------------------------------------------------------------------------

written consent thereto. The foregoing provision is not intended to modify,
amend, change or otherwise derogate from any provision of this Lease concerning
the nature or type of service to be provided or any specific information
concerning the amount thereof to be provided. Tenant agrees to cooperate with
Landlord and each of its service providers in connection with any change in
service or provider.

 

6.07 SIGNAGE

Initial Building standard signage will be installed by Landlord in the directory
in the main lobby of the Project. Tenant will be permitted to install its
corporate signage, subject to Landlord’s reasonable approval of the size,
location and content of the graphics at Tenant’s main entry door to the Premises
at Tenant’s sole cost and expense. Any change in such initial signage shall be
only with Landlord’s prior written consent, shall conform to Project standard
signage and shall be at Tenant’s sole cost and expense. Landlord, at its sole
cost, shall provide Tenant with Building standard signage in the Building’s
electronic directory in the Building lobby.

ARTICLE SEVEN

POSSESSION, USE AND CONDITION OF PREMISES

 

7.01 POSSESSION AND USE OF PREMISES

(a) Tenant shall occupy and use the Premises only for the uses specified in
Section 1.01(16) to conduct Tenant’s business. Tenant shall not occupy or use
the Premises (or permit the use or occupancy of the Premises) for any purpose or
in any manner which: (1) is unlawful or in violation of any Law or Environmental
Law; (2) may be dangerous to persons or property or which may invalidate any
policy of insurance carried on the Building or Project or covering its
operations or which may increase the cost of any such insurance or insurance
carried by any other occupant of the Project unless such increased cost is paid
by Tenant as provided in the rules and regulations of the Building described in
Article Eighteen; (3) is contrary to or prohibited by the terms and conditions
of this Lease or the rules and regulations of the Building set forth in Article
Eighteen; or (4) would tend to create or continue a nuisance. In no event shall
the occupancy of the Premises exceed an average of the density outlined by the
drawings of Joram S. Altman, Architect, Project 21308, dated 9/26/13 (the
“Drawings”) or such other density that is substantially similar to the density
shown on the Drawings.

(b) Tenant shall comply with all Environmental Laws pertaining to Tenant’s
occupancy and use of the Premises and concerning the proper storage, handling
and disposal of any Hazardous Material introduced to the Premises, the Building
or the Property by Tenant or other occupants of the Premises, or their
employees, servants, agents, contractors, customers or invitees. Landlord shall
comply with all Environmental Laws applicable to the Property other than those
to be complied with by Tenant pursuant to the preceding sentence or Article
Twenty-six. Tenant shall not generate, store, handle or dispose of any Hazardous
Material in, on, or about the Property without the prior written consent of
Landlord, which may be withheld in Landlord’s sole discretion, except that such
consent shall not be required to the extent of Hazardous Material packaged and
contained in office products for consumer use in general business offices in
quantities for ordinary day-to-day use provided such use does not give rise to,
or pose a risk of, exposure to or release of Hazardous Material. In the event
that Tenant is notified of any investigation or violation of any Environmental
Law arising from Tenant’s activities at the Premises, Tenant shall promptly
deliver to Landlord a copy of such notice. In such event or in the event
Landlord reasonably believes that a violation of Environmental Law exists,
Landlord may conduct such tests and studies relating to compliance by Tenant
with Environmental Laws or the alleged presence of Hazardous Material upon the
Premises as Landlord deems desirable, all of which shall be completed at
Landlord’s expense unless such tests or studies state that Tenant has failed to
comply with the provisions of this Lease regarding Hazardous Materials, in which
case Tenant shall reimburse Landlord for the cost of such tests or studies.
Landlord’s inspection and testing rights are for Landlord’s own protection only,
and Landlord has not, and shall not be deemed to have assumed any responsibility
to Tenant or any other party for compliance with Environmental Laws, as a result
of the exercise, or non-exercise of such rights. Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claim, demand, action, expense, liability and cost (including reasonable
attorneys’ fees and expenses) arising out of or in any way related to the
presence of any Hazardous Material introduced to the Premises or the Property
during the Lease Term by Tenant or other occupants of the Premises, or their
employees, servants, agents, contractors, customers or invitees. In case of any
action or proceeding brought against the Indemnitees by reason of any such
claim, upon notice from Landlord, Tenant covenants to defend such action or
proceeding by counsel chosen by Landlord in its sole discretion. Landlord
reserves the right to settle, compromise or dispose of any and all actions,
claims and demands related to the foregoing indemnity. If any Hazardous Material
is released, discharged or disposed of on or about the Property and such
release, discharge or disposal is not caused by Tenant or other occupants of the
Premises, or their employees, servants, agents, contractors customers or
invitees, such release, discharge or disposal shall be deemed casualty damage
under Article Fourteen to the extent that the Premises are affected thereby; in
such case, Landlord and Tenant shall have the obligations and rights respecting
such casualty damage provided under such Article.

The foregoing provisions of this Subsection (b) shall not create any liability
or obligation of Tenant to Landlord for the presence of Hazardous Material in
the Premises, the Project Areas or Common Areas prior to the Delivery Date (the
“Pre-existing Condition”), but Tenant shall be liable and obligated to Landlord
to the extent that any Pre-Existing Condition is aggravated by the act or
omission of any Tenant Parties. If and to the extent that a Pre-Existing
Condition was in violation of applicable Environmental

 

14



--------------------------------------------------------------------------------

Laws, as in effect, interpreted and applicable as of the Delivery Date, Landlord
shall be responsible, except to the extent of any aggravation by Tenant or other
occupants of the Premises, or their employees, servants, agents, contractors,
customers or invitees, to do any “Required Remediation” (defined below) with
reasonable diligence, at Landlord’s sole cost and expense (which shall not be
included in Operating Expenses). The term “Required Remediation” shall mean such
removal, reduction to a lower level of concentration or exposure, encapsulation
or other remediation required by applicable Environmental Law with respect to
the Hazardous Material in question.

(c) Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines promulgated
thereunder and other state and local laws governing access by the disabled, as
all of the same may be amended and supplemented from time to time, (collectively
referred to herein as the “ADA”) establish requirements for business operations,
accessibility and barrier removal, and that such requirements may or may not
apply to the Premises, the Building and the Project depending on, among other
things: (1) whether Tenant’s business is deemed a “public accommodation” or
“commercial facility”, (2) whether such requirements are “readily achievable”,
and (3) whether a given alteration affects a “primary function area” or triggers
“path of travel” requirements. The parties hereby agree that: (a) Landlord shall
be responsible for ADA Title III compliance in the Common Areas, except as
provided below, (b) Tenant shall be responsible for ADA Title III compliance in
the Premises, including any leasehold improvements or other work to be performed
in the Premises under or in connection with this Lease, (c) Landlord may
perform, or require that Tenant perform, and Tenant shall be responsible for the
cost of, ADA Title III “path of travel” requirements triggered by Tenant
Additions in the Premises but only to the extent such Tenant Additions do not
constitute standard office improvements or increase the density of use of the
Premises from that permitted under Section 7.01(a), and (d) Landlord may
perform, or require Tenant to perform, and Tenant shall be responsible for the
cost of, ADA Title III compliance in the Common Areas necessitated by the
Building being deemed to be a “public accommodation” instead of a “commercial
facility” as a result of Tenant’s use of the Premises. In addition to the
foregoing, Landlord, at its sole cost and expense, shall be responsible for any
upgrades required by Title III of the ADA in effect (and as interpreted and
enforced) as of the date of this Lease with respect to the Common Areas of the
Building (including, without limitation, path of travel upgrades in the
Building) to the extent that such upgrades are triggered by or arise as a result
of or in connection with the Tenant Work (but only to the extent that such
Tenant Work constitutes standard office improvements). Tenant shall be solely
responsible for requirements under Title I of the ADA relating to Tenant’s
employees. To the extent Tenant shall occupy a full floor in the Building, all
ADA requirements relating to the elevator lobbies and corridors on such floor
shall be the responsibility of Tenant (except for any path of travel upgrades
which are included in the Landlord Work). All matters relating to “life safety”
on such floors shall also be the responsibility of Tenant, other than any
upgrades, expansions or replacements of Building facilities and equipment which
serve more than one floor of the Building (which shall be performed by Landlord
and subject to inclusion in Operating Expenses) and/or which are part of
Landlord Work.

(d) Tenant agrees to cooperate with Landlord and to comply with any and all
guidelines or controls concerning energy management imposed upon Landlord by
federal or state governmental organizations or by any energy conservation
association to which Landlord is a party or which is applicable to the Building.

(e) Landlord will maintain all reports relating to the Building’s seismic
condition in the Building’s management office. Tenant and its architects,
engineers and contractors shall be entitled to review and copy such reports upon
reasonable prior notice to Landlord.

 

7.02 LANDLORD ACCESS TO PREMISES; APPROVALS

(a) Landlord may not install any pipes ducts, utility lines, conduits or
equipment (herein collectively called “Utility Lines”) in the Premises except in
the Building core areas and such work shall not be performed during Standard
Operating Hours.

(b) Landlord or Landlord’s agents shall have the right to enter upon the
Premises in the event of an emergency (which, for purposes of such entry, shall
mean an imminent risk of injury to persons or property), or to inspect the
Premises and to perform janitorial and other similar services without notice.
Except for entries in the event of an emergency, Landlord shall give Tenant not
less than one (1) business day’s notice prior to conducting safety and other
testing in the Premises and making such repairs, alterations, improvements or
additions to the Premises or the Building or other parts of the Property as
Landlord may deem necessary or desirable (including all alterations,
improvements and additions in connection with a change in service provider or
providers). Notice may be provided by notices e-mailed to Tenant’s on-site
manager at the Premises. Janitorial and cleaning services shall be performed
after normal business hours. Any entry or work by Landlord may be during normal
business hours provided, however, Landlord shall use reasonable efforts to
ensure that any entry or work shall not materially interfere with Tenant’s
occupancy of the Premises. Landlord agrees that such Utility Lines may not
interfere with the location or placement of Tenant’s Utility Lines serving the
Premises and shall be consistent with the layout and design of Tenant’s
Premises. Landlord shall be responsible for the repair of any damages resulting
from the installation of such Utility Lines.

(c) Advance notice shall not be required for entry to perform routine janitorial
and cleaning services or for entry in the event of an emergency or urgent
situation, as reasonably determined by Landlord, but any other entry or work by
Landlord shall be upon reasonable prior notice to Tenant, which

 

15



--------------------------------------------------------------------------------

notice may include notices e-mailed to Tenant’s on-site manager at the Premises.
If Tenant shall not be personally present to permit an entry into the Premises
when for any reason an entry therein shall be necessary or permissible, Landlord
(or Landlord’s agents) as set forth in this Subsection, after attempting to
notify Tenant (unless Landlord believes an emergency situation exists), may
enter the Premises without rendering Landlord or its agents liable therefor, and
without relieving Tenant of any obligations under this Lease.

(d) On not less than twenty-four (24) hour’s prior notice to Tenant, which
notice may include notices e-mailed to Tenant’s on-site manager at the Premises,
except in a circumstance that Landlord reasonably determines to require
immediate entry, Landlord may enter the Premises for the purpose of conducting
such inspections, tests and studies as Landlord may deem desirable or necessary
to confirm Tenant’s compliance with all Laws and Environmental Laws or for other
purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property. Landlord’s
rights under this Section 7.02(d) are for Landlord’s own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party as a result of the exercise or non-exercise of such
rights, for compliance with Laws or Environmental Laws or for the accuracy or
sufficiency of any item or the quality or suitability of any item for its
intended use.

(e) Landlord may do any of the foregoing, or undertake any of the inspection or
work described in the preceding paragraphs without such action constituting an
actual or constructive eviction of Tenant, in whole or in part, or giving rise
to an abatement of Rent by reason of loss or interruption of business of the
Tenant, or otherwise.

(f) The review, approval or consent of Landlord with respect to any item
required or permitted under this Lease is for Landlord’s own protection only,
and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Environmental Laws or
for the accuracy or sufficiency of any item or the quality or suitability of any
item for its intended use.

 

7.03 QUIET ENJOYMENT

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is not in default hereunder, Tenant shall have
the right to quiet enjoyment of the Premises without hindrance or interference
from Landlord or those claiming through Landlord, and subject to the covenants
and conditions set forth in the Lease and to the rights of any Mortgagee or
ground lessor.

ARTICLE EIGHT

MAINTENANCE

 

8.01 LANDLORD’S MAINTENANCE

Subject to the provisions of Articles Seven and Fourteen, Landlord shall perform
(or shall cause to be performed) maintenance and necessary repairs to the
foundations, roofs, exterior walls, and the structural elements of the Unit (and
Project, as appropriate), the electrical, plumbing, heating, ventilating,
air-conditioning, mechanical, communication, security and the fire and life
safety systems of the Unit and those corridors, washrooms and lobbies which are
Common Areas of the Unit, except that: (a) Landlord shall not be responsible for
the maintenance or repair of any floor or wall coverings in the Premises (or
Project, as appropriate) or any of such systems which are located within the
Premises (or Project, as appropriate) and are supplemental or special to the
Unit’s (or Project, as appropriate) standard systems; and (b) the cost of
performing any of said maintenance or repairs whether to the Premises or to the
Building (or Project as appropriate) caused by the negligence of Tenant, its
employees, agents, servants, licensees, subtenants, contractors or invitees,
shall be paid by Tenant, subject to the waivers set forth in Section 16.04.
Landlord shall not be liable to Tenant for any expense, injury, loss or damage
resulting from work done in or upon, or in connection with the use of, any
adjacent or nearby building, land, street, or alley.

 

8.02 TENANT’S MAINTENANCE

Subject to the provisions of Article Fourteen, Tenant, at its expense, shall
keep and maintain the Premises and all Tenant Additions thereto in good order,
condition and repair and in accordance with all Laws and Environmental Laws.
Tenant shall not permit waste and shall promptly and adequately repair all
damages to the Premises and replace or repair all damaged or broken glass in the
interior of the Premises, fixtures or appurtenances. Any repairs or maintenance
shall be completed with materials of similar quality to the original materials,
all such work to be completed under the supervision of Landlord. Any such
repairs or maintenance shall be performed only by contractors or mechanics
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, and whose work will not cause or threaten to cause
disharmony or interference with Landlord or other tenants in the Building and
their respective agents and contractors performing work in or about the
Building. If Tenant fails to perform any of its obligations set forth in this
Section 8.02, Landlord may, in its sole discretion and upon three (3) business
days’ prior written notice to Tenant (except without notice in the case of
emergencies), perform the same, and Tenant shall pay to Landlord any costs or
expenses incurred by Landlord within thirty (30) days after receipt (or deemed
receipt) of written demand.

 

16



--------------------------------------------------------------------------------

ARTICLE NINE

ALTERATIONS AND IMPROVEMENTS

 

9.01 TENANT ALTERATIONS

(a) The following provisions shall apply to the completion of any Tenant
Alterations:

 

(1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed make or cause to be made any Tenant Alterations in or to
the Premises or any Property systems serving the Premises. Prior to making any
Tenant Alterations, Tenant shall give Landlord ten (10) days prior written
notice (or such earlier notice as would be necessary pursuant to applicable Law)
to permit Landlord sufficient time to post appropriate notices of
non-responsibility. Subject to all other requirements of this Article Nine,
Tenant may undertake Decoration work without Landlord’s prior written consent.
Tenant shall furnish Landlord with the names and addresses of all contractors
and subcontractors and, if requested by Landlord, copies of all contracts. All
Tenant Alterations shall be completed at such time and in such manner as
Landlord may from time to time designate, and only by contractors or mechanics
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed provided, however, that Landlord may, in its sole
discretion, specify the engineers and contractors to perform all work relating
to the Building’s systems (including the mechanical, heating, plumbing,
security, ventilating, air-conditioning, electrical, communication and the fire
and life safety systems in the Building). The contractors, mechanics and
engineers who may be used are further limited to those whose work will not cause
or threaten to cause disharmony or interference with Landlord or other tenants
in the Building and their respective agents and contractors performing work in
or about the Building. Landlord may further condition its consent upon Tenant
furnishing to Landlord and Landlord approving prior to the commencement of any
work or delivery of materials to the Premises related to the Tenant Alterations
such of the following as specified by Landlord: architectural plans and
specifications, opinions from Landlord’s engineers stating that the Tenant
Alterations will not in any way adversely affect the Building’s systems,
necessary permits and licenses, certificates of insurance, and such other
documents in such form reasonably requested by Landlord. With respect to
proposed Tenant Alterations that are anticipated to cost in excess of
$100,000.00, Landlord may, in the exercise of reasonable judgment, request that
Tenant provide Landlord with appropriate evidence of Tenant’s ability to
complete and pay for the completion of the Tenant Alterations such as a
performance bond or letter of credit; provided, however that no such additional
security shall be required for the initial Tenant Improvements. Upon completion
of the Tenant Alterations (other than Decorations), Tenant shall deliver to
Landlord an as-built Mylar and digitized (if available) set of plans and
specifications for the Tenant Alterations.

 

(2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby. In
connection with completion of any Tenant Alterations, Tenant shall pay Landlord
a construction fee and all elevator and hoisting charges at Landlord’s then
standard rate. Upon completion of Tenant Alterations, Tenant shall furnish
Landlord with contractors’ affidavits and full and final waivers of lien and
receipted bills covering all labor and materials expended and used in connection
therewith and such other documentation reasonably requested by Landlord or
Mortgagee.

 

(3) Tenant agrees to complete all Tenant Alterations: (i) in accordance with all
Laws, Environmental Laws, all requirements of applicable insurance companies and
in accordance with Landlord’s standard construction rules and regulations; and
(ii) in a good and workmanlike manner with the use of good grades of materials.
Tenant shall notify Landlord immediately if Tenant receives any notice of
violation of any Law in connection with completion of any Tenant Alterations and
shall promptly take such steps as are necessary to remedy such violation. In no
event shall such supervision or right to supervise by Landlord nor shall any
approvals given by Landlord under this Lease constitute any warranty by Landlord
to Tenant of the adequacy of the design, workmanship or quality of such work or
materials for Tenant’s intended use or of compliance with the requirements of
Section 9.01(a)(3)(i) and (ii) above or impose any liability upon Landlord in
connection with the performance of such work.

(b) All Tenant Additions to the Premises, whether installed by Landlord or
Tenant, shall without compensation or credit to Tenant, become part of the
Premises and the property of Landlord at the time of their installation and
shall remain in the Premises, unless pursuant to Article Twelve and the Work
Letter, Tenant may remove them or is required to remove them at Landlord’s
request.

 

9.02 LIENS

Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant. If any such lien or claim for lien is filed, Tenant shall within twenty
(20) days of receiving notice of such lien or claim: (a) have such lien or claim
for lien released of record; or (b) deliver to Landlord a bond in form, content,
amount, and issued by surety, reasonably satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Landlord, in addition to its rights and remedies under Article Eleven, without
investigating the validity of

 

17



--------------------------------------------------------------------------------

such lien or claim for lien, may pay or discharge the same and Tenant shall, as
payment of additional Rent hereunder, reimburse Landlord within thirty (30) days
after receipt or deemed receipt of written demand for the amount so paid by
Landlord, including Landlord’s expenses and reasonable attorneys’ fees.

ARTICLE TEN

ASSIGNMENT AND SUBLETTING

 

10.01 ASSIGNMENT AND SUBLETTING

(a) Without the prior written consent of Landlord, which, except as otherwise
expressly provided herein, may be withheld in Landlord’s sole discretion, Tenant
may not sublease, assign, mortgage, pledge, hypothecate or otherwise transfer or
permit the transfer of this Lease or the encumbering of Tenant’s interest
therein in whole or in part, by operation of Law or otherwise or permit the use
or occupancy of the Premises, or any part thereof, by anyone other than Tenant,
provided, however, that notwithstanding the foregoing, if Landlord chooses not
to recapture the space proposed to be subleased or assigned as provided in
Section 10.02, Landlord shall not unreasonably withhold, condition or delay its
consent to a subletting or assignment under this Section 10.01. Tenant agrees
that the provisions governing sublease and assignment set forth in this Article
Ten shall be deemed to be reasonable. If Tenant desires to enter into any
sublease of the Premises or assignment of this Lease, Tenant shall deliver
written notice thereof to Landlord (“Tenant’s Notice”), together with the
identity of the proposed subtenant or assignee (and certified financial
statements thereof for the prior three (3) years if available or best
equivalent) and the proposed principal terms thereof and further financial and
other information sufficient for Landlord to make an informed judgment with
respect to such proposed subtenant or assignee at least thirty (30) days prior
to the commencement date of the term of the proposed sublease or assignment. If
Tenant proposes to sublease less than all of the Rentable Area of the Premises,
the space proposed to be sublet and the space retained by Tenant must each be a
marketable unit as reasonably determined by Landlord and otherwise in compliance
with all Laws. Landlord shall notify Tenant in writing of its approval or
disapproval of the proposed sublease or assignment or its decision to exercise
its rights under Section 10.02 within fifteen (15) business days after receipt
of Tenant’s Notice (and all required information). In no event may Tenant
sublease any portion of the Premises or assign the Lease to any other tenant of
the Project, unless Landlord does not or will not have space available at a
similar time to when the space subject to the proposed assignment or sublease is
to be available to the assignee or subtenant, for a similar size and term as the
proposed assignment or sublease transaction. Tenant shall submit for Landlord’s
approval (which approval shall not be unreasonably withheld, conditioned or
delayed) any advertising which Tenant or its agents intend to use with respect
to the space proposed to be sublet.

(b) With respect to Landlord’s consent to an assignment or sublease, Landlord
may take into consideration any factors which Landlord may reasonably deem
relevant, and the reasons for which Landlord’s denial shall be deemed to be
reasonable shall include the following:

(i) the business reputation or creditworthiness of any proposed subtenant or
assignee is not reasonably acceptable to Landlord; or

(ii) any proposed assignee’s or subtenant’s use of the Premises would violate
Section 7.01 of the Lease or would violate the provisions of any other leases of
tenants in the Project;

(iii) the proposed assignee or subtenant is either a governmental agency, a
school or similar operation, or a medical related practice; or

(iv) the proposed subtenant or assignee is a bona fide prospective tenant of
Landlord in the Project as demonstrated by a written proposal dated within
ninety (90) days prior to the date of Tenant’s request and Landlord has space
available in the Building to lease to such prospective tenant; or

(vi) the proposed subtenant or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Building.

In no event shall Landlord be obligated to consider a consent to any proposed
assignment of the Lease which would assign less than the entire Premises. If
Tenant sublets less than an entire floor, Tenant shall remove, at it sole cost
and expense at the end of the Term, any demising walls and/or corridors
constructed by Tenant in connection with any such subletting that Landlord
elects to require Tenant to remove at the end of the Term, which election
Landlord shall make at the time it approves the plans and specifications for
such Tenant Alterationl In the event Landlord wrongfully withholds its consent
to any proposed sublease of the Premises or assignment of the Lease, Tenant’s
sole and exclusive remedy therefor shall be to seek specific performance of
Landlord’s obligations to consent to such sublease or assignment.

(c) Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease. Any subtenant or assignee shall execute such documents
as Landlord may reasonably require to evidence such subtenant or assignee’s
assumption of the obligations and liabilities of Tenant under this Lease. Tenant
shall deliver to Landlord a copy of all agreements executed by Tenant and the
proposed subtenant and assignee with respect to the Premises. Landlord’s
approval of a sublease, assignment, hypothecation, transfer or third party use
or occupancy shall not constitute a waiver of Tenant’s obligation to obtain
Landlord’s consent to further assignments or subleases, hypothecations,
transfers or third party use or occupancy.

 

18



--------------------------------------------------------------------------------

(d) For purposes of this Article Ten, an assignment shall be deemed to include a
change in the majority control of Tenant, resulting from any transfer, sale or
assignment of shares of stock of Tenant occurring by operation of Law or
otherwise if Tenant is a corporation whose shares of stock are not traded
publicly. If Tenant is a partnership, any change in the partners of Tenant shall
be deemed to be an assignment.

(e) Notwithstanding anything to the contrary contained in this Article Ten and
provided there is no uncured default under this Lease after receipt of written
notice and the expiration of any applicable cure period, Tenant shall have the
right, without the prior written consent of Landlord, to assign this Lease to an
Affiliate or to sublease the Premises or any part thereof to an Affiliate, but
(i) no later than fifteen (15) days prior to the effective date of the
assignment or sublease, the assignee shall execute documents reasonably
satisfactory to Landlord to evidence such assignee’s assumption of the
obligations and liabilities of Tenant under this Lease, unless Landlord modifies
or waives such requirement in the case of any assignment which occurs by
operation of law (and without a written assignment) as a consequence of merger,
consolidation or non-bankruptcy reorganization, and the subtenant shall execute
documents satisfactory to Landlord to evidence that the sublease is subject to
the terms and conditions of this Lease and that the subtenant shall perform and
be bound by all the terms and conditions of this Lease (except payment of
Monthly Base Rent and Rent Adjustments hereunder and other obligations which the
sublease expressly provides are to be performed by Tenant as the sublessor) to
the extent applicable to the space and period covered by the sublease;
(ii) within ten (10) business days after the effective date of such assignment
or sublease, give notice to Landlord which notice shall include the full name
and address of the assignee or subtenant, and a copy of all agreements executed
between Tenant and the assignee or subtenant with respect to the Premises or
part thereof, as may be the case; and (iii) within fifteen (15) business days
after Landlord’s written request, provide such reasonable documents or
information which Landlord reasonably requests for the purpose of substantiating
whether or not the assignment or sublease is to an Affiliate.

 

10.02 RECAPTURE

Except as provided in Section 10.01(e), Landlord shall have the option to
exclude from the Premises covered by this Lease (“recapture”), the space
proposed to be sublet or subject to the assignment, effective as of the proposed
commencement date of such sublease or assignment which recapture shall be
exercised, if at all, by written notice to Tenant within thirty (30) days after
Landlord’s receipt of the Tenant’s Notice. If Landlord elects to recapture,
Tenant shall surrender possession of the space proposed to be subleased or
subject to the assignment to Landlord on the effective date of recapture of such
space from the Premises, such date being the Termination Date for such space.
Notwithstanding anything herein to the contrary, Landlord will not exercise its
right to recapture any portion of the Premises that is subleased so long as
(x) the sublease is for less than substantially an entire floor of the Premises,
and (y) the sublease is for less than substantially the entire remaining Term
(i.e., Landlord may exercise its right to recapture a portion of the Premises
with respect to a sublease of substantially all of an entire floor of the
Premises for substantially the entire remaining Term. In the event of a
recapture by Landlord, if this Lease shall be canceled with respect to less than
the entire Premises, the Monthly Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, the parties shall
execute written confirmation of the same.

 

10.03 EXCESS RENT

Tenant shall pay Landlord on the first day of each month during the term of the
sublease or assignment, fifty percent (50%) of the amount by which the sum of
all rent and other consideration (direct or indirect) due from the subtenant or
assignee for such month exceeds: (i) that portion of the Monthly Base Rent and
Rent Adjustments due under this Lease for said month which is allocable to the
space sublet or assigned (“Excess Rent”); and (ii) the following costs and
expenses for the subletting or assignment of such space: (1) brokerage
commissions and attorneys’ fees and expenses, (2) the actual costs paid in
making any improvements or substitutions in the Premises required by any
sublease or assignment; and (3) “free rent” periods, costs of any inducements or
concessions given to subtenant or assignee, moving costs, and other amounts in
respect of such subtenant’s or assignee’s other leases or occupancy arrangements
(collectively, “Tenant’s Costs”). Prior to any Excess Rent being payable to the
Landlord, Tenant shall be entitled to recoup all of Tenant’s Costs.

 

10.04 TENANT LIABILITY

In the event of any sublease or assignment, whether or not with Landlord’s
consent, except as expressly set forth herein, Tenant shall not be released or
discharged from any liability, whether past, present or future, under this
Lease, including any liability arising from the exercise of any expansion
option, to the extent such exercise is expressly permitted by Landlord. Tenant’s
liability shall remain primary, and in the event of default by any subtenant,
assignee or successor of Tenant in performance or observance of any of the
covenants or conditions of this Lease, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against said subtenant,
assignee or successor. Except during the pendency of a Tenant Default, all
negotiations with subtenants of Tenant shall be conducted through Tenant and not
directly with such subtenants. After any assignment of the Lease, Landlord may
consent to subsequent assignments or subletting of this Lease, or amendments or
modifications of this Lease with assignees of Tenant, without notifying Tenant,
or any successor of Tenant, and without obtaining its or their consent thereto,
provided however that except for mandatory amendments, modifications, or
expansions that are entered into pursuant to express rights set forth in this
Lease, Xoom Corporation.

 

19



--------------------------------------------------------------------------------

shall not be liable with respect to any amendment, modification, expansion or
extension of this Lease that are entered into without its consent. For avoidance
of doubt, the Security Deposit will be released to Tenant (if not assigned to
the assignee) upon the expiration of the initial term and the performance of all
obligations of such assignee with respect to the expiration of the Term and
Tenant shall not have any liability if Landlord enters into an extension of this
Lease with such assignee. If Landlord grants consent to such sublease or
assignment, Tenant shall pay all reasonable attorneys’ fees and expenses
incurred by Landlord with respect to such assignment or sublease (not to exceed
Two Thousand Five Hundred Dollars ($2,500.00) per request, provided that Tenant
and, as applicable, the assignee, sublessee and transferee execute Landlord’s
standard documents for consent to assignment, sublease or transfer in
substantially the form submitted by Landlord and without substantial
negotiation). In addition, if Tenant has any options to extend the term of this
Lease or to add other space to the Premises, such options shall not be available
to any subtenant or assignee (except as expressly provided in such options with
respect to an assignee with is a Permitted Transferee), directly or indirectly
without Landlord’s express written consent, which may be withheld in Landlord’s
sole discretion.

 

10.05 ASSUMPTION AND ATTORNMENT

If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) business days prior to the effective date of the assignment. If
Tenant shall sublease the Premises as permitted herein, Tenant shall, at
Landlord’s option, within fifteen (15) business days following any request by
Landlord, obtain and furnish to Landlord the written agreement of such subtenant
to the effect that the subtenant will attorn to Landlord and pay all subrent
directly to Landlord.

 

10.06 DESK SHARING

Notwithstanding any provision of this Article to the contrary, Landlord’s prior
written consent shall not be required for Tenant to permit or license other
persons or entities with whom Tenant has ongoing business relations to share and
use space occupied by Tenant provided that all the following conditions and
covenants are satisfied and performed with respect to such sharing and use of
space (“Desk Sharing”): (1) the space which may be so shared and used shall not
exceed twenty (20%) of the Rentable Area of each floor constituting the
Premises; (2) the space for any such user is not separately demised; (3) a
sublease is not entered into with for any such user; (4) Tenant notifies
Landlord in advance of the persons or entities with whom such Desk Sharing
arrangements exist and notifies Landlord within five (5) days after a Desk
Sharing arrangement ends; (5) Tenant shall be responsible for allowing or
denying access to the Premises to any persons or entities with whom such Desk
Sharing arrangement exists, and Landlord shall have no responsibility or
liability for any such access or lack of access to the Premises, and for
purposes of entry to the office building, all persons claiming or using a Desk
Sharing arrangement shall be deemed to be, and treated as, visitors of Tenant;
(6) promptly after Landlord’s written request, Tenant shall provide such
reasonable documents and information which Landlord reasonably requests for the
purpose of substantiating whether or not any such user or users meet the
conditions and requirements above for Desk Sharing; and (7) no such Desk Sharing
shall be for a period greater than one (1) year. Sections 10.02 and 10.03 shall
not apply to Desk Sharing.

ARTICLE ELEVEN

DEFAULT AND REMEDIES

 

11.01 EVENTS OF DEFAULT

The occurrence or existence of any one or more of the following shall constitute
a “Default” by Tenant under this Lease:

(i) Tenant fails to pay any installment or other payment of Rent including Rent
Adjustment Deposits or Rent Adjustments within three (3) business days after the
date when due (provided, however, that should Tenant fail to pay any installment
or other payment of Rent when due Landlord shall provide written notice to
Tenant with respect to the first two (2) payment failures in any twelve
(12) month period and the same shall not constitute a Default unless Tenant
fails to pay such sums within three (3) business days after written notice
thereof);

(ii) Tenant fails to observe or perform any of the other covenants, conditions
or provisions of this Lease or the Work Letter and fails to cure such default
within fifteen (15) days after receipt of written notice by Tenant, unless the
default involves a hazardous condition, which shall be cured forthwith or unless
the failure to perform is a Default for which this Lease specifies there is no
cure or grace period;

(iii) the interest of Tenant in this Lease is levied upon under execution or
other legal process;

(iv) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not discharged within thirty (30) days;

 

20



--------------------------------------------------------------------------------

(v) Tenant is declared insolvent by Law or any assignment of Tenant’s property
is made for the benefit of creditors;

(vi) a receiver is appointed for Tenant or Tenant’s property, which appointment
is not discharged within sixty (60) days;

(vii) any action taken by or against Tenant to reorganize or modify Tenant’s
capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within sixty (60) days;

(viii) upon the dissolution of Tenant; or,

(ix) upon the third occurrence within any Lease Year of a monetary Default with
a value of greater than $25,000.

 

11.02 LANDLORD’S REMEDIES

(a) A Default shall constitute a breach of the Lease for which Landlord shall
have the rights and remedies set forth in this Section 11.02 and all other
rights and remedies set forth in this Lease or now or hereafter allowed by Law,
whether legal or equitable, and all rights and remedies of Landlord shall be
cumulative and none shall exclude any other right or remedy.

(b) With respect to a Default, at any time Landlord may terminate Tenant’s right
to possession by written notice to Tenant stating such election. Upon the
termination of Tenant’s right to possession pursuant to this Section 11.02,
Tenant’s right to possession shall terminate and this Lease shall terminate, and
Tenant shall remain liable as hereinafter provided. Upon such termination,
Landlord shall have the right, subject to applicable Law, to re-enter the
Premises and dispossess Tenant and the legal representatives of Tenant and all
other occupants of the Premises by unlawful detainer or other summary
proceedings, or otherwise as permitted by Law, regain possession of the Premises
and remove their property (including their trade fixtures, personal property and
those Tenant Additions which Tenant is required or permitted to remove under
Article Twelve and the Work Letter), but Landlord shall not be obligated to
effect such removal, and such property may, at Landlord’s option, be stored
elsewhere, sold or otherwise dealt with as permitted by Law, at the risk of,
expense of and for the account of Tenant, and the proceeds of any sale shall be
applied pursuant to Law. Landlord shall in no event be responsible for the
value, preservation or safekeeping of any such property. Tenant hereby waives
all claims for damages that may be caused by Landlord’s removing or storing
Tenant’s personal property pursuant to this Section or Section 12.01, and Tenant
hereby indemnifies, and agrees to defend, protect and hold harmless, the
Indemnitees from any and all loss, claims, demands, actions, expenses, liability
and cost (including attorneys’ fees and expenses) arising out of or in any way
related to such removal or storage. Upon such written termination of Tenant’s
right to possession and this Lease, Landlord shall have the right to recover
damages for Tenant’s Default as provided herein or by Law, including the
following damages provided by California Civil Code Section 1951.2:

(1) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could reasonably have been avoided;

(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such Rent loss that Tenant proves could be reasonably avoided; and

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The word “rent” as used in this Section 11.02 shall have the same
meaning as the defined term Rent in this Lease. The “worth at the time of award”
of the amount referred to in clauses (1) and (2) above is computed by allowing
interest at the Default Rate. The worth at the time of award of the amount
referred to in clause (3) above is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). For the purpose of determining unpaid Rent under clause
(3) above, the monthly Rent reserved in this Lease shall be deemed to be the sum
of the Monthly Base Rent, monthly storage space rent, if any, and the amounts
last payable by Tenant as Rent Adjustments for the calendar year in which
Landlord terminated this Lease as provided hereinabove.

(c) Even if Tenant is in Default and/or has abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant’s
right to possession by written notice as provided in Section 11.02(b) above, and
Landlord may enforce all its rights and remedies under this Lease, including the
right to recover Rent as it becomes due under this Lease. In such event,
Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (lessor may continue Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), or
any successor statute. During such

 

21



--------------------------------------------------------------------------------

time as Tenant is in Default, if Landlord has not terminated this Lease by
written notice and if Tenant requests Landlord’s consent to an assignment of
this Lease or a sublease of the Premises, subject to Landlord’s option to
recapture pursuant to Section 10.02, Landlord shall not unreasonably withhold
its consent to such assignment or sublease. Tenant acknowledges and agrees that
the provisions of Article Ten shall be deemed to constitute reasonable
limitations of Tenant’s right to assign or sublet. Tenant acknowledges and
agrees that in the absence of written notice pursuant to Section 11.02(b) above
terminating Tenant’s right to possession, no other act of Landlord shall
constitute a termination of Tenant’s right to possession or an acceptance of
Tenant’s surrender of the Premises, including acts of maintenance or
preservation or efforts to relet the Premises or the appointment of a receiver
upon initiative of Landlord to protect Landlord’s interest under this Lease or
the withholding of consent to a subletting or assignment, or terminating a
subletting or assignment, if in accordance with other provisions of this Lease.

(d) In the event that Landlord seeks an injunction with respect to a breach or
threatened breach by Tenant of any of the covenants, conditions or provisions of
this Lease, Tenant agrees to pay the premium for any bond required in connection
with such injunction.

(e) Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenant’s Default or otherwise;

(f) When this Lease requires giving or service of a notice of Default or of a
failure of Tenant to observe or perform any covenant, condition or provision of
this Lease which will constitute a Default unless Tenant so observes or performs
within any applicable cure period, and so long as the notice given or served
provides Tenant the longer of any applicable cure period required by this Lease
or by statute, then the giving of any equivalent or similar statutory notice,
including any equivalent or similar notices required by California Code of Civil
Procedure Section 1161 or any similar or successor statute, shall replace and
suffice as any notice required under this Lease. When a statute requires service
of a notice in a particular manner, service of that notice (or a similar notice
required by this Lease) in the manner required by Article Twenty-four shall
replace and satisfy the statutory service–of–notice procedures, except that any
notice of unlawful detainer required by California Code of Civil Procedure
Section 1161 or any similar or successor statute shall be served as required by
Code of Civil Procedure Section 1162 or any similar or successor statute, and
for purposes of Code of Civil Procedure Section 1162 or any similar or successor
statute, Tenant’s “place of residence” and “usual place of business” shall mean
the address specified by Tenant for notice pursuant to Section 1.01 of this
Lease, as changed by Tenant pursuant to Article Twenty-four of this Lease.

(g) The voluntary or other surrender or termination of this Lease, or a mutual
termination or cancellation thereof, shall not work a merger and shall terminate
all or any existing assignments, subleases, subtenancies or occupancies
permitted by Tenant, except if and as otherwise specified in writing by
Landlord.

(h) No delay or omission in the exercise of any right or remedy of Landlord upon
any default by Tenant, and no exercise by Landlord of its rights pursuant to
Section 25.15 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver. No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in a writing
signed by Landlord. The waiver by Landlord of any breach of any provision of
this Lease shall not be deemed a waiver of any subsequent breach of the same or
any other provision of this Lease.

 

11.03 ATTORNEY’S FEES

In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all attorneys’ fees, costs and expenses
in any such suit or proceeding (including in any action or participation in or
in connection with any case or proceeding under the Bankruptcy Code, 11 United
States Code Sections 101 et seq., or any successor statutes, in establishing or
enforcing the right to indemnification, in appellate proceedings, or in
connection with the enforcement or collection of any judgment obtained in any
such suit or proceeding).

 

11.04 BANKRUPTCY

The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:

(a) In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.

(b) Any election to assume this Lease under Chapter 11 or 13 of the Bankruptcy
Code by Tenant as debtor-in-possession or by Tenant’s trustee (the “Electing
Party”) must provide for:

 

22



--------------------------------------------------------------------------------

The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.

(c) If the Electing Party has assumed this Lease or elects to assign Tenant’s
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.

For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:

(i) The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenant’s
obligations under this Lease; and

(ii) Landlord has obtained consents or waivers from any third parties which may
be required under a lease, mortgage, financing arrangement, or other agreement
by which Landlord is bound, to enable Landlord to permit such assignment.

(d) Landlord’s acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord’s consent, Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent, or Landlord’s claim for any amount of Rent due from Tenant.

 

11.05 LANDLORD’S DEFAULT

Landlord shall be in default hereunder in the event Landlord has not begun and
pursued with reasonable diligence the cure of any failure of Landlord to meet
its obligations hereunder within thirty (30) days after the receipt by Landlord
of written notice from Tenant of the alleged failure to perform. In no event
shall Tenant have the right to terminate or rescind this Lease as a result of
Landlord’s default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant’s remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages, specific
performance and/or injunction. In addition, Tenant hereby covenants that, prior
to the exercise of any such remedies, it will give the Mortgagee notice and a
reasonable time to cure any default by Landlord.

ARTICLE TWELVE

SURRENDER OF PREMISES

 

12.01 IN GENERAL

Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition, ordinary wear and tear, and damage caused by Landlord
excepted. Tenant shall deliver to Landlord all keys to the Premises. Tenant
shall remove from the Premises all movable personal property of Tenant and
Tenant’s trade fixtures, including, subject to Section 6.04, cabling for any of
the foregoing. Tenant shall be entitled to remove such Tenant Additions which at
the time of their installation Landlord and Tenant agreed may be removed by
Tenant. Tenant shall also remove such other Tenant Additions as required by
Landlord, including any Tenant Additions containing Hazardous Material. Tenant
shall promptly repair all damage resulting from removal of any of Tenant’s
property, furnishings or Tenant Additions, shall close all floor, ceiling and
roof openings and shall restore the Premises to a tenantable condition as
reasonably determined by Landlord. If any of the Tenant Additions which were
installed by Tenant involved the lowering of ceilings, raising of floors or the
installation of specialized wall or floor coverings or lights, then Tenant shall
also be obligated to return such surfaces to their condition prior to the
commencement of this Lease. Tenant shall also be required to close any
staircases or other openings between floors. Notwithstanding any of the
foregoing to the contrary, if so requested by Tenant in writing (and prominently
in all capital and bold lettering which also states that such request is
pursuant to Section 12.01 of the Lease) at the time Tenant requests approval of
any Tenant Work or subsequent Tenant Alterations, Landlord shall advise Tenant
at the time of Landlord’s approval of such Tenant Work or Tenant Alterations as
to whether Landlord will require that such Tenant Work or Tenant Alterations be
removed by Tenant from the Premises; provided, however, regardless of the
foregoing, in any event, Landlord may require removal of any Tenant Additions
containing Hazardous Material and all Tenant’s trade fixtures, and, subject to
Section 6.03, cabling and wiring installed for Tenant’s personal property or
trade fixtures. In addition, Tenant shall not be required to remove any generic
office improvements ( i.e. those office improvements which are suitable or
customary for general office use in single floor premises). In the event
possession of the Premises is not delivered to Landlord when required hereunder,
or if Tenant shall fail to remove those items described above, Landlord may (but
shall not be obligated to), at Tenant’s expense, remove any of such property and
store, sell or otherwise deal with such property as provided in
Section 11.02(b), including the waiver and indemnity obligations provided in
that Section, and undertake, at Tenant’s expense, such restoration work as
Landlord deems necessary or advisable.

 

23



--------------------------------------------------------------------------------

12.02 LANDLORD’S RIGHTS

All property which may be removed from the Premises by Landlord shall be
conclusively presumed to have been abandoned by Tenant and Landlord may deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section. Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any of
Tenant Additions and in restoring the Premises to the condition required by this
Lease at the Termination Date.

ARTICLE THIRTEEN

HOLDING OVER

Tenant shall pay Landlord 150% of the monthly Rent payable for the month
immediately preceding the holding over (including increases for Rent Adjustments
which Landlord may reasonably estimate) for each month or portion thereof that
Tenant retains possession of the Premises, or any portion thereof, after the
Termination Date (without reduction for any partial month that Tenant retains
possession). Tenant shall also pay all damages sustained by Landlord by reason
of such retention of possession; provided however that if Tenant retains
possession for thirty days or less, Tenant shall not be required to pay (i) any
rent payable by or any loss, cost, or damages, including lost profits, claimed
by any prospective tenant of the Premises or any portion thereof, and
(ii) Landlord’s damages as a result of such prospective tenant rescinding or
refusing to enter into the prospective lease of the Premises or any portion
thereof by reason of such failure to timely surrender the Premises. The
provisions of this Article shall not constitute a waiver by Landlord of any
re-entry rights of Landlord and Tenant’s continued occupancy of the Premises
shall be as a tenancy in sufferance.

ARTICLE FOURTEEN

DAMAGE BY FIRE OR OTHER CASUALTY

 

14.01 SUBSTANTIAL UNTENANTABILITY

(a) If any fire or other casualty (whether insured or uninsured) renders all or
a substantial portion of the Premises, the Unit, the Building or the Project
untenantable, Landlord shall, with reasonable promptness after the occurrence of
such damage, estimate the length of time that will be required to substantially
complete the repair and restoration and shall by notice advise Tenant of such
estimate (“Landlord’s Notice”). If Landlord estimates that the amount of time
required to substantially complete such repair and restoration will exceed one
hundred eighty (180) days from the date such damage occurred, then Landlord, or
Tenant if all or a substantial portion of the Premises is rendered untenantable,
shall have the right to terminate this Lease as of the date of such damage upon
giving written notice to the other at any time within twenty (20) days after
delivery of Landlord’s Notice, provided that if Landlord so chooses, Landlord’s
Notice may also constitute such notice of termination.

(b) Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant’s insurance of its own
personal property and equipment which would be removable by Tenant at the
Termination Date. All such insurance proceeds shall be payable to Landlord
whether or not the Premises are to be repaired and restored, provided, however,
if this Lease is not terminated and the parties proceed to repair and restore
Tenant Additions at Tenant’s cost, to the extent Landlord received proceeds of
Tenant’s insurance covering Tenant Additions, such proceeds shall be applied to
reimburse Tenant for its cost of repairing and restoring Tenant Additions.

(c) Notwithstanding anything to the contrary herein set forth: (i) Landlord
shall have no duty pursuant to this Section to repair or restore any portion of
any Tenant Additions or to expend for any repair or restoration of the Premises
or Building or Project amounts in excess of insurance proceeds payable and
available for repair or restoration, and if such proceeds are insufficient
Landlord shall have the right to terminate this Lease upon giving written notice
to Tenant within a reasonable time after determining such proceeds will be
insufficient; and (ii) Tenant shall not have the right to terminate this Lease
pursuant to this Section if any damage or destruction was caused by the gross
negligence or intentional misconduct of Tenant, its agent or employees. Whether
or not the Lease is terminated pursuant to this Article Fourteen, in no event
shall Tenant be entitled to any compensation or damages for loss of the use of
the whole or any part of the Premises or for any inconvenience or annoyance
occasioned by any such damage, destruction, rebuilding or restoration of the
Premises or the Building or access thereto.

(d) Unless this Lease is terminated as provided in the preceding subparagraphs,
Landlord shall proceed with reasonable promptness to repair and restore the
Premises to its condition as existed prior to such casualty, subject to
reasonable delays for insurance adjustments and Force Majeure delays, and also
subject to zoning Laws and building codes then in effect. Landlord shall have no
liability to Tenant, and Tenant shall not be entitled to terminate this Lease if
such repairs and restoration are not in fact completed within the time period
estimated by Landlord so long as Landlord shall proceed with reasonable
diligence to complete such repairs and restoration. Notwithstanding the
foregoing, if Tenant was entitled to but elected not to exercise its right to
terminate the Lease and Landlord does not substantially complete the repair and
restoration of the Premises within ninety (90) days after the expiration of the
estimated period of time set forth in Landlord’s Notice, which period shall be
extended to the extent of any Reconstruction Delays (as hereinafter defined),
then Tenant may terminate this Lease by written notice to Landlord within
fifteen (15) days after the expiration of such period, as the same may be
extended. For purposes of this Lease, the term “Reconstruction Delays” shall
mean: (i) any delays caused by the insurance adjustment process; (ii) any delays
caused by Tenant; and (iii) any delays caused by events of Force Majeure.

 

24



--------------------------------------------------------------------------------

(e) Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Article Nine hereof.

(f) The provisions of this Article Fourteen are subject and subordinate to the
provisions of the Declaration.

(g) Notwithstanding anything to the contrary provided herein, Landlord shall
have no obligation to repair the Premises, the Unit, the Building or Project in
the event of a decision of the owners of the condominium units in the Building,
pursuant to the provisions of the Declaration not to repair or restore following
any damage or destruction. In such event, Landlord shall encourage the owners of
the condominium units to make a prompt decision to repair and restore or not (a
“Repair Decision”) , and Landlord shall give prompt written notice of such
Repair Decision to Tenant and this Lease shall automatically terminate upon the
date of any such decision not to repair or restore. Tenant may from time to time
inquire whether a Repair Decision has been made, and Landlord shall promptly
respond to any such inquiry. If Landlord has not notified Tenant of the Repair
Decision within ninety (90) days of the date of the damage, then, at any time
until Landlord informs Tenant of the Repair Decision, Tenant may notify Landlord
in writing of Tenant’s election to terminate this Lease if Tenant does not
receive notice of the Repair Decision by the date (the “Potential Termination
Date”) which is ten (10) business days after the date Landlord receives Tenant’s
notice. If Landlord does not inform Tenant of the Repair Decision on or before
the Potential Termination Date, this Lease shall terminate on the Potential
Termination Date.

 

14.02 INSUBSTANTIAL UNTENANTABILITY

If the Premises or the Unit is damaged by a casualty but neither is rendered
substantially untenantable and Landlord estimates that the time to substantially
complete the repair or restoration will not exceed one hundred eighty (180) days
from the date such damage occurred, then Landlord shall proceed to repair and
restore the Unit or the Premises other than Tenant Additions, with reasonable
promptness, unless such damage is to the Premises and occurs during the last six
(6) months of the Term, in which event either Tenant or Landlord shall have the
right to terminate this Lease as of the date of such casualty by giving written
notice thereof to the other within twenty (20) days after the date of such
casualty. Notwithstanding the foregoing, Landlord’s obligation to repair shall
be limited in accordance with the provisions of Section 14.01 above.

 

14.03 RENT ABATEMENT

If all or any part of the Premises are rendered untenantable by fire or other
casualty and this Lease is not terminated, Monthly Base Rent and Rent
Adjustments shall abate for that part of the Premises which is untenantable on a
per diem basis from the date of the casualty until Landlord has Substantially
Completed the repair and restoration work in the Premises which it is required
to perform, provided, that as a result of such casualty, Tenant does not occupy
the portion of the Premises which is untenantable during such period. The
foregoing rent abatement shall not apply in the event the Premises are rendered
untenantable by reason of a fire or other casualty caused in whole or in part by
the negligence or willful act of Tenant or its agents, employees, contractors or
invitees if such abatement would adversely affect Landlord’s or Tenant’s ability
to collect under any of its insurance policies providing coverage for rental or
business interruptions.

 

14.04 WAIVER OF STATUTORY REMEDIES

The provisions of this Lease, including this Article Fourteen, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, the Premises or the Property or any part of either, and
any Law, including Sections 1932(2), 1933(4), 1941 and 1942 of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction shall have no application to this Lease or to any damage to or
destruction of all or any part of the Premises or the Property or any part of
either, and are hereby waived.

ARTICLE FIFTEEN

EMINENT DOMAIN

 

15.01 TAKING OF WHOLE OR SUBSTANTIAL PART

In the event the whole or any substantial part of the Premises, the Unit, the
Building or the Project is taken or condemned by any competent authority for any
public use or purpose (including a deed given in lieu of condemnation) and is
thereby rendered untenantable, this Lease shall terminate as of the date title
vests in such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date. Notwithstanding anything to the contrary
herein set forth, in the event the taking is temporary (for less than the
remaining term of the Lease), Landlord may elect either (i) to terminate this
Lease or (ii) permit Tenant to receive the entire award attributable to the
Premises in which case Tenant shall continue to pay Rent and this Lease shall
not terminate.

 

25



--------------------------------------------------------------------------------

15.02 TAKING OF PART

In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, the Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Proportionate Share to
reflect the Rentable Area of the Premises or Building, as the case may be,
remaining after any such taking or condemnation. Landlord, upon receipt and to
the extent of the award in condemnation (or proceeds of sale) shall make
necessary repairs and restorations to the Premises (exclusive of Tenant
Additions) and to the Unit to the extent necessary to constitute the portion of
the Unit not so taken or condemned as a complete architectural and economically
efficient unit. Notwithstanding the foregoing, if as a result of any taking, or
a governmental order that the grade of any street or alley adjacent to the
Building is to be changed and such taking or change of grade makes it necessary
or desirable to substantially remodel or restore the Unit, the Building or
Project or prevents the economical operation of the Unit, the Building or
Project, Landlord shall have the right to terminate this Lease upon ninety
(90) days prior written notice to Tenant.

 

15.03 COMPENSATION

Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant’s interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord, relocation
expenses and the interruption of or damage to Tenant’s business so long as there
is no diminution of Landlord’s award as a result.

ARTICLE SIXTEEN

INSURANCE

 

16.01 TENANT’S INSURANCE

Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease. Such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
of Five Million and No/100 Dollars ($5,000,000.00); (b) Workers’ Compensation
and Employers’ Liability Insurance to the extent required by and in accordance
with the Laws of the State of California; (c) Special Form property insurance in
an amount adequate to cover the full replacement cost of all Tenant Additions to
the Premises, equipment, installations, fixtures and contents of the Premises in
the event of loss; (d) In the event a motor vehicle is to be used by Tenant in
connection with its business operation from the Premises, Comprehensive
Automobile Liability Insurance coverage with limits of not less than One Million
and No/100 Dollars ($1,000,000.00) combined single limit coverage against bodily
injury liability and property damage liability arising out of the use by or on
behalf of Tenant, its agents and employees in connection with this Lease, of any
owned, non-owned or hired motor vehicles; and (e) such other insurance or
coverages as Landlord reasonably requires that is reasonably consistent with the
insurance that Landlord requires for other tenants occupying two (2) floors of
more of the Building.

 

16.02 FORM OF POLICIES

Each policy referred to in Section 16.01 shall satisfy the following
requirements. Each policy shall (i) name Landlord and the Indemnitees as
additional insureds (except Workers’ Compensation, and Employers’ Liability
Insurance), (ii) be issued by one or more responsible insurance companies
licensed to do business in the State of California, (iii) where applicable,
provide for deductible amounts not to exceed $75,000.00 and not permit
co-insurance, (iv) shall provide that such insurance may not be canceled or
materially changed without thirty (30) days’ prior written notice to the
Landlord, and (v) each policy of All Risks or Special Form property insurance
shall have an A.M. Best’s rating of not less than A-VIII; and shall, if
available at no, or minimal, additional cost, provide that the policy shall not
be invalidated should the insured waive in writing prior to a loss, any or all
rights of recovery against any other party for losses covered by such policies
(the “Waiver Clause”); provided, however that the inability of Tenant to obtain
the Waiver Clause shall not be a default hereunder. In the event policies are
not endorsed to provide Landlord with thirty (30) days’ prior written notice of
cancellation as required in (iv) above, Tenant shall provide immediate written
notification of such cancellation to Landlord. Tenant shall deliver to Landlord,
certificates of insurance, not less than ten (10) days prior to the Commencement
Date and prior to the expiration date of each policy. Notwithstanding anything
to the contrary in this paragraph, if Landlord is brought into a suit or claim
under Tenant’s required insurance coverages, Landlord reserves the right to
receive a full copy of the applicable policy(ies).

 

16.03 LANDLORD’S INSURANCE

Landlord agrees to purchase (or cause to be purchased) and keep in full force
and effect (or cause to be kept in effect) during the Term hereof, including any
extensions or renewals thereof, insurance under policies issued by insurers of
recognized responsibility, qualified to do business in the State of California
on the Building in amounts not less than the greater of eighty (80%) percent of
the then full replacement cost (without depreciation) of the Building (above
foundations and excluding Tenant Additions to the Premises) or

 

26



--------------------------------------------------------------------------------

an amount sufficient to prevent Landlord from becoming a co-insurer under the
terms of the applicable policies, against fire and such other risks as may be
included in standard forms of all risk or special form coverage insurance
reasonably available from time to time. Landlord agrees to maintain in force
during the Term, Commercial General Liability Insurance covering the Building on
an occurrence basis against all claims for personal injury, bodily injury, death
and property damage. Such insurance shall be for a combined single limit of Five
Million and No/100 Dollars ($5,000,000.00). Neither Landlord’s obligation to
carry such insurance nor the carrying of such insurance shall be deemed to be an
indemnity by Landlord with respect to any claim, liability, loss, cost or
expense due, in whole or in part, to Tenant’s negligent acts or omissions or
willful misconduct. Without obligation to do so, Landlord may, in its sole
discretion from time to time, carry insurance in amounts greater and/or for
coverage additional to the coverage and amounts set forth above.

 

16.04 WAIVER OF SUBROGATION

(a) Landlord agrees that, if obtainable at no, or minimal, additional cost, and
so long as the same is permitted under the laws of the State of California, it
will include in its “All Risks” policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.

(b) Tenant agrees to include, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
in its “Special Form” insurance policy or policies on Tenant Additions to the
Premises, whether or not removable, and on Tenant’s furniture, furnishings,
fixtures and other property removable by Tenant under the provisions of this
Lease appropriate clauses pursuant to which the insurance company or companies
(i) waive the right of subrogation against Landlord and/or any tenant of space
in the Building with respect to losses payable under such policy or policies
and/or (ii) agree that such policy or policies shall not be invalidated should
the insured waive in writing prior to a loss any or all right of recovery
against any party for losses covered by such policy or policies. If Tenant is
unable to obtain in such policy or policies either of the clauses described in
the preceding sentence, Tenant shall, if legally possible and without
necessitating a change in insurance carriers, have Landlord named in such policy
or policies as an additional insured. If Landlord shall be named as an
additional insured in accordance with the foregoing, Landlord agrees to endorse
promptly to the order of Tenant, without recourse, any check, draft, or order
for the payment of money representing the proceeds of any such policy or
representing any other payment growing out of or connected with said policies,
and Landlord does hereby irrevocably waive any and all rights in and to such
proceeds and payments.

(c) Landlord hereby waives any and all right of recovery which it might
otherwise have against Tenant, its servants, agents and employees, for loss or
damage occurring to the Real Property and the fixtures, appurtenances and
equipment therein, except Tenant Additions, to the extent the same is covered by
Landlord’s insurance (or would have been covered but for Landlord’s election not
to maintain full replacement cost coverage), notwithstanding that such loss or
damage may result from the negligence or fault of Tenant, its servants, agents
or employees. Tenant hereby waives any and all right of recovery which it might
otherwise have against Landlord, its servants, and employees and against every
other tenant of the Real Property who shall have executed a similar waiver as
set forth in this Section 16.04 (c) for loss or damage to Tenant Additions,
whether or not removable, and to Tenant’s furniture, furnishings, fixtures and
other property removable by Tenant under the provisions hereof to the extent the
same is coverable by Tenant’s insurance required under this Lease,
notwithstanding that such loss or damage may result from the negligence or fault
of Landlord, its servants, agents or employees, or such other tenant and the
servants, agents or employees thereof.

(d) Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to subparagraphs
(a) and (b) above cannot be obtained on the terms hereinbefore provided and
thereafter to furnish the other with a certificate of insurance or copy of such
policies showing the naming of the other as an additional insured, as aforesaid.
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy which would affect such
clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.

 

16.05 NOTICE OF CASUALTY

Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.

ARTICLE SEVENTEEN

WAIVER OF CLAIM; INDEMNITY

 

17.01 WAIVER OF CLAIMS

To the extent permitted by Law, Tenant releases the Indemnitees from, and waives
all claims for, damage to person or property sustained by the Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property, or any part of either, or any equipment or
appurtenance therein, or resulting from any accident

 

27



--------------------------------------------------------------------------------

in or about the Premises or the Property, or resulting directly or indirectly
from any act or neglect of any tenant or occupant of the Property or of any
other person, including Landlord’s agents and servants, except to the extent
caused by the willful and wrongful act of any of the Indemnitees. If any such
damage, whether to the Premises or the Property or any part of either, or
whether to Landlord or to other tenants in the Property, results from any act or
neglect of Tenant, its employees, servants, agents, contractors, invitees or
customers, subject to the waivers set forth in Section 16.04, Tenant shall be
liable therefor and Landlord may, at Landlord’s option, repair such damage and
Tenant shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within thirty (30) days of receipt (or deemed receipt) of
written demand for the total cost of such repairs, in excess of amounts, if any,
paid to Landlord under insurance covering such damages. Tenant shall not be
liable for any such damage caused by its acts or neglect if Landlord or a tenant
has recovered the full amount of the damage from proceeds of insurance policies
and the insurance company has waived its right of subrogation against Tenant.

 

17.02 INDEMNITY BY TENANT

To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including attorneys’ fees and
expenses for the defense thereof, arising from Tenant’s occupancy of the
Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenant’s business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the Indemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord’s sole discretion. Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity. The foregoing indemnity shall not operate to relieve
Indemnitees of liability to the extent such liability is caused by the willful
and wrongful act of Indemnitees. Further, the foregoing indemnity is subject to
and shall not diminish any waivers in effect in accordance with Section 16.04 by
Landlord or its insurers to the extent of amounts, if any, paid to Landlord
under its “All-Risks” property insurance.

 

17.03 WAIVER OF CONSEQUENTIAL DAMAGES

To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees. To the extent permitted by law, but except for damages recoverable
pursuant to Section 7.01(b), Sections 11.02(b) and (c), Article Thirteen, and
Section 20.02, Landlord hereby waives and releases Tenant from any consequential
damages, including loss of business or profits as a result of any injury or
damage, whether or not caused by the negligence, or by the willful and wrongful
act, of Tenant.

ARTICLE EIGHTEEN

RULES AND REGULATIONS

 

18.01 RULES

Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with the rules and regulations listed on Exhibit C attached hereto and
with all reasonable, nondiscriminatory modifications and additions thereto which
Landlord may make from time to time and which are provided to Tenant in writing.

 

18.02 ENFORCEMENT

Nothing in this Lease shall be construed to impose upon the Landlord any duty or
obligation to enforce the rules and regulations as set forth on Exhibit C or as
hereafter adopted, or the terms, covenants or conditions of any other lease as
against any other tenant, and the Landlord shall not be liable to the Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees.

ARTICLE NINETEEN

LANDLORD’S RESERVED RIGHTS

Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent: (1) to change the Project’s name or street address upon thirty
(30) days’ prior written notice to Tenant; (2) to install, affix and maintain
all signs on the exterior and/or interior of the Building or Project; (3) to
designate and/or approve prior to installation, all types of signs, window
shades, blinds, drapes, awnings or other similar items, and all internal
lighting that may be visible from the exterior of the Premises; (4) upon not
less than one (1) business day’s prior written notice to Tenant, to display the
Premises to prospective purchasers during Tenant’s normal business hours at any
time during the Term and to prospective tenants during Tenant’s normal business
hours during the last nine (9) months of the Term; (5) to grant to any party the
exclusive right to conduct any business or render any service in or to the
Building or Project, provided such exclusive right shall not operate to prohibit
Tenant from using the Premises for the purpose permitted hereunder; (6) to
change the arrangement and/or location of entrances or passageways, doors and
doorways, corridors, elevators, stairs, washrooms or public portions of the
Building or Project, and to close

 

28



--------------------------------------------------------------------------------

entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant’s access to the
Premises or the Building; (7) to have access for Landlord and other tenants of
the Project to any mail chutes and boxes located in or on the Premises as
required by any applicable rules of the United States Post Office; and (8) to
close the Project after Standard Operating Hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times, under such
regulations as Landlord may reasonably prescribe for security purposes.

ARTICLE TWENTY

ESTOPPEL CERTIFICATE

 

20.01 IN GENERAL

Within fifteen (15) business days after request therefor by Landlord, Mortgagee
or any prospective mortgagee or owner, Tenant agrees as directed in such request
to execute an Estoppel Certificate, in recordable form, if requested, binding
upon Tenant, certifying: (i) that this Lease is unmodified and in full force and
effect (or if there have been modifications, a description of such modifications
and that this Lease as modified is in full force and effect); (ii) the dates to
which Rent has been paid; (iii) that Tenant is in the possession of the Premises
if that is the case; (iv) that Landlord is not in default under this Lease, or,
if Tenant believes Landlord is in default, the nature thereof in detail;
(v) that Tenant has no offsets or defenses to the performance of its obligations
under this Lease (or if Tenant believes there are any offsets or defenses, a
full and complete explanation thereof); (vi) that the Premises have been
completed in accordance with the terms and provisions hereof, that Tenant has
accepted the Premises and the condition thereof and of all improvements thereto
and has no claims against Landlord or any other party with respect thereto, or
if the Premises have not been completed as aforesaid, the nature of any default
or claim against the Landlord or other party; (vii) that if an assignment of
rents or leases has been served upon the Tenant by a Mortgagee, Tenant will
acknowledge receipt thereof and agree to be bound by the provisions thereof;
(viii) that Tenant will give to the Mortgagee copies of all notices required or
permitted to be given by Tenant to Landlord; and (xix) to any other information
reasonably requested.

 

20.02 ENFORCEMENT

In the event that Tenant fails to deliver an Estoppel Certificate within five
(5) business days after written notice that the fifteen (15) business days
provided in Section 20.02(a) above has expired, which failure is not cured
within such five (5) business day period, then Tenant shall be deemed to have
irrevocably appointed Landlord as Tenant’s attorney-in-fact to execute and
deliver such Estoppel Certificate and in addition to any other remedy available
to Landlord, Landlord may impose a charge equal to $500.00 for each day that
Tenant fails to deliver an Estoppel Certificate.

ARTICLE TWENTY-ONE

INTENTIONALLY OMITTED

ARTICLE TWENTY-TWO

REAL ESTATE BROKERS

Tenant represents that, except for the broker(s) listed in Section 1.01(17),
Tenant has not dealt with any real estate broker, sales person, or finder in
connection with this Lease, and no such person initiated or participated in the
negotiation of this Lease, or showed the Premises to Tenant. Tenant hereby
agrees to indemnify, protect, defend and hold Landlord and the Indemnitees,
harmless from and against any and all liabilities and claims for commissions and
fees arising out of a breach of the foregoing representation. Landlord agrees to
pay any commission to which Landlord’s Broker listed in Section 1.01(17) is
entitled in connection with this Lease pursuant to Landlord’s written agreement
with such broker. Landlord and Tenant agree that Landlord and Tenant agree that
any commission payable to Tenant’s Broker shall be paid by Tenant except to the
extent Tenant’s Broker and Landlord’s Broker have entered into a separate
agreement between themselves to share the commission paid to Landlord’s Broker
by Landlord.

ARTICLE TWENTY-THREE

MORTGAGEE PROTECTION

 

23.01 SUBORDINATION AND ATTORNMENT

(a) This Lease is and shall be expressly subject and subordinate at all times to
the Declaration and all other documents relating to the condominium of which the
Building forms a part and to (i) any ground or underlying lease of the Real
Property, now or, provided the ground lessor thereunder has tendered to Tenant a
commercially reasonable nondisturbance instrument providing that, subject to the
Recognition and Attornment Provisions (as hereinafter defined), in the event of
termination of the ground lease, if a Default has not occurred, this Lease will
not be terminated or extinguished, nor will the rights and possession of Tenant
hereunder be disturbed, hereafter existing, and all amendments, extensions,
renewals and modifications to any such lease, and (ii) the lien of any mortgage
or trust deed now or, provided the lender thereunder has tendered to Tenant a
commercially reasonable subordination and nondisturbance instrument providing
that, subject to the Recognition and Attornment Provisions, in the event of a
foreclosure of the mortgage or deed of trust or deed in lieu of foreclosure, if
a Default has not occurred, this Lease will not be terminated or extinguished,
nor will the rights and possession of Tenant hereunder be

 

29



--------------------------------------------------------------------------------

disturbed, hereafter encumbering fee title to the Real Property, and all
amendments, extensions, renewals, replacements and modifications of such
mortgage or trust deed and/or the obligation secured thereby, unless such
mortgage, trust deed or Mortgagee, expressly provides or elects that the Lease
shall be superior to such mortgage or trust deed. If any such mortgage or trust
deed is foreclosed (including any sale of the Real Property pursuant to a power
of sale), or if any such lease is terminated, upon request of the Mortgagee or
ground lessor, as the case may be, Tenant shall attorn to the purchaser at the
foreclosure sale or to the ground lessor under such lease, as the case may be,
provided, however, that such purchaser or ground lessor shall not be (i) bound
by any payment of Rent for more than one month in advance except payments in the
nature of security for the performance by Tenant of its obligations under this
Lease; (ii) subject to any offset, defense or damages arising out of a default
of any obligations of any preceding Landlord; provided however, that Mortgagee
shall be obligated to cure any default that is capable of being cured by
Mortgagee and that is continuing as of the date Mortgagee acquires title to the
Premises within a reasonable period after the date Tenant delivers written
notice of such default to Mortgagee; or (iii) bound by any amendment or
modification of this Lease made without the written consent of the Mortgagee or
ground lessor, other than nonmaterial, nonfinancial amendments and amendments or
modifications or amendments to effect the exercise of rights expressly set forth
in Lease; or (iv) liable for any security deposits not actually received in cash
by such purchaser or ground lessor (collectively, the “Recognition and
Attornment Provisions”). This subordination shall be self-operative and no
further certificate or instrument of subordination need be required by any such
Mortgagee or ground lessor. In confirmation of such subordination, however,
Tenant shall execute promptly any reasonable certificate or instrument that
Landlord, Mortgagee or ground lessor may request. Tenant hereby constitutes
Landlord as Tenant’s attorney-in-fact to execute such certificate or instrument
for and on behalf of Tenant upon Tenant’s failure to do so within fifteen
(15) days of a request to do so. Upon request by such successor in interest,
Tenant shall execute and deliver reasonable instruments confirming the
attornment provided for herein.

(b) If, as of the date of execution of this Lease, the Building or the Project
or Landlord’s interest or estate therein, or any portion thereof, is subject to
any existing mortgages or deeds of trust, Landlord shall use commercially
reasonable efforts to obtain and deliver to Tenant within a commercially
reasonable time, a written nondisturbance agreements from each Mortgagee on such
entity’s then current form.

 

23.02 MORTGAGEE PROTECTION

Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon the Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure) and such cure is completed within one hundred twenty (120) days. Such
period of time shall be extended by any period within which such Mortgagee or
ground lessor is prevented from commencing or pursuing such foreclosure
proceedings or other proceedings to acquire possession of the Real Property by
reason of Landlord’s bankruptcy. Until the time allowed as aforesaid for
Mortgagee or ground lessor to cure such defaults has expired without cure,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the Rent or
shorten the Term, or so as to adversely affect in any other respect to any
material extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.

ARTICLE TWENTY-FOUR

NOTICES

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall sent by Federal Express or
other reputable overnight courier service, or mailed by first class, registered
or certified United States mail, return receipt requested, postage prepaid.

(b) All notices, demands or requests to be sent pursuant to this Lease shall be
deemed to have been properly given or served by delivering or sending the same
in accordance with this Section, addressed to the parties hereto at their
respective addresses listed in Sections 1.01(2) and (3).

(c) Notices, demands or requests sent by mail or overnight courier service as
described above shall be effective upon deposit in the mail or with such courier
service. However, the time period in which a response to any such notice, demand
or request must be given shall commence to run from (i) in the case of delivery
by mail, the date of receipt on the return receipt of the notice, demand or
request by the addressee thereof, or (ii) in the case of delivery by Federal
Express or other overnight courier service, the date of acceptance of delivery
by an employee, officer, director or partner of Landlord or Tenant. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given, as indicated by advice from Federal Express or
other overnight courier service or by mail return receipt, shall be deemed to be
receipt of notice, demand or request sent.

(d) By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time during the term of
this Lease to change their respective addresses for notices, statements, demands
and requests, provided such new address shall be within the United States of
America.

 

30



--------------------------------------------------------------------------------

ARTICLE TWENTY-FIVE

OFAC

Landlord advises Tenant hereby that the purpose of this Article is to provide to
the Landlord information and assurances to enable Landlord to comply with the
law relating to OFAC.

Tenant hereby represents, warrants and covenants to Landlord, either that
(i) Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

Tenant covenants that during the term of this Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this Article.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord’s Broker in connection with the
execution of this Lease is true and complete.

ARTICLE TWENTY-SIX

MISCELLANEOUS

 

26.01 LATE CHARGES

(a) The Monthly Base Rent, Rent Adjustments and Rent Adjustment Deposits shall
be due when and as specifically provided above. Except for such payments and
late charges described below, which late charge shall be due when provided below
(without notice or demand), all other payments required hereunder to Landlord
shall be within thirty (30) days after receipt of Landlord’s demand therefor.
All Rent and charges, except late charges, not paid when due shall bear interest
from the date due until the date paid at the Default Rate in effect on the date
such payment was due.

(b) In the event Tenant is more than five (5) business days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of Rent. The
parties agree that: (i) such delinquency may cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant; (ii) the amount of such
late charge represents a reasonable estimate of such costs and expenses and that
such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in
subparagraph (a) above are distinct and separate from one another in that the
payment of interest is to compensate Landlord for its inability to use the money
improperly withheld by Tenant, while the payment of late charges is to
compensate Landlord for its additional administrative expenses in handling and
processing delinquent payments.

(c) Payment of interest at the Default Rate and/or of late charges shall not
excuse or cure any default by Tenant under this Lease, nor shall the foregoing
provisions of this Article or any such payments prevent Landlord from exercising
any right or remedy available to Landlord upon Tenant’s failure to pay Rent when
due, including the right to terminate this Lease.

 

26.02 NO JURY TRIAL; VENUE; JURISDICTION

To the extent permitted by Law, each party hereto (which includes any assignee,
successor, heir or personal representative of a party) shall not seek a jury
trial, hereby waives trial by jury, and hereby further waives any objection to
venue in the County in which the Building is located, and agrees and consents to
personal jurisdiction of the courts of the State of California, in any action or
proceeding or counterclaim brought by any party hereto against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or any claim of injury or damage, or the enforcement of any remedy under any
statute, emergency or otherwise, whether any of the foregoing is based on this
Lease or on tort law. No party will seek to consolidate any such action in which
a jury has been waived with any other action in which a jury trial cannot or has
not been waived. It is the intention of the parties that these provisions shall
be subject to no exceptions. By execution of this Lease the parties agree that
this provision may be filed by any party hereto with the clerk or judge before
whom any action is instituted, which filing shall constitute the written consent
to a waiver of jury trial pursuant to and in accordance with Section 631 of the
California Code of Civil Procedure. No party has in any way agreed with or
represented to any other party that the provisions of this Section will not be
fully enforced in all instances. The provisions of this Section shall survive
the expiration or earlier termination of this Lease.

 

31



--------------------------------------------------------------------------------

26.03 DEFAULT UNDER OTHER LEASE

It shall be a Default under this Lease if Tenant or any Affiliate holding any
other lease with Landlord for premises in the Building defaults under such lease
and as a result thereof such lease is terminated or terminable.

 

26.04 OPTION

This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.

 

26.05 AUTHORITY

Each person executing this Lease on behalf of Landlord and Tenant hereby
covenants and warrants that: (a) the entity on whose behalf such person is
signing is duly organized and validly existing under the laws of its state or
country of organization; (b) such entity has full right and authority to enter
into this Lease and to perform all of Landlord’s and Tenant’s obligations
hereunder; and (c) each person (and both of the persons if more than one signs)
signing this Lease on behalf of Landlord or Tenant is duly and validly
authorized to do so.

 

26.06 ENTIRE AGREEMENT

This Lease, the Exhibits and Rider(s) attached hereto contain the entire
agreement between Landlord and Tenant concerning the Premises and there are no
other agreements, either oral or written, and no other representations or
statements, either oral or written, on which Tenant has relied. This Lease shall
not be modified except by a writing executed by Landlord and Tenant.

 

26.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other significant
change in the rights and obligations of Tenant hereunder, then Tenant agrees
that the Lease may be so modified.

 

26.08 EXCULPATION

Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord in connection with this Lease shall only
be enforced against Landlord’s equity interest in the Property up to a maximum
of Five Million Dollars ($5,000,000.00) and in no event against any other assets
of the Landlord, or Landlord’s officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount.

 

26.09 ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is not a waiver of any breach of Article Ten, and Landlord may accept
such payment on account of the amount due without prejudice to Landlord’s right
to pursue any remedies available to Landlord.

 

26.10 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING

In the event of any sale or other transfer of the Unit, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer,
and any remaining liability of Landlord with respect to this Lease shall be
limited to Five Million Dollars ($5,000,000.00) and Tenant shall not be entitled
to any judgment in excess of such amount.

 

26.11 BINDING EFFECT

Subject to the provisions of Article Ten, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

 

26.12 CAPTIONS

The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.

 

32



--------------------------------------------------------------------------------

26.13 TIME; APPLICABLE LAW; CONSTRUCTION

Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
“including” or “includes” is used in this Lease, it shall have the same meaning
as if followed by the phrase “but not limited to”. The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.

 

26.14 ABANDONMENT

In the event Tenant abandons the Premises but is otherwise in compliance with
all the terms, covenants and conditions of this Lease, Landlord shall: (i) have
the right to enter into the Premises in order to show the space to prospective
tenants; (ii) have the right to reduce the services provided to Tenant pursuant
to the terms of this Lease to such levels as Landlord reasonably determines to
be adequate services for an unoccupied premises; and (iii) during the last six
(6) months of the Term, have the right to prepare the Premises for occupancy by
another tenant upon the end of the Term. Tenant expressly acknowledges that in
the absence of written notice pursuant to Section 11.02(b) or pursuant to
California Civil Code

Section 1951.3 terminating Tenant’s right to possession, none of the foregoing
acts of Landlord or any other act of Landlord shall constitute a termination of
Tenant’s right to possession or an acceptance of Tenant’s surrender of the
Premises, and the Lease shall continue in effect.

 

26.15 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES

If Tenant fails timely to perform any of its duties under this Lease which
default is not cured within ten (10) business days after Tenant’s receipt of
written notice and, except in case of emergency, e, Landlord shall have the
right (but not the obligation), to perform such duty on behalf and at the
expense of Tenant without prior notice to Tenant, and all sums expended or
expenses incurred by Landlord in performing such duty shall be deemed to be
additional Rent under this Lease and shall be due and payable within thirty
(30) days after receipt of written demand from Landlord.

 

26.16 SECURITY SYSTEM

Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.

 

26.17 NO LIGHT, AIR OR VIEW EASEMENTS

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.

 

26.18 RECORDATION

Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.

 

26.19 SURVIVAL

The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant under this Lease to indemnify,
protect, defend and hold harmless Landlord and/or Indemnitees shall survive the
expiration or termination of this Lease, and so shall all other obligations or
agreements which by their terms survive expiration or termination of the Lease.

 

26.20 EXHIBITS OR RIDERS

All Exhibits, Riders and/or addenda referred to in this Lease as an Exhibit,
Rider, or addenda hereto, or attached hereto, are hereby incorporated into and
made a part of this Lease.

 

26.21 DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST

Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Lease, the Premises has not undergone inspection by
a “Certified Access Specialist” to determine whether the Premises meet all
applicable construction-related accessibility standards under California Civil
Code Section 55.53.

 

33



--------------------------------------------------------------------------------

ARTICLE TWENTY-SEVEN

HAZARDOUS SUBSTANCES DISCLOSURE

California law requires landlords to disclose to tenants the existence of
certain hazardous substances. Accordingly, Tenant is hereby notified of the
existence of asbestos containing materials (“ACM”). Certain areas of the
Building contain ACM, but these areas are generally inaccessible to tenants,
such as machinery rooms, inside of sealed walls and above suspended ceilings.
Tenant agrees not to expose or disturb any ACM unless Landlord has given Tenant
prior written consent thereto and Tenant complies with all Laws and the
Building’s written procedures for handling ACM. Tenant may obtain a copy of the
Building’s written procedures for handling asbestos from the Building office.

IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01(4) hereof.

 

TENANT:         LANDLORD:

Xoom Corporation,

a Delaware corporation

       

Metropolitan Life Insurance Company,

a New York corporation

By  

    /s/ John Kunze

        By  

    /s/ Joel R. Redmon

 

        John Kunze

         

        Joel R. Redmon

            Print name                     Print name Its  

    President & CEO

        Its  

    Managing Director

(Chairman of Board, President or Vice President)         By  

    /s/ Ryno Blignaut

           

        Ryno Blignaut

                      Print name           Its  

    Chief Financial Officer

          (Secretary, Assistant Secretary, CFO or Assistant Treasurer)      

 

34



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF PREMISES

 

 

 

 

 

 

Exhibit A - Page 1



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER AGREEMENT

(TENANT BUILD)

This Work Letter Agreement (“Work Letter”) is attached to and a part of a
certain Office Lease by and between Metropolitan Life Insurance Company, a New
York corporation, as Landlord, and Xoom Corporation, a Delaware corporation, as
Tenant, for the Premises (the “Lease”). Terms used herein and not defined herein
shall have the meaning of such terms as defined elsewhere in the Lease. For
purposes of this Work Letter, references to “Premises” shall mean Floor 12
Premises, Floor 13 Premises and the Must-Take Space, as applicable. Reference to
“State” and “City” shall mean the State and City in which the Building is
located.

1. AS IS Condition; Delivery.

Landlord shall deliver the Premises broom-clean in its current “as built”
configuration with existing build-out of the tenant space, with the Premises and
the Building (including the “Base Building”, as defined below) in their AS IS
condition, without any express or implied representations or warranties of any
kind by Landlord, its brokers, manager or agents, or the employees of any of
them; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation except to the extent expressly provided in this Work Letter. For
purposes hereof, the “Base Building” (sometimes also referred to as the “Base
Building Work”) shall mean the improvements made and work performed during the
Building’s initial course of construction and modifications thereto, excluding
all original and modified build-outs of any tenant spaces.

2. Landlord Work.

Notwithstanding any of the foregoing to the contrary, subject to delays caused
by Force Majeure or Tenant Delay, Landlord, at Landlord’s sole cost and expense,
shall perform the “Landlord Work” (defined below) and deliver the Premises to
Tenant no later than the Projected Delivery Date (as defined Section 2 of Rider
2) in the “Delivery Condition”. “Delivery Condition” shall mean the work set
forth on Exhibit B-1 hereto (“Landlord Work”), shall be Substantially Complete,
and the Premises shall be in broom-clean condition with respect to Landlord
Work, but Landlord shall not be obligated to do any clean-up or refuse removal
related to construction of Tenant Work.

3. Tenant’s Plans.

3.1. Description. At its expense, Tenant shall employ:

(i) one or more architects reasonably satisfactory to Landlord and licensed by
the State (“Tenant’s Architect”) to prepare architectural drawings and
specifications for all layout and Premises improvements not included in, or
requiring any change or addition to, the AS IS condition or Landlord Work)
(Huntsman Architectural Group, if used by Tenant as Tenant’s Architect, is
consented to by Landlord);

(ii) either of: (a) one or more engineers reasonably satisfactory to Landlord
and licensed by the State (“Tenant’s Engineers”) to prepare mechanical,
plumbing, sprinkler and electrical working drawings and specifications for all
Premises improvements not included in, or requiring any change or addition to,
the AS IS condition or Landlord Work (if any), or (b) Amit Wadwa & Associates,
“Landlord’s Mechanical, Plumbing and Electrical Engineer”, to prepare mechanical
and electrical working drawings and specifications for all Premises improvements
not included in, or requiring any change or addition to the AS IS condition or
Landlord Work (if any); and

(iii) the structural engineer designated by Landlord and licensed by the State
to prepare structural working drawings and specifications for all Premises
improvements not included in, or requiring any change or addition to the AS IS
condition or Landlord Work (Holmes Culley, as structural engineer, is hereby
approved by Landlord).

All such drawings and specifications are referred to herein as “Tenant’s Plans”.
Tenant’s Plans shall be in form and detail sufficient to secure all applicable
governmental approvals. Tenant’s Architect shall be responsible for coordination
of all engineering work for Tenant’s Plans and shall coordinate with any
consultants of Tenant (the use of which is subject to Landlord’s consent), and
Landlord’s space planner or architect to assure the consistency of Tenant’s
Plans with the Base Building Work and Landlord Work.

Tenant shall pay Landlord, within thirty (30) days of receipt of each invoice
from Landlord, the reasonable cost incurred by Landlord for Landlord’s
architects and engineers to review Tenant’s Plans for consistency of same with
the Base Building Work and Landlord Work. Tenant’s Plans shall also include the
following:

(a) Final Space Plan: The “Final Space Plan” for the Premises shall include a
full and accurate description of room titles, floor loads, alterations to the
Base Building or Landlord Work or requiring any change or addition to the AS IS
condition, and the dimensions and location of all partitions, doors, aisles,
plumbing (and furniture and equipment to the extent same affect floor loading).
The Final Space Plan shall: (i) be compatible with the design, construction,
systems and equipment of the Base Building and Landlord Work,z (ii) comply with
the requirements of Landlord

 

Exhibit B - Page 1



--------------------------------------------------------------------------------

and comply with the requirements of the owners(s) of other condominium units
applicable to the Common Areas and/or Project Areas (collectively, (i) and
(ii) may be referred to as “Building Standards”): (iii) comply with Laws;
(iv) be capable of logical measurement and construction; and (v) contain all
such information as may be required for the preparation of the Mechanical and
Electrical Working Drawings and Specifications (including, without limitation, a
capacity and usage report, from Landlord’s engineers pursuant to Section 3.1(b)
below, for all mechanical and electrical systems in the Premises). Prior to
submission to Landlord, the Final Space Plan shall have been reviewed and
approved by the City Building and Fire Departments, and shall be on file with
the Building Department, registered with a preliminary plan check number.

Notwithstanding any of the foregoing to the contrary, if so requested by Tenant
in writing (and prominently in all capital and bold lettering which also states
that such request is pursuant to Section 3.1 of the Work Letter) at the time
Tenant requests approval of any Tenant Work or subsequent Tenant Alterations,
Landlord shall advise Tenant at the time of the Final Space Plan, as to which of
Tenant’s non-generic office improvements must be removed by Tenant from the
Premises; provided, however, regardless of the foregoing, in any event, Landlord
may require removal of any Tenant Additions containing Hazardous Material and
all Tenant’s trade fixtures, and, subject to Section 6.03, cabling and wiring
installed for Tenant’s personal property or trade fixtures.

(b) Mechanical, Plumbing, Sprinkler and Electrical Working Drawings and
Specifications: Tenant shall employ engineers reasonably approved by Landlord to
prepare Mechanical, Plumbing, Sprinkler and Electrical Working Drawings and
Specifications showing complete plans for electrical, life safety, automation,
plumbing, water, and air cooling, ventilating, heating and temperature control
to the extent the Tenant Work would impact, modify or add to any of such
systems. Tenant shall employ Landlord’s Mechanical Engineer, Landlord’s Plumbing
Engineer, Landlord’s Sprinkler Engineer and Landlord’s Electrical Engineer to
prepare a capacity and usage report (“Capacity Report”) for all mechanical,
plumbing, sprinkler and electrical systems in the Premises.

(c) Issued for Construction Documents: The “Issued for Construction Documents”
shall consist of all drawings (1/8” scale) and specifications necessary to
construct all Premises improvements including, without limitation, architectural
and structural working drawings and specifications and Mechanical and Electrical
Working Drawings and Specifications and all applicable governmental authorities
plan check corrections.

3.2. Approval by Landlord. Tenant’s Plans and any revisions thereof shall be
subject to Landlord’s approval, which approval or disapproval:

(i) shall not be unreasonably withheld or conditioned provided however, that
Landlord may disapprove Tenant’s Plans, in its sole and absolute discretion, if
they: (a) adversely affect the structural integrity of the Building at the
Project; (b) adversely affect any of the Building Systems (as defined below),
the Common Areas, Project Areas, or any other tenant space (whether or not
currently occupied); (c) fail to fully comply with Laws; (d) affect the exterior
appearance of the Building at the Project; or (e) provide for improvements which
do not meet or exceed the Building Standards. Building Systems collectively
shall mean the structural, electrical, mechanical (including, without
limitation, heating, ventilating and air conditioning), plumbing, fire and
life-safety (including, without limitation, fire protection system and any fire
alarm), communication, utility, gas (if any), security (if any), and elevator
(if any) systems in the Building.

(ii) shall not be delayed beyond ten (10) business days with respect to initial
submissions and major change orders (those which impact Building Systems or any
other item listed in subpart (i) of Section 3.2 above) and beyond five
(5) business days with respect to required revisions and any other change
orders.

If Landlord fails to notify Tenant in writing whether it approves or reasonably
disapproves the Tenant’s Plans within such ten (10) business day period or such
five (5) business day period, respectively as the case may be and such failure
continues for more than five (5) business days following Landlord’s receipt of a
second written request from Tenant given by a method permitted by Article 24 of
the Lease and containing any documentation or information required to be
provided by Tenant with such request, then Landlord shall be deemed to have
approved the Tenant’s Plans submitted with such notice provided that Tenant’s
transmittal letter for such second request contains substantially the language
set out in the following sentence. Tenant’s transmittal letter for any such
second request must include substantially the following language in uppercase,
boldfaced type of a size not less than fourteen (14) point on the first page
thereof: “NOTE: PURSUANT TO SECTION 3.2 OF THE WORK LETTER, LANDLORD SHALL BE
DEEMED TO HAVE APPROVED THE TENANT’S PLANS PROPOSED BY TENANT IN THIS LETTER
UNLESS LANDLORD DENIES THE REQUEST WITHIN FIVE (5) BUSINESS DAYS OF LANDLORD’S
RECEIPT OF THIS LETTER.

If Landlord disapproves of any of Tenant’s Plans, Landlord shall advise Tenant
in writing of what Landlord disapproves in reasonable detail. After being so
advised by Landlord, Tenant shall submit a redesign, incorporating the revisions
required by Landlord, for Landlord’s approval. The approval procedure shall be
repeated as necessary until Tenant’s Plans are ultimately approved. Approval by
Landlord shall not be

 

Exhibit B - Page 2



--------------------------------------------------------------------------------

deemed to be a representation or warranty by Landlord with respect to the
safety, adequacy, correctness, efficiency or compliance with Laws of Tenant’s
Plans. Tenant shall be fully and solely responsible for the safety, adequacy,
correctness and efficiency of Tenant’s Plans and for the compliance of Tenant’s
Plans with any and all Laws.

3.3. Landlord Cooperation. Landlord shall cooperate with Tenant and make good
faith efforts to coordinate Landlord’s construction review procedures to
expedite the planning, commencement, progress and completion of Tenant Work.
Landlord shall complete its review of each stage of Tenant’s Plans and any
revisions thereof and communicate the results of such review within the time
periods set forth in Section 3.2 above.

3.4. City Requirements. Any changes in Tenant’s Plans which are made in response
to requirements of the applicable governmental authorities and/or changes which
affect the Base Building Work shall be immediately submitted to Landlord for
Landlord’s review and approval.

3.5. “As-Built” Drawings and Specifications. A CADD-DXF diskette file and a set
of Mylar reproducibles of all “as-built” drawings and specifications of the
Premises (reflecting all field changes and including, without limitation,
architectural, structural, mechanical and electrical drawings and
specifications) prepared by Tenant’s Architect and Engineers or by Contractors
(defined below) shall be delivered by Tenant at Tenant’s expense to the Landlord
within thirty (30) days after completion of the Tenant Work. If Landlord has not
received such drawings and diskette(s) within thirty (30) days, Landlord may
give Tenant written notice of such failure. If Tenant does not produce the
drawings and diskette(s) within fifteen (15) business days after Landlord’s
written notice, Landlord may, at Tenant’s sole cost which may be deducted from
the Allowance, produce the drawings and diskette(s) using Landlord’s personnel,
managers, and outside consultants and contractors. Landlord shall receive an
hourly rate reasonable for such production.

3.6. Lender’s Certificate. Tenant shall cause Tenant’s Architect to provide to
Landlord’s lender(s), within ten (10) business days after request of Landlord, a
certificate, in form and substance satisfactory to such lender(s), certifying
that, as of the date of the certificate, Tenant Work and its use fully comply
with all Laws in effect at the time Tenant took occupancy.

4. Tenant Work.

4.1. Tenant Work Defined. All tenant improvement work required by the Issued for
Construction Documents (including, without limitation, any approved changes,
additions or alterations pursuant to Section 7 below) is referred to in this
Work Letter as “Tenant Work” (and all improvements so required and resulting
therefrom may sometimes in the Lease, or otherwise, be referred to as “Tenant
Improvements”).

4.2. Tenant to Construct. Tenant shall construct all Tenant Work pursuant to
this Work Letter, and except to the extent modified by or inconsistent with
express provisions of this Work Letter, pursuant with the provisions of the
terms and conditions of Article Nine of the Lease, governing Tenant Alterations
(except to the extent modified by this Work Letter) and all such Tenant Work
shall be considered “Tenant Alterations” for purposes of the Lease. All Tenant
Work by or on behalf of Tenant shall be performed in compliance with the 425
Market Street Tenant Construction Standards and in accordance with the
Conditions for Construction and Asbestos Procedures.

4.3. Construction Contract. All contracts and subcontracts for Tenant Work shall
include any terms and conditions which are reasonably required by Landlord.

4.4. Contractor. Tenant shall select one or more contractors to perform the
Tenant Work, who shall be subject to Landlord’s prior written approval
(“Contractor”) which approval will not be unreasonably withheld, conditioned or
delayed.

4.5. Division of Landlord Work and Tenant Work. Tenant Work is defined in
Section 4.1 above and Landlord Work, if any, is defined in Section 2.

4.6. Access & Services. Landlord shall provide without charge to Tenant, the
Contractor, its subcontractors, Tenant’s Architect, Tenant’s Engineers, Tenant’s
consultants and their respective employees normal Building security, access to
and use of the loading dock, utilities and HVAC, toilet facilities, freight
elevators or other normal Building services, to the extent they are compatible
with construction in progress, during the design and construction period for
Tenant Work, at times arranged in advance with and approved by the manager of
the Building or Project. Notwithstanding the foregoing agreement not to charge
Tenant for such expenses, Tenant understands and agrees that such expenses,
whether incurred for Tenant or other tenants in the Building are part of
Operating Expenses. Provided that Tenant has provided Landlord at least fourteen
(14) days prior written notice of Tenant’s move into the Building, Tenant will
have priority use of one of the two freight elevators during the weekend that it
moves into the Building. In addition, Tenant will not be charged for use of the
freight elevators during its move-in period. All stocking of Tenant’s
construction materials for Tenant Work shall be as provided in Section 8.7
below.

5. Tenant’s Expense; Allowance.

Tenant shall pay for all Tenant Work, including, without limitation, the costs
of design thereof, whether or not all such costs are included in the “Permanent
Improvement Costs” (defined below).

 

Exhibit B - Page 3



--------------------------------------------------------------------------------

Subject to the terms and conditions of this Work Letter, Tenant shall apply the
“Allowance” (defined below) to payment of the Permanent Improvement Costs. The
term “Permanent Improvement Costs” shall mean the actual and reasonable costs of
construction of that Tenant Work which constitutes permanent improvements to the
Premises, actual and reasonable costs of design thereof, costs incurred by
Landlord for Landlord’s architects and engineers pursuant to Section 3.1, and
Landlord’s construction administration fee (defined in Section 8.12 below), and
shall exclude costs of “Tenant’s FF& E” (defined below). For purposes of this
Work Letter, “Tenant’s FF& E” shall mean furniture, furnishings, telephone
systems, computer systems, equipment, any other personal property or fixtures,
and installation thereof. Landlord shall provide Tenant a tenant improvement
allowance (“Allowance”) in the amount of Sixty-Five Dollars ($65.00) per square
foot of the Rentable Area of the applicable Premises. The Allowance shall be
used solely to reimburse Tenant for the Permanent Improvement Costs, except as
expressly provided herein. Only if and after at least eighty-five percent
(85%) of the Allowance is used for the purposes specified above, and only after
Tenant has completed the Tenant Work and provided to Landlord all the items
required by Section 6.4 below, if and to the extent that any of the Allowance
remains unused and available, Tenant may, upon written application to Landlord,
use up to a maximum of Five Dollars ($5.00) per square foot of the Rentable Area
of the applicable Premises as a credit against rent coming due under the Lease.
In addition to the Allowance, Landlord shall provide Tenant an allowance
(“Design Allowance”) in the amount of not more than Fifteen Cents ($0.15) per
square foot of the Rentable Area of the applicable Premises solely to reimburse
Tenant’s reasonable costs of design, space planning, consultants and
construction drawings and specifications (including the Issued for Construction
Documents). If within twelve (12) months after the Commencement Date of the
Lease, Tenant does not utilize one hundred percent (100%) of the Allowance for
the purposes specified above and submit full and complete application(s) for
disbursement thereof pursuant to Section 6 below, Tenant shall have no right to
the unused portion of the Allowance.

6. Application and Disbursement of the Allowance.

6.1. Tenant shall prepare a budget for all Tenant Work, including the Permanent
Improvement Costs and all other costs of the Tenant Work (“Budget”), which
Budget shall be subject to the reasonable approval of Landlord. Such Budget
shall be supported by a guaranteed maximum cost construction contract and such
other documentation as Landlord may reasonably require to evidence the total
costs. Portions of the Allowance shall be advanced to Tenant periodically on a
monthly basis after commencement of construction of the Tenant Work by Tenant in
accordance with the provisions of this Article 6. “Landlord’s Retention” shall
mean an amount equal to ten percent (10%) of the Allowance, which Landlord shall
retain out of the Allowance and shall not be obligated to disburse unless and
until after Tenant has completed the Tenant Work and complied with Section 6.4
below. No disbursement of the Allowance shall be made unless Tenant has provided
Landlord with: (a) bills and invoices covering all labor and material expended
and used; (b) an affidavit from Tenant stating that all of such bills and
invoices have either been paid in full by Tenant or are due and owing, and all
such costs qualify as Permanent Improvement Costs; (c) contractors affidavit
covering all labor and materials expended and used; and valid mechanics’ lien
releases and waivers pertaining to any completed portion of the Tenant Work
which shall be conditional or unconditional, as applicable, all as provided
pursuant to Section 6.2 and 6.4 below.

6.2. Upon Tenant’s full compliance with the provisions of Section 6, and if
there are no applicable or claimed stop notices (or any other statutory or
equitable liens of anyone performing any of Tenant Work or providing materials
for Tenant Work) or actions thereon, Landlord shall disburse the applicable
portion of the Allowance as follows:

(a) In the event of conditional releases, to the respective contractor,
subcontractor, vendor, or other person who has provided labor and/or services in
connection with the Tenant Work, upon the following terms and conditions:
(i) such costs are included in the Budget, are Permanent Improvement Costs, are
covered by the Allowance, and Tenant has completed and delivered to Landlord a
written request for payment, in form reasonably approved by Landlord, setting
forth the exact name of the contractor, subcontractor or vendor to whom payment
is to be made and the date and amount of the bill or invoice, (ii) the request
for payment is accompanied by the documentation set forth in Section 6.1; and
(iii) Landlord, or Landlord’s appointed agent, has inspected and approved the
work for which Tenant seeks payment; or

(b) In the event of unconditional releases, directly to Tenant upon the
following terms and conditions: (i) Tenant seeks reimbursement for costs of
Tenant Work which have been paid by Tenant, are included in the Budget, are
Permanent Improvement Costs, and are covered by the Allowance; (ii) Tenant has
completed and delivered to Landlord a request for payment, in form reasonably
approved by Landlord, setting forth the name of the contractor, subcontractor or
vendor paid and the date of payment, (iii) the request for payment is
accompanied by the documentation set forth in Section 6.1; and (iv) Landlord, or
Landlord’s appointed agent, has inspected and approved the work for which Tenant
seeks reimbursement.

6.3. Tenant shall provide Landlord with the aforementioned documents by the 15th
of the month and payment shall be made by the 30th day of the month following
the month in which such documentation is provided.

6.4. Prior to Landlord disbursing the Landlord’s Retention to Tenant and any
remaining allowance money not distributed in accordance with Section 6.2 above
during the course of construction, Tenant shall submit to Landlord the following
items within thirty (30) days after completion of the Tenant

 

Exhibit B - Page 4



--------------------------------------------------------------------------------

Work: (i) “As Built” drawings and specifications pursuant to Section 3.5 above;
(ii) all unconditional lien releases from all general contractor(s) and
subcontractor(s) performing work; (iii) a “Certificate of Completion” prepared
by Tenant’s Architect; (iv) a final budget with supporting documentation
detailing all costs associated with the Permanent Improvement Costs; and (v) all
the items listed in the close-out checklist pursuant to the 425 Market Street
Tenant Construction Standards, including, but not limited to a signed-off permit
card, waste manifests, operating manuals and warranties.

7. Changes, Additions or Alterations.

If Tenant desires to make any non-de minimis change, addition or alteration or
desires to make any change, addition or alteration to any of the Building
Systems after approval of the Issued for Construction Documents, Tenant shall
prepare and submit to Landlord plans and specifications with respect to such
change, addition or alteration. Any such change, addition or alteration shall be
subject to Landlord’s approval in accordance with the provisions of Section 3.2
of this Workletter. Tenant shall be responsible for any submission to and plan
check and permit requirements of the applicable governmental authorities.

8. Miscellaneous.

8.1. Scope. Except as otherwise set forth in the Lease, this Work Letter shall
not apply to any space added to the Premises by Lease option or otherwise.

8.2. Electrical: The Building electrical system allows a Tenant improvement
design as follows:

(a) Lighting: A maximum of 1.3 watts of connected load per square foot of Usable
Area within the Premises for Building standard lighting.

(b) Power: A maximum of 5 watts of connected load per square foot of Usable Area
within the Premises for all outlets and other power requirements (exclusive of
the standard heating, ventilating and air conditioning of the Building System).

8.3. Tenant Work shall include (at Tenant’s expense) for all of the Premises:

(a) Building approved lighting sensor controls as necessary to meet applicable
Laws;

(b) Building Standard fluorescent fixtures in all Building office areas;

(c) Building Standard meters for each of electricity and chilled water used by
Tenant shall be connected to the Building’s system and shall be tested and
certified prior to Tenant’s occupancy of the Premises by a State certified
testing company;

(d) Building Standard ceiling systems (including tile and grid) and;

(e) Building Standard air conditioning distribution and Building Standard air
terminal units.

8.4. Sprinklers. Subject to any terms, conditions and limitations set forth
herein, Landlord shall provide an operative sprinkler system consisting of
mains, laterals, and heads “AS IS” on the date of delivery of the Premises to
Tenant. Tenant shall pay for piping distribution, drops and relocation of, or
additional, sprinkler system heads and Building firehose or firehose valve
cabinets, if Tenant’s Plans and/or any applicable Laws necessitate such.

8.5. Floor Loading. Floor loading capacity is 100 lbs. per square foot (80 lbs.
live load plus 20 lbs. for partitions, ceiling and doors). Tenant may exceed
floor loading capacity with Landlord’s consent, at Landlord’s sole discretion
and must, at Tenant’s sole cost and expense, reinforce the floor as required for
such excess loading.

8.6. Work Stoppages. If any work on the Real Property other than Tenant Work is
delayed, stopped or otherwise affected by construction of Tenant Work, Tenant
shall promptly take those actions necessary or desirable to eliminate such
delay, stoppage or effect on work on the Real Property other than Tenant Work.

8.7. Freight Elevator & Stocking of Material & Supplies. The Building contains
two (2) freight elevator(s). All stocking of materials and supplies shall be
done by Tenant’s contractor using the freight elevator on not less than 48 hours
prior notice prior arrangement to the manager of the Building or Project and in
accordance with any rules, regulations and guidelines of Landlord with respect
to tenant improvement work. Tenant or it Contractor shall reserve the use of a
freight elevator for such purposes with the Building manager at times available
for such purposes. Tenant shall pay Landlord Landlord’s prevailing charge to
provide such freight elevator use outside of Standard Operating Hours (as
defined in Section 1.03 of the Lease).

8.8. Life Safety. It is agreed that Tenant (or Contractor) shall employ the
services of Landlord’s approved Building fire and life-safety subcontractor for
all fire and life-safety work at the Building.

 

Exhibit B - Page 5



--------------------------------------------------------------------------------

8.9. Locks. Tenant agrees to purchase from Landlord or its agent all cylinders
and keys used in locks used in the Premises.

8.10. Authorized Representatives. Tenant has designated Shawn Anderson,
Corporate & Facilities Services Manager to act as Tenant’s representative with
respect to the matters set forth in this Work Letter. In the event that and for
so long as more than one individual is so designated, notices or requests from
Landlord shall be sufficiently given or delivered if given or delivered to
either individual, each individual is hereby authorized to act individually and
alone, and each shall have full authority and responsibility to act on behalf of
Tenant as required in this Work Letter. Tenant may add or delete authorized
representatives upon three (3) business days’ notice to Landlord.

8.11. Access to Premises. After Landlord has recovered possession of the
Premises from any prior tenant, prior to delivery of possession to Tenant and
during the period any Landlord Work is being performed, Tenant and its
architects, engineers, consultants, and contractors shall have access at
reasonable times and upon advance notice and coordination with the Building
management, to the Premises for the purpose of inspecting Landlord Work, if any,
and planning Tenant Work. Such access shall not in any manner interfere with
Landlord Work, if any. Such access, and all acts and omissions in connection
with it, shall be subject to and governed by all other provisions of the Lease,
including, without limitation, Tenant’s indemnification obligations, insurance
obligations, etc., except for the payment of Base Rent and Additional Rent. To
the extent that such access by Tenant delays the Substantial Completion of the
Landlord Work, such delay shall be a Tenant Delay and the Landlord Work shall be
deemed Substantially Complete on the date such Landlord Work would have been
completed but for such access.

8.12. Fee. Landlord shall receive a fee equal to one percent (1%) of Tenant’s
construction contract for all costs, including, without limitation, materials,
labor, supervision, profit, overhead or general conditions in connection with
the construction of the Tenant Work. Such fee is in addition to Tenant’s
reimbursement of costs incurred by Landlord pursuant to other provisions hereof,
including, without limitation, for Landlord’s architects and engineers to review
Tenant’s Plans.

8.13. Unions. Tenant shall utilize union contractors and/or subcontractors.

9. Force and Effect.

The terms and conditions of this Work Letter shall be construed to be a part of
the Lease and shall be deemed incorporated in the Lease by this reference.
Should any inconsistency arise between this Work Letter and the Lease as to the
specific matters which are the subject of this Work Letter, the terms and
conditions of this Work Letter shall control.

 

Exhibit B - Page 6



--------------------------------------------------------------------------------

EXHIBIT B-1

TO WORKLETTER AGREEMENT

LANDLORD WORK

Landlord Work shall mean the following work within the Premises, to be performed
by Landlord’s contractor(s), in all cases using building standard materials and
finishes and per Landlord’s design:

 

  1) Installation of main HVAC service to the Premises including the main loop
and the primary duct;

 

  2) Installation of a main sprinkler loop, branches and uprights of diameter
sufficient to comply with applicable building codes;

 

  3) Provide an electrical distribution system necessary to provide a minimum of
five (5) watts per rentable square foot for Tenant’s convenience outlets and one
and one-half (1.5) watts per rentable square foot for Tenant’s lighting;

 

  4) Provide restrooms, which shall be code compliant as of the applicable
delivery date, subject to any waiver or variance in place which is applicable to
the use during the Term; and

 

  5) Repair and patching of existing holes and damaged areas, if any, in the
floors.

 

Exhibit B-1 - Page 1



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

As used here, all capitalized terms, including, for example, Premises, Landlord,
Tenant, Building and Project, shall have the meanings set forth in the Lease of
which these Rules and Regulations form a part.

1. No sign, placard, picture, advertisement, name or notice shall be inscribed,
displayed, printed or affixed on or to any part of the outside or inside of the
Building or Project or elsewhere on or within the Premises, except in the
interior of the Premises, unless approved by the Landlord. Nothing shall be
placed near the glass of any window, door, partition, or wall which may appear
unsightly from outside the Project and no curtains, draperies, blinds, shutters,
shades, screens or other coverings, hangings or decorations shall be attached
to, hung or placed in, or used in connection with, any window in the Premises
unless approved by the Landlord. In any event, where approved by the Landlord,
all such items shall be installed inboard of the standard draperies provided for
the Premises and shall in no way be visible from the exterior of the Project.
The doors, windows, light fixtures and any lights or skylights that reflect or
admit light into the halls or other places of the Building shall not be covered
or obstructed.

2. Underwriters’ laboratory-approved equipment and microwave ovens may be used
in the Premises for heating food and brewing coffee, tea, hot chocolate and
similar beverages for employees and visitors. Tenant may also install vending
machines for the use of its employees and visitors.

3. Nothing shall be done or permitted in or about the Premises, or brought or
kept therein, which shall in any way increase the rate of or cause a
cancellation of or otherwise affect any fire or other insurance upon the
Building, the Project or any property kept therein, or conflict with any fire
laws or regulations or with any insurance policy upon the Premises or any part
thereof. Unless approved by the Landlord, no kerosene, gasoline or inflammable
or combustible fluid or material shall be used or kept in or about the Premises;
nor shall any method of heating or air conditioning be used for the Premises
other than that supplied by the Landlord or except as expressly provided in the
Lease. The Tenant shall comply with all fire regulations that may be approved by
the Landlord. In the event any use or activity shall lead to an increase in fire
or other insurance premiums payable on the insurance obtained by the Landlord,
or insurance covering Project Areas for which the Building pays a share, or
insurance procured by an individual tenant, the party causing such increase
shall be liable for payment of the same to the Landlord, the owners of the
Project or such individual tenant, as the case may be. The party so charged with
increasing premium costs shall have the right to contest the validity of such
increase.

4. Nothing shall be done or permitted in or about the Premises which shall in
any way obstruct or interfere with the use of the Premises for their intended
purposes, or obstruct or interfere with the rights of any tenant or occupant of
the Project, or injure or annoy them, nor shall the Premises or any part thereof
be used for any immoral, unlawful, disorderly or extra-hazardous purpose, or for
lodging or sleeping, nor shall any nuisance be caused, maintained or permitted
in or about the Premises, nor shall any animals or birds be brought or kept in
or about the Premises, other than service animals, such as seeing eyedogs.

5. The floors of the Building shall not be overloaded, nor shall any safe or
other heavy object be installed in the Premises without sufficient provision
being made for the proper distribution of the weight thereof.

6. Except as expressly provided in the Antennae License Agreement, Tenant shall
not install any radio or television antenna, loudspeaker or any other device on
the exterior of the office building of which the Building is a part.

7. Tenant shall keep its Premises in a good state of preservation and
cleanliness. It shall not allow anything whatever to fall from the windows or
doors of the Premises, nor shall it sweep or throw from the Premises any dirt or
other substance into any of the corridors or halls, elevators, ventilators or
elsewhere in the Building or the Project. Refuse shall be placed in containers
in such manner and at such times and places as may be directed by the Landlord,
the manager of the Building or Project, or its agents.

8. The sidewalks, entrances, elevators, vestibules, corridors, halls, landings
and fire exits must not be obstructed or encumbered or used for any purpose
other than ingress and egress to and from the Premises, the Building and the
Project. Use of the stairways between floors of the Premises is subject to the
terms of the Lease.

9. Tenant and occupants shall not cause or permit any disturbing noises or
objectionable odors to be produced upon or to emanate from the Premises.

10. Water closets and other water apparatus in the Building shall not be used
for any purpose other than those for which they were designed, nor shall any
sweepings, rubbish, rags or other articles be thrown into same. Any damage
resulting from misuse of any water closets or other apparatus in the Premises
shall be repaired and paid for by Tenant.

11. No vehicle belonging to a Tenant or to an employee, licensee, invitee,
contractor, agent, client or visitor of a Tenant or occupant shall be parked in
such manner as to impede or prevent ready access by any other vehicle to any
entrance to or exit from the Building, Project or parking garage.

 

Exhibit C - Page 1



--------------------------------------------------------------------------------

12. Tenant and occupants and employees, licensees, invitees, contractor, agents,
clients or visitors shall not at any time or for any reason whatsoever enter
upon or attempt to enter upon the roof of the office building of which the
Building is a part.

13. Canvassing, soliciting and peddling in or about the Premises shall be
prohibited and Tenant and occupants of the Premises shall cooperate to prevent
the same.

14. Unless approved by the Landlord, no hand trucks, except those equipped with
rubber tires and side guards, shall be used in or about the Project, and no
other carts or vehicles of any kind shall be used in or about the Building
except for those which are permitted to be used in the Project’s parking garage.

15. No furniture, freight, or equipment of any kind shall be brought into or
received in the Project or carried in the elevators, except at such time and in
such manner as shall be approved by the Landlord or by the manager of the
Building or Project.

16. The directory of the Project shall be used exclusively for the display of
the names and locations of the tenants and occupants of the Project.

17. Tenant shall see that the exterior doors of its Premises are closed and
securely locked on Saturdays, Sundays and legal holidays and not later than
7:00 P.M. of each other day. Tenant shall exercise care and caution that all
water faucets or water apparatus are entirely shut off before Tenant or its
employees leave the Premises, and that all utilities, electricity, gas or air,
shall likewise be carefully shut off so as to prevent waste or damage.

18. Tenant shall comply with such security measures and procedures as may be
reasonably approved by Landlord for the operation of the Building and the
conduct of business therein.

19. Complaints regarding services or operation of the Building shall be made in
writing to Landlord or the manager of the Building.

20. All work performance by or on behalf of Tenant shall be performed in
compliance with the 425 Market Street Tenant Construction Standards and in
accordance with the Conditions for Construction and Asbestos Procedures.

21. Subject to the terms of this Lease, these rules and regulations and any
consent or approval given hereunder may be added to, amended or repealed at any
time by Landlord, provided that such changes are adopted by Landlord in the good
faith exercise of its business discretion and are nondiscriminatory.

 

Exhibit C - Page 2



--------------------------------------------------------------------------------

EXHIBIT D

FAIR MARKET RENTAL RATE

1. Definition of Fair Market Rental Rate. “Fair Market Rental Rate” shall mean
the Monthly Base Rent equal to the monthly base rental per rentable square foot
which a tenant would pay and which a willing landlord would accept for space
comparable to the Premises in the Building and in other buildings of class A
standards in the San Francisco financial district (the “Applicable Market”) for
the period for which such rental is to be paid and for a lease on terms
substantially similar to those of the Lease (including, without limitation,
those applicable to Taxes, Operating Expenses and exclusions, but also
considering so-called net and triple net leases, and leases utilizing operating
expense stops or base years, and making appropriate adjustment between such
leases and this Lease, as described below), based on prevailing market
conditions in the Applicable Market at the time such determination is made
(“Comparable Transactions”). Without limiting the generality of the foregoing,
Comparable Transactions shall be for a term similar to the term of tenancy and
for space comparable in use, floor levels, view and orientation, square footage
and location within the Building and in the Applicable Market as the transaction
for which Fair Market Rental Rate is being determined; however, leases of
unusual or odd shaped spaces shall not be considered. In any determination of
Fair Market Rental Rate, the stated or contract monthly net or base rental in
Comparable Transactions shall be appropriately adjusted to take into account the
different terms and conditions prevailing in such transactions and those present
in the Lease, including, without limitation: (a) the extent to which average
annual expenses and taxes per rentable square foot payable by tenants in
Comparable Transactions vary from those payable by Tenant under the Lease, and
so, for example, if the Lease provides for payment of Rent Adjustments and/or
certain Operating Expenses on the basis of increases over a base year, then the
rate of Monthly Base Rent under the Lease shall be based upon a step-up to
change the calendar year which serves as the base year for calculation of the
base for such Operating Expenses for the Option Term to be the full calendar
year in which the Option Term commences, and such step-up shall be considered in
the determination of the Fair Market Rental Rate; (b) tenant improvements, value
of existing tenant improvements in their then current condition, the
concessions, if any, being given by landlords in Comparable Transactions, such
as parking charge abatement, free rent or rental abatement applicable after
substantial completion of any tenant improvements (and no adjustment shall be
made for any free or abated rent during any construction periods), loans at
below-market interest rates, moving allowances, space planning allowances, lease
takeover payments and work allowances, as compared to any tenant improvement,
refurbishment or repainting allowance given to Tenant under the Lease for the
space for which Fair Market Rental Rate is being determined; (c) the brokerage
commissions, fees and bonuses payable by landlords in Comparable Transactions
(whether to tenant’s agent, such landlord or any person or entity affiliated
with such landlord), as compared to any such amounts payable by Landlord to the
broker(s) identified with respect to the transaction for which Fair Market
Rental Rate is being determined; (d) the time value of money; (e) any material
difference between the definition of rentable area and the ratio of project
rentable to useable square feet in Comparable Transactions, as compared to such
figures applicable to the space for which Fair Market Rental Rate is being
determined; and (f) the extent to which charges for parking by tenants in
Comparable Transactions vary from those payable by Tenant under the Lease.

2. Sealed Estimates. In the event the Lease requires Fair Market Rental Rate to
be determined in accordance with this Exhibit, Landlord and Tenant shall meet
within ten (10) business days thereafter and each simultaneously submit to the
other in a sealed envelope its good faith estimate of Fair Market Rental Rate
(the “Estimates”). If the higher Estimate is not more than one hundred five
percent (105%) of the lower Estimate, then Fair Market Rental Rate shall be the
average of the two Estimates. If such simultaneous submission of Estimates does
not occur within such ten (10) business day period, then either party may by
notice to the other designate any reasonable time within five (5) business days
thereafter and any reasonable place at or near the Building for such meeting to
take place. In the event only one party submits an Estimate at that meeting,
such Estimate shall be Fair Market Rental. In the event neither party submits an
Estimate at that meeting, the transaction for which Fair Market Rental Rate is
being determined shall be deemed cancelled and of no further force or effect.

3. Selection of Arbitrators. If the higher Estimate is more than one hundred
five percent (105%) of the lower Estimate, then either Landlord or Tenant may,
by written notice to the other within five (5) business days after delivery of
Estimates at the meeting, require that the disagreement be resolved by
arbitration. In the event neither party gives such notice, the transaction for
which Fair Market Rental Rate is being determined shall be deemed cancelled and
of no further force or effect. Within five (5) business days after such notice,
the parties shall select as arbitrators three (3) mutually acceptable
independent MAI appraisers and/or real estate brokers with experience in real
estate activities, including at least ten (10) years’ experience in appraising
office space in the San Francisco Financial District (“Qualified Appraisers”).
If the parties cannot timely agree on such arbitrators, then within the
following five (5) business days, each shall select and inform the other party
of one (1) Qualified Appraiser and within a third period of five (5) business
days, the two appraisers (or if only one (1) has been duly selected, such single
appraiser) shall select as arbitrators a panel of three additional Qualified
Appraisers, which three arbitrators shall proceed to determine Fair Market
Rental Rate pursuant to Section 4 of this Exhibit. Both Landlord and Tenant
shall be entitled to present evidence supporting their respective positions to
the panel of three arbitrators.

4. Arbitration Procedure. Once a panel of arbitrators has been selected as
provided above, then as soon thereafter as practicable each arbitrator shall
select one of the two Estimates as the one which, in its opinion, is closer to
Fair Market Rental Rate. Upon an Estimate’s selection by two (2) of the
arbitrators,

 

Exhibit D - Page 1



--------------------------------------------------------------------------------

it shall be the applicable Fair Market Rental Rate and such selection shall be
binding upon Landlord and Tenant. If the arbitrators collectively determine that
expert advice is reasonably necessary to assist them in determining Fair Market
Rental Rate, then they may retain one or more qualified persons, including but
not limited to legal counsel, brokers, architects or engineers, to provide such
expert advice. The party whose Estimate is not chosen by the arbitrators shall
pay the costs of the arbitrators and any experts retained by the arbitrators.
Any fees of any counsel or expert engaged directly by Landlord or Tenant,
however, shall be borne by the party retaining such counsel or expert.

5. Rent Pending Determination of Fair Market Rental Rate. In the event that the
determination of Fair Market Rental Rate has not been concluded prior to
commencement of the applicable rental period for the applicable space for which
the Fair Market Rental Rate is being determined, Tenant shall continue to pay
the Base Rent and Rent Adjustment Deposit applicable to the last month of the
Term until the Fair Market Rental Rate is determined. In the event that the Fair
Market Rental Rate subsequently determined is different from the amount paid for
the applicable period, then within thirty (30) days after such determination,
Tenant shall pay Landlord any greater amounts due.

 

Exhibit D - Page 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT

 

FOR INTERNAL IDENTIFICATION PURPOSES ONLY

Our No.                          

  Other                                 

Applicant                                                                      

 

TO: Metropolitan Life Insurance Company

     425 Market Street, Suite 1050

     San Francisco, CA 94105

     Attention: EIM Manager

IRREVOCABLE LETTER OF CREDIT NO.                         

We hereby establish this irrevocable Letter of Credit in favor of the aforesaid
addressee (“Beneficiary”) for drawings up to United States $            
effective immediately. This Letter of Credit is issued, presentable and payable
at our office at [issuing bank’s address in City specified by Landlord] and
expires with our close of business on                 , 20     .

The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any liquidator, rehabilitator,
receiver or conservator.

We hereby undertake to promptly honor your sight draft(s) drawn on us,
indicating our Credit No.                 , for all or any part of this Credit
if presented at our office specified in paragraph one on or before the expiry
date or any automatically extended expiry date.

Except as expressly stated herein, this undertaking is not subject to any
agreement, condition or qualification. The obligation of [issuing bank] under
this Letter of Credit is the individual obligation of [issuing bank], and is in
no way contingent upon reimbursement with respect thereto.

It is a condition of this Letter of Credit that it is deemed to be automatically
extended without amendment for one year from the expiry date hereof, or any
future expiration date, unless at least thirty (30) days prior to an expiration
date we notify you by registered mail that we elect not to consider this Letter
of Credit renewed for any such additional period.

This Letter of Credit is transferable by the Beneficiary and by any successive
transferees at no charge or cost to Beneficiary or any transferee. Transfers of
this Letter of Credit are subject to receipt of Beneficiary’s (and subsequently,
transferee’s) instructions in the form attached hereto as Exhibit A accompanied
by the original Letter of Credit and amendments(s) if any.

This Letter of Credit is subject to and governed by the Laws of the State of New
York and the 1993 revision of the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce (Publication 500) and, in the
event of any conflict, the Laws of the State of New York will control. If this
Credit expires during an interruption of business as described in article 17 of
said Publication 500, the bank hereby specifically agrees to effect payment if
this Credit is drawn against within 30 days after the resumption of business.

 

Very truly yours,

 

[issuing bank]

 

Exhibit E - Page 1



--------------------------------------------------------------------------------

Exhibit A to Letter of Credit

[Bank – then current issuer of Letter of Credit]

 

c/o

 

 

 

 

Attention:

 

 

Re: Irrevocable Letter of Credit No.                         

Ladies & Gentlemen:

The undersigned acknowledges receipt of your advice No.                         
of a credit issued in our favor, the terms of which are satisfactory. We now
irrevocably transfer the said credit and all amendments and extensions thereof,
if any, to:

 

 

 

    [Name of Transferee]    

 

    [Address]  

You are to inform the transferee of this transfer and such transferee shall have
sole rights as beneficiary under the credit, including any amendments, extension
or increases thereof, without notice to or further assent from us.

This transfer is at no charge or cost to Beneficiary or the transferee.

 

Yours very truly,

Beneficiary

By:

 

 

Acknowledged and agreed by Bank [then current issuer of Letter of Credit]:

 

 

(Bank – then current issuer of Letter of Credit)

 

Exhibit E - Page 2



--------------------------------------------------------------------------------

EXHIBIT F

SCHEDULE OF TRANSACTIONAL COSTS

Leasing Commissions incurred by Landlord in connection with the Lease. For
purposes of information only, prior to the Execution Date of the Lease, the
amount of Leasing Commissions is estimated to be approximately:

 

Floor 12 Premises and Floor 13 Premises:

   $ 1,113,357.00   

Must Take Premises:

   $ 564,270.00   

Costs of the Tenant Improvements incurred by Landlord in connection with the
Lease. To be determined upon completion of the Tenant Improvements in the
applicable portion of the Premises. For purposes of information only, prior to
the Execution Date, the amount of such costs is estimated to be approximately

 

Floor 12 Premises and Floor 13 Premises:

   $ 3,446,105.00   

Must Take Premises:

   $ 1,746.550.00   

 

Exhibit F - Page 1



--------------------------------------------------------------------------------

EXHIBIT G

MUST-TAKE SPACE

 

 

 

 

 

 

Exhibit G - Page 1



--------------------------------------------------------------------------------

RIDER 1

COMMENCEMENT DATE AGREEMENT

Metropolitan Life Insurance Company, a New York corporation (“Landlord”), and
Xoom Corporation, a Delaware corporation (“Tenant”), have entered into a certain
Office Lease dated as of             , 2013 (the “Lease”).

WHEREAS, Landlord and Tenant wish to confirm and memorialize the Commencement
Date and Expiration Date of the Lease as provided for in Section 2.02(b) of the
Lease;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Lease, Landlord and Tenant agree as follows:

1. Unless otherwise defined herein, all capitalized terms shall have the same
meaning ascribed to them in the Lease.

2. The Commencement Date (as defined in the Lease) of the Lease is
                        .

3. The Expiration Date (as defined in the Lease) of the Lease is
                        .

4. Tenant hereby confirms the following:

 

  (a) That it has accepted possession of the premises pursuant to the terms of
the Lease;

 

  (b) That the Landlord Work, if any, is Substantially Complete; and

 

  (c) That the Lease is in full force and effect.

5. Except as expressly modified hereby, all terms and provisions of the Lease
are hereby ratified and confirmed and shall remain in full force and effect and
binding on the parties hereto.

6. The Lease and this Commencement Date Agreement contain all of the terms,
covenants, conditions and agreements between the Landlord and the Tenant
relating to the subject matter herein. No prior other agreements or
understandings pertaining to such matters are valid or of any force and effect.

 

TENANT:

     LANDLORD:

Xoom Corporation,

a Delaware corporation

    

Metropolitan Life Insurance Company,

a New York corporation

       By  

 

By

 

 

      

 

 

 

                   Print name

            Print name

     Its  

 

Its

 

 

      

(Chairman of Board, President or Vice President)

      

By

 

 

        

 

      

            Print name

      

Its

 

 

      

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

      

 

Rider 1 - Page 1



--------------------------------------------------------------------------------

RIDER 2

ADDITIONAL PROVISIONS

This Rider 2 (“Rider”) is attached to and a part of a certain Office Lease dated
as of December 20, 2013 , by Metropolitan Life Insurance Company, a New York
corporation, as Landlord, and Xoom Corporation, a Delaware corporation (for
purposes of this Rider, “Xoom”), as Tenant, for the Premises as described
therein (the “Lease”).

SECTION 1. DEFINED TERMS; FORCE AND EFFECT

Capitalized terms used in this Rider shall have the same meanings set forth in
the Lease except as otherwise specified herein and except for terms capitalized
in the ordinary course of punctuation. This Rider forms a part of the Lease.
Should any inconsistency arise between this Rider and any other provision of the
Lease as to the specific matters which are the subject of this Rider, the terms
and conditions of this Rider shall control.

SECTION 2. CONDITION OF PREMISES; DELIVERY; CONSTRUCTION PERIOD; COMMENCEMENT
DATE; TERM

2.1. Projected Delivery Date; Delivery Date; Commencement Date: Tenant’s
Obligations During Construction Period; Term.

(a) Landlord shall tender to Tenant possession of the Premises in the condition
specified in the Work Letter with any Landlord Work Substantially Complete no
later than December 1, 2013 (the “Projected Delivery Date”). On the date
Landlord actually tenders to Tenant possession of the Premises with any Landlord
Work Substantially Complete (the “Delivery Date”), all the terms and conditions
of the Lease shall apply, and Tenant shall observe and perform all terms and
conditions of the Lease, including all that are specified to apply during the
Term (for example only, Tenant’s insurance and indemnification obligations),
except that during the period (the “Construction Period”) from the Delivery Date
until the Commencement Date (defined below), in recognition of Tenant’s
construction and installations in, and preparation of, the Premises for the use
and occupancy permitted by this Lease: (i) Tenant shall not be obligated to pay
Monthly Base Rent, Rent Adjustment Deposits or Rent Adjustments; and
(ii) Landlord shall not be obligated to provide services or utilities except if
and to the extent expressly provided in Section 4 of the Work Letter. The Term
of this Lease shall be as shown in Section 1.01(5) of the Basic Lease Provisions
and the Commencement Date of the Term shall be the date which is the later to
occur of: (i) July 1, 2014; or (ii) one hundred fifty (150) days after the
Delivery Date.

(b) Upon request by Landlord, Tenant and Landlord shall enter into an agreement
(the form of which is attached to this Lease as Rider 1) confirming the
Commencement Date and the Expiration Date. If Tenant fails to enter into such
agreement within ten (10) business days after Landlord’s request enclosing the
proposed agreement, then the Commencement Date and the Expiration Date shall be
the dates designated by Landlord in such agreement.

2.2 Failure to Deliver Possession.

(a) If Landlord shall be unable to give possession of the Premises on the
Projected Delivery Date by reason of the following: (i) the holding over or
retention of possession of any tenant, tenants or occupants, or (ii) the
Landlord Work, if any, is not Substantially Complete, or (iii) for any other
reason, then Landlord shall not be subject to any liability for the failure to
give possession on said date. Under such circumstances, by operation of
Section 2.2 above, the Delivery Date and Commencement Date are automatically
adjusted and determined in relation to the date Landlord actually tenders
possession of the Premises to Tenant. No such failure to deliver possession on
the originally scheduled Projected Delivery Date shall affect the validity of
this Lease or the obligations of the Tenant hereunder; provided however that if
the Projected Delivery Date is delayed for thirty (30) days (subject to Tenant
Delay and Force Majeure) (“First Abatement Commencement Date”), then and in such
event Tenant shall receive one (1) day of abatement of Monthly Base Rent for
each day from the First Abatement Commencement Date to the date that the
Delivery Date occurs and if the Projected Delivery Date is delayed for ninety
(90) days (subject to Tenant Delay and Force Majeure) after the First Abatement
Commencement Date (“Second Abatement Commencement Date”), then and in such event
Tenant shall receive two (2) days of abatement of Monthly Base Rent for each day
from the Second Abatement Commencement Date to the date that the Delivery Date
occurs. If Rider 2 or the Workletter requires that any Landlord Work or Tenant
Work or both be Substantially Complete as an element of determining when the
Delivery Date or Commencement Date occurs, then such work shall be deemed
Substantially Complete if the delay in achieving actual Substantial Completion
shall be due to any Tenant Delay and/or default on the part of Tenant. In the
event of any dispute as to whether the applicable work is Substantially
Complete, the decision of Landlord’s architect shall be final and binding on the
parties.

(b) Notwithstanding any of the foregoing provisions of Subsection (a) above to
the contrary, if Landlord has not tendered possession of the Premises on or
before the Sunset Date (defined below), then, if Tenant does not elect to
receive the rent abatement as provided in Section 2.2(a) above, as Tenant’s sole
and exclusive remedy, Tenant shall have the option to terminate this Lease
exercisable by giving written notice to Landlord within three (3) business days
after the Sunset Date. If Tenant does not timely give notice of its election to
terminate this Lease as aforesaid and delivery of possession does not occur on
or before the date which is thirty (30) days following the Sunset Date, then
Tenant shall again

 

Rider 2 - Page 1



--------------------------------------------------------------------------------

have such option to terminate this Lease in the manner described above and such
date shall constitute the new Sunset Date; it being the intention of the parties
that Tenant shall have a recurring termination option after each such thirty
(30) day period following the initial Sunset Date if Landlord has not tendered
possession by the end of each such thirty (30) day period. As used in this
Lease, “Sunset Date” means the initial Sunset Date which is the date that is the
sixty (60) days following the later to occur of (A) the date the Lease is
properly executed and delivered by Tenant and the date all prepaid rental and
insurance certificates required under this Lease are delivered to Landlord, and
(B) the Projected Delivery Date and any succeeding new Sunset Dates (at thirty
(30) day intervals after the initial Sunset Date), and each such Sunset Date, as
applicable, shall be extended by the number of days of delay due to Force
Majeure plus the number of days of Tenant Delay, if any. On or before the Sunset
Date, if such date includes any period of Force Majeure or Tenant Delay,
Landlord shall give Tenant written notice of the resulting calendar date which
is the Sunset Date.

SECTION 3. MUST-TAKE EXPANSION.

(a) Tenant shall have the one-time right and obligation (the “Must-Take
Expansion”) to lease all (and not less than all) of the Must-Take Space (defined
below) in the event that the Must-Take Space becomes “Available” (as Available
is defined in Section 5(b) of the Offer Right set forth below). The “Must-Take
Space” shall mean the entire eighth floor of the Building, as shown on Exhibit G
hereto, which Must-Take Space is conclusively deemed to be 26,870 square feet of
Rentable Area and as of the execution of this Lease is part of Suite 800
currently leased to The Regents of the University of California. Notwithstanding
any of the foregoing to the contrary, Tenant acknowledges that Landlord has
disclosed that as of the date of execution of this Lease, the Must-Take Space is
leased for a term that will expire approximately June 30, 2014, and as set forth
more fully in Section 5(b) below, Landlord shall have the right at any time to
enter into an extension or renewal of such lease, whether or not any such right
is set forth in such lease, and to enter into any amendment or modification of
such lease; provided, however that, notwithstanding the foregoing, in no event
shall Landlord voluntarily enter into an extension of the term of such lease for
a period of more than 90 days.

(b) When the Must-Take Space becomes Available, Landlord shall give Tenant
written notice (“Landlord’s Must-Take Notice”) that the Must-Take Space is
Available and Landlord’s estimate of the projected date such space will be
vacant and deliverable to Tenant.

(c) Giving of Landlord’s Must-Take Notice shall thereby create and constitute a
binding lease of the Must-Take Space by and to Tenant, upon and subject to the
same terms and conditions contained in the Lease, except as follows:

(1) Tenant shall accept the Must-Take Space in its then “AS IS” condition, but
broom clean and free of all tenants or occupants, without any obligation of
Landlord to repaint, remodel, improve or alter such space for Tenant’s occupancy
or to provide Tenant any allowance therefore, except as expressly provided
herein. Landlord shall perform the same improvements within the Must-Take Space
as listed in the Exhibit B-1 to this Lease and shall provide an allowance to
Tenant at the rate set forth in the Work Letter;

(2) Landlord shall deliver the Must-Take Space to Tenant with the Landlord Work
Substantially Complete;

(3) upon such delivery (the “Must-Take Delivery Date”), the Must-Take Space
shall be part of the Premises under the Lease, such that the term “Premises” in
the Lease thereafter shall mean both the space leased immediately prior to such
delivery and the Must-Take Space, and shall be leased for the remaining term of
the Lease (including any extension pursuant to the Option to Extend);

(4) After the Must-Take Delivery Date, any construction and installations in,
and preparation of, the Must-Take Space by Tenant shall be in compliance with
the Work Letter.

(5) starting on the date which is the later of: (i) July 1, 2015; or (ii) one
hundred fifty (150) days after Must-Take Delivery Date (the “Must-Take
Commencement Date”), Tenant shall pay Monthly Base Rent with respect to the
Must-Take Space at the same rate then and thereafter applicable for the initial
Premises as set forth in Section 1.01 of the Lease (provided that the abated
rent shall not apply to the Must-Take Space);

(6) starting on the Must-Take Commencement Date, Tenant’s Share with respect to
the Must-Take Space shall be 2.842%;

(7) starting on the Must-Take Commencement Date, with respect to the Must-Take
Space Tenant shall additionally pay Tenant’s Share of Operating Expenses and
Taxes, or increases therein, as applicable under the Lease, with Tenant’s Share
recalculated to reflect addition of the Must-Take Space;

 

Rider 2 - Page 2



--------------------------------------------------------------------------------

(8) starting on such Must-Take Commencement Date, Tenant shall additionally pay
other charges payable by Tenant for utilities and otherwise with respect to the
Must-Take Space;

(9) the number of unreserved parking spaces rented to Tenant shall increase at
the rate of one (1) space per six thousand (6,000) square feet of Rentable Area,
with the rental rate at Landlord’s then-posted rate which rate shall be subject
to increase from time to time by operator.

(d) If the Must Take Delivery Date has not occurred on or before February 15,
2015, (subject to Tenant Delay and Force Majeure) (Expansion Abatement Date”),
then and in such event, Landlord shall not be subject to any liability by reason
of the Must Take Delivery Date not occuring on said date and no such failure
shall affect the validity of this Lease or the obligations of the Tenant
hereunder; provided however that Tenant shall receive one (1) day of abatement
of Monthly Base Rent for each day from the Expansion Abatement Date to and
including the Must Take Delivery Date.

(e) Promptly after giving Landlord’s Must-Take Notice, Landlord shall prepare a
memorandum confirming the specific dates, amounts and terms of the lease of the
subject Must-Take Space in accordance with the terms and conditions of this
Must-Take Expansion, in the form of an amendment to the Lease, and Tenant shall
execute such amendment within ten (10) business days after Landlord and Tenant
agree to the form of the proposed amendment and Landlord shall execute it
promptly after Tenant. Notwithstanding any of the foregoing to the contrary, the
failure of Landlord to prepare such amendment or of either party to execute an
amendment shall not affect the validity and effectiveness of the lease of the
Must-Take Space in accordance with the terms and conditions of this Must-Take
Expansion.

(f) Right Personal. The Hold Option is personal to Xoom and may not be used by,
and shall not be transferable or assignable (voluntarily or involuntarily) to
any other person or entity except an Affiliate that satisfies the terms and
conditions of Section 10.01(e) of the Lease.

SECTION 4. OPTION TO EXTEND.

(a) Landlord hereby grants Tenant a single option to extend the Term of the
Lease for an additional period of five (5) years (such period may be referred to
as the “Option Term”), as to the entire Premises as it then exists, upon and
subject to the terms and conditions of this Section (the “Option To Extend”),
and provided that at the time of exercise of such option (and each Option, if
more than one Option is granted): (i) Tenant must be conducting regular, active,
ongoing business in, and be in occupancy (and occupancy by a subtenant, licensee
or other party permitted or suffered by Tenant shall not satisfy such condition)
of not less than two (2) floors of the Premises; and (ii) there has been no
material adverse change in Tenant’s financial position from such position as of
the date of execution of the Lease.

(b) Tenant’s election (the “Election Notice”) to exercise the Option To Extend
must be given to Landlord in writing no earlier than the date which is
fifteen (15) months prior to the Expiration Date and no later than the date
which is twelve (12) months prior to the Expiration Date. If Tenant either fails
or elects not to exercise the Option to Extend by not timely giving its Election
Notice, then the Option to Extend shall be null and void, including, if more
than one Option is granted, the then applicable Option to Extend and all further
Options to Extend.

(c) The Option Term (and each Option Term, if more than one Option is granted)
shall commence immediately after the expiration of the preceding Term of the
Lease. Tenant’s leasing of the Premises during the Option Term shall be upon and
subject to the same terms and conditions contained in the Lease except that:
(i) Tenant shall pay the “Option Term Rent”, defined and determined in the
manner set forth in the immediately following Subsection; (ii) the Security
shall be increased to an amount that is the same percentage or proportion of
Option Term Rent as the prior amount of Security was in relation to Rent for the
Term prior to the Option Term; and (iii) Tenant shall accept the Premises in its
“as is” condition without any obligation of Landlord to repaint, remodel,
repair, improve or alter the Premises or to provide Tenant any allowance
therefor, except to the extent tenants leasing space in Comparable Transactions
receive an allowance pursuant to the definition of Fair Market Rental Rate
defined in Exhibit D hereto, provided, however, Landlord by notice given to
Tenant within thirty (30) days after final determination of the Fair Market
Rental Rate, may elect to provide, in lieu of such allowance for alterations to
the Premises, a rent credit equal to the amount of the allowance that would have
otherwise been given, credited toward the rents applicable only to the Premises
and due starting after such rent obligation commences. If Tenant timely and
properly exercises the Option To Extend, references in the Lease to the Term
shall be deemed to mean the preceding Term as extended by the Option Term unless
the context clearly requires otherwise.

(d) The Option Term Rent shall mean the sum of the Monthly Base Rent at the Fair
Market Rental Rate (as defined in Exhibit D) plus Rent Adjustments and/or
certain Operating Expenses (if applicable, based upon a step-up to change the
base year or base amount for calculation of Operating Expenses in connection
with determination of the Fair Market Rental Rate) plus other charges pursuant
to the Lease payable to Landlord. The determination of Fair Market Rental Rate
and Option Term Rent shall be made by Landlord, in the good faith exercise of
Landlord’s business judgment. Within forty-five (45) days after Tenant’s
exercise of the Option To Extend, Landlord shall notify Tenant of Landlord’s
determination of the Fair Market Rental Rate and Option Term Rent for the
Premises. Tenant may, within

 

Rider 2 - Page 3



--------------------------------------------------------------------------------

fifteen (15) business days after receipt thereof, deliver to Landlord a written
notice either: (i) accepting Landlord’s determination, in which case the
extension shall be effective and binding (subject to Subsection (f) below) at
the accepted rate; or (ii) setting forth Tenant’s good faith estimate, in which
case Landlord and Tenant will promptly confer and attempt to agree upon the Fair
Market Rental Rate and Option Term Rent. Tenant’s failure to timely deliver such
notice within such fifteen (15) day period shall be deemed its election under
(i) in the immediately preceding sentence. In the event Tenant has delivered
notice setting forth Tenant’s different estimate, but no agreement in writing
between Tenant and Landlord on Fair Market Rental Rate and Option Term Rent is
reached within thirty (30) days after Landlord’s receipt of Tenant’s estimate,
the Fair Market Rental Rate shall be determined in accordance with the terms of
Exhibit D. To the extent that Tenant pays directly the utility or service
provider for utilities or services which Tenant is to obtain directly pursuant
to the Lease, Tenant shall continue to pay such amounts, but such amounts shall
not be counted as part of the Fair Market Rental Rate as used herein.

(e) Promptly after final determination of the Fair Market Rental Rate, Landlord
shall prepare a memorandum confirming the specific dates, amounts and terms of
the extension for the Option Term in accordance with the terms and conditions of
this Option to Extend, in the form of an amendment to the Lease, and Tenant
shall execute such amendment within fifteen (15) business days after Landlord
and Tenant agree to the form of the proposed amendment and Landlord shall
execute it promptly after Tenant. Notwithstanding any of the foregoing to the
contrary, the failure of Landlord to prepare such amendment or of either party
to execute an amendment shall not affect the validity and effectiveness of the
extension for the Option Term in accordance with the terms and conditions of
this Option to Extend.

(f) Upon the occurrence of any of the following events, Landlord shall have the
option, exercisable at any time prior to commencement of the Option Term, to
terminate all of the provisions of this Section with respect to the Option to
Extend, whereupon any prior or subsequent exercise of this Option to Extend
shall be of no force or effect:

(i) Tenant’s failure to timely exercise or timely to perform the Option to
Extend in strict accordance with the provisions of this Section.

(ii) The existence at the time Tenant exercises the Option to Extend or at the
commencement of the Option Term of a Default on the part of Tenant under the
Lease or of any state of facts which with the passage of time or the giving of
notice, or both, would constitute such a Default.

(iii) Tenant’s third monetary Default with a value of $25,000 or more under the
Lease within thirty-six (36) months prior to the commencement of the Option
Term, notwithstanding that all such Defaults may subsequently be cured.

(g) Without limiting the generality of any provision of the Lease, time shall be
of the essence with respect to all of the provisions of this Section.

(h) This Option to Extend is personal to Xoom and may not be used by, and shall
not be transferable or assignable (voluntarily or involuntarily) to any other
person or entity except an Affiliate that satisfies the terms and conditions of
Section 10.01(e) of the Lease.

SECTION 5. OFFER RIGHT.

(a) Landlord hereby grants Tenant an on-going right of first offer to lease the
Offer Space (defined below) if and to the extent such space is Available
(defined below) during the period beginning on the date of execution of this
Lease and expiring twenty-four (24) months prior to the Expiration Date of the
Term (the “Offer Period”), upon and subject to the terms and conditions of this
Section (the “Offer Right”), and provided that at the time of exercise of such
right: (i) Tenant must be conducting regular, active, ongoing business in, and
be in occupancy (and occupancy by a subtenant, licensee or other party permitted
or suffered by Tenant shall not satisfy such condition) of not less than two
(2) floors of the Premises; and (ii) there has been no material adverse change
in Tenant’s financial position from such position as of the date of execution of
the Lease.

(b) “Offer Space” shall mean the leasable space on the floors of the Building
that is contiguous to the Premises. The term “Available” shall mean that the
space in question is either: (1) vacant and free and clear of all “Prior Rights”
(defined below); or (2) space as to which Landlord has received a proposal, or
Landlord is making a proposal, for a lease or rights of any nature applicable in
the future when such space would be free and clear of all Prior Rights. The term
“Prior Rights” shall mean rights of other parties, including without limitation,
a lease, lease option, or option or other right of extension, renewal,
expansion, refusal, negotiation or other right, either: (i) pursuant to any
lease or written agreement which is entered into on or before the beginning of
the Offer Period; or (ii) pursuant to any extensions or renewal of any of the
foregoing, whether or not set forth in such lease or written agreement, and
Landlord shall be free at any time to enter such extension or renewal; or
(iii) pursuant to any amendment or modification of any of the foregoing, and
Landlord shall be free at any time to enter such amendment or modification.

(c) Nothing herein shall be deemed to limit or prevent Landlord from marketing,
discussing or negotiating with any other party for a lease of, or rights of any
nature as to, any part of the Offer Space, but during the Offer Period before
Landlord makes any written proposal to any other party (other than a party

 

Rider 2 - Page 4



--------------------------------------------------------------------------------

with Prior Rights) for any Offer Space which becomes Available (including giving
a written response to any proposal or offer received from another party), or
contemporaneously with making any such proposal, and in any event within
thirty (30) days after such space becomes vacant and free and clear of all
“Prior Rights”, Landlord shall give Tenant written notice (“Landlord’s Notice”),
which notice identifies the space Available, its rentable area, Landlord’s
estimate of the projected date such space will be vacant and deliverable to
Tenant, Landlord’s estimate of the applicable Fair Market Rental Rate, as
defined in Exhibit D hereto (“Landlord’s Estimate”), and if applicable, base
year or base amount (if different from that for the rest of the Premises) with
respect to Operating Expenses. For the period of ten (10) business days after
Landlord gives Landlord’s Notice (the “Election Notice Period”), Tenant shall
have the right to give Landlord irrevocable written notice (“Election Notice”)
of Tenant’s election to lease all (and not less than all) the Offer Space
identified in Landlord’s Notice.

(d) In the event Tenant duly and timely delivers its Election Notice to
Landlord, such exercise shall thereby create and constitute a binding lease of
the Offer Space by and to Tenant, subject to suspension or termination of such
right pursuant to Subsection (h) below, upon and subject to the same terms and
conditions contained in the Lease as follows (except as otherwise expressly set
forth in the Landlord’s Notice): (i) Tenant shall accept the Offer Space in its
then “AS IS” condition, but broom clean and free of all tenants or occupants,
without any obligation of Landlord to repaint, remodel, improve or alter such
space for Tenant’s occupancy or to provide Tenant any allowance therefor except
to the extent tenants leasing space in Comparable Transactions receive an
allowance pursuant to the definition of Fair Market Rental Rate, provided,
however, Landlord, by notice given to Tenant within thirty (30) days after
receipt of Tenant’s Election Notice, may elect to provide, in lieu of such
allowance for alterations to the Offer Space, a rent credit equal to the amount
of the allowance that would have otherwise been given, credited toward the rents
applicable only to the Offer Space and due starting after such rent obligation
commences; (ii) Landlord shall deliver the Offer Space to Tenant no later than
thirty (30) days after the later of the date on which Landlord regains
possession of such space or the date on which Landlord receives Tenant’s
Election Notice. Upon such delivery, the Offer Space shall be part of the
Premises under the Lease, such that the term “Premises” in the Lease thereafter
shall mean both the space leased immediately prior to such delivery and the
Offer Space, and shall be leased for the remaining term of the Lease (including
any extension pursuant to the Option to Extend) Starting on such delivery date,
with respect to the Offer Space Tenant shall pay Monthly Base Rent equal to the
Fair Market Rental Rate, with Fair Market Rental Rate defined and determined as
set forth herein and in Exhibit D andTenant shall additionally pay Tenant’s
Share of Operating Expenses or increases in Operating Expenses, as applicable
under the Lease, with Tenant’s Share recalculated to reflect addition of the
Offer Space, or with a separate Tenant’s Share for the Offer Space if the Lease
provides for a base year or base amount for calculation of Operating Expenses
and if the base year or base amount for the Offer Space is different from that
for the rest of the Premises Starting on such delivery date, (i) Tenant shall
additionally pay other charges payable by Tenant for utilities and otherwise
with respect to the Offer Space; (ii) the number of unreserved parking spaces
rented to Tenant shall increase at the rate of one (1) spaces per six thousand
(6,000) square feet of Usable Area, with the rental rate at Landlord’s
then-posted rate with increases as provided in the Lease; and (iii) the Security
shall be increased to an amount that is the same percentage or proportion of
Rent (after including Rent for the Offer Space) as the prior amount of Security
was in relation to prior Rent.

(e) Landlord’s Estimate set forth in Landlord’s Notice shall be conclusive and
binding as the Monthly Base Rent payable for the Offer Space in Landlord’s
Notice unless Tenant notifies Landlord in Tenant’s Election Notice that Tenant
elects to lease the subject Offer Space but disputes Landlord’s Estimate and
specifies in detail the reasons therefor and states Tenant’s good faith estimate
of the Fair Market Rental Rate. If the dispute is not resolved within ten (10)
business days after Landlord receives Tenant’s Election Notice as described
above, then the Fair Market Rental Rate shall be determined in accordance with
the terms of Exhibit D.

(f) Promptly after final determination of the Fair Market Rental Rate, Landlord
shall prepare a memorandum confirming the specific dates, amounts and terms of
the lease of the subject Offer Space in accordance with the terms and conditions
of this Offer Right, in the form of an amendment to the Lease. Tenant shall
execute such amendment within fifteen (15) business days after receipt of the
proposed amendment and Landlord shall execute it promptly after Tenant.
Notwithstanding any of the foregoing to the contrary, the failure of Landlord to
prepare such amendment or of either party to execute an amendment shall not
affect the validity and effectiveness of the lease of the Offer Space in
accordance with the terms and conditions of this Offer Right.

(g) If Tenant either fails or elects not to exercise its Offer Right as to the
Offer Space covered by Landlord’s Notice by not giving its Election Notice
within the Election Notice Period, then Tenant’s Offer Right shall not apply for
twelve (12) months thereafter to the extent of the space covered by Landlord’s
Notice and Landlord shall be free to lease such space and/or otherwise grant
options or rights to such space on any terms and conditions whatsoever free and
clear of the Offer Right, and if upon expiration of such twelve (12) month
period Landlord has not executed any lease or written agreement with respect to
the applicable Offer Space, the procedure set forth above shall be repeated.
Further, if Landlord executes with any third party or parties any new leases or
written agreements permissible under this Section for any Offer Space covered by
Landlord’s Notice, the determination of whether or not such space again becomes
Available so as again to be subject to Tenant’s rights hereunder shall be made
by applying the standards set forth above in Subsection (b) as to such new
leases or written agreements in the same manner as if they had been entered into
prior to the Offer Period.

 

Rider 2 - Page 5



--------------------------------------------------------------------------------

(h) During any period that Tenant does not occupy at least two (2) floors of the
Premises or that there is an uncured default by Tenant under the Lease after
receipt of written notice and the expiration of any applicable cure period, the
Offer Right shall not apply and shall be ineffective and suspended, and Landlord
shall not be obligated to give a Landlord’s Notice as to any space which becomes
Available during such suspension period, and Landlord shall not be obligated to
negotiate (or enter any amendment) with respect to any Offer Space which was the
subject of a pending Landlord’s Notice for which an amendment has not been fully
executed, and during such suspension period Landlord shall be free to lease
and/or otherwise grant options or rights to such space on any terms and
conditions whatsoever free and clear of the Offer Right. The Offer Right shall
terminate upon any of the following: (1) the termination of the Lease upon the
occurrence of a Tenant default or otherwise; (2) Landlord’s recovery of
possession of the Premises upon the occurrence of a Tenant default or otherwise;
(3) rejection of the Lease in any bankruptcy proceeding; or (4) the failure of
Tenant timely to exercise, give any notices, perform or agree, within any
applicable time period specified above, with respect to any Offer Space which
was the subject of any Landlord’s Notice.

(i) The Offer Right is personal to Xoom and may not be used by, and shall not be
transferable or assignable (voluntarily or involuntarily) to any other person or
entity except an Affiliate that satisfies the terms and conditions of
Section 10.01(e) of the Lease.

SECTION 6. TERMINATION OPTION.

(a) Grant of Option; Exercise; Early Termination Date. Landlord hereby grants
Tenant the option (the “Termination Option”) to advance the Expiration Date of
the Term as to the entire Premises then existing, and not less than the entire
Premises, upon and subject to all of the terms, covenants and conditions set
forth below. This Termination Option shall be exercisable only by written notice
(“Termination Notice”) given by Tenant to Landlord no later than the last day of
the eighty-fourth (84th) month of the Term and no earlier than the last day of
the eighty-first (81st) month of the Term. Provided that such notice is duly
given and all the terms, covenants and conditions of this Termination Option are
satisfied and performed, the Termination Option shall advance the Expiration
Date of the Term to the date which is the end of the ninety-sixth (96th) month
of the Term (the “Early Termination Date”).

(b) Termination Fee. Tenant shall pay Landlord the Termination Fee (defined
below) in immediately available funds and without any deduction or offset
whatsoever. The Termination Fee is the amount which the parties have negotiated
and agreed upon as a fee or compensation which is intended as their fair
estimate of losses and damages which are difficult to calculate and which
Landlord is likely to sustain due to the corresponding advance of the Expiration
Date, including the unamortized portion of any concessions, commissions,
allowances and other expenses incurred by Landlord in connection with the
Premises leased by Tenant under the Lease, and Landlord’s loss of future rent in
connection therewith. Such amount shall be Landlord’s earned fee and liquidated
damages for such estimated losses and damages, whether such losses and damages
in fact are greater or less than the applicable amount of the Termination Fee.
The Termination Fee shall mean and consist of the following:

(i) the amount equal to the sum of three (3) months of Monthly Base Rent and
Rent Adjustment Deposits at the rate that would have been applicable during
months ninety-six (96) through and including ninety-eight (98) of the Term; plus

(ii) the amount equal to the unamortized portion as of the Early Termination
Date of the “Transactional Costs” (as defined below) plus interest at the rate
of seven percent (7%) per annum, amortized on a straight line basis: (1) over
the Term with respect to Transactional Costs applicable to the initial Premises,
and (2) over the Term remaining if and when space is added to the Premises after
the Execution Date with respect to Transactional Costs applicable to such space.
As used herein, “Transactional Costs” means all costs paid or incurred by
Landlord with respect to the Premises (both the initial Premises and any space
added after the Execution Date) for leasing commissions, any allowance provided
by Landlord to Tenant and any construction costs paid or incurred by Landlord
for improvements or alterations A schedule of the Transactional Costs setting
forth those applicable to the initial Premises is shown on Exhibit F to this
Lease.

(c) Conditions Precedent. Upon the occurrence of any of the following events,
this Termination Option shall not be available and shall automatically terminate
without notice and cease to be of any force or effect:

(i) Tenant’s failure to give notice of exercise of the Termination Option or
failure to pay Landlord the full amount of the Termination Fee in accordance
with this Termination Option.

(ii) The existence at the time of exercise of the Termination Option or on or
prior to the Early Termination Date of an uncured Default by Tenant under the
Lease.

In any of such events, Landlord shall have available all rights and remedies
provided under the Lease without being limited in any way by the Termination
Option. Further, in the event there exists an uncured Default by Tenant under
the Lease for any reason whatsoever prior to or after the exercise or purported
exercise of the Termination Option, Landlord shall have available all rights and
remedies provided under the Lease without being limited in any way by the
Termination Option.

 

Rider 2 - Page 6



--------------------------------------------------------------------------------

(d) Obligations Until Early Termination Date; Proration. All of the terms,
covenants and conditions of the Lease shall remain in full force and effect with
respect to the Premises through the Early Termination Date, except as otherwise
provided in this Termination Option. In addition to payment of the Termination
Fee, Tenant shall continue to pay all rents and charges (including utilities),
including, without limitation, Monthly Base Rent, Tenant’s Share of Operating
Expenses and Taxes, and other charges as they become due and payable under the
Lease for the Premises through and including the Early Termination Date. Such
rents and charges shall be prorated, billed and payable as provided under the
Lease, in the same manner as if the Early Termination Date was the regularly
scheduled Expiration Date of the Term. No later than 11:59 p.m. on the Early
Termination Date, Tenant shall vacate and deliver to Landlord exclusive
possession of the Premises pursuant to the same provisions and requirements of
the Lease that apply upon the Expiration Date or Termination Date.

(e) Certain Changes in Lease After Exercise. Upon and after Tenant’s exercise of
the Termination Option, all of the terms, covenants and conditions of the Lease
shall continue to apply except the Negotiation Right and the Option to Extend
shall no longer be available, shall automatically terminate without notice and
shall be of no further force or effect.

(f) Holding Over. In the event that Tenant fails to vacate and deliver exclusive
possession of the Premises to Landlord by the Early Termination Date as required
under this Termination Option, then such holding over as to the Premises shall
be upon and subject to all the terms, covenants and conditions of the Lease
applicable to a holding over, including, without limitation, Article Thirteen of
the Lease.

(g) No Release. Notwithstanding any provision of the foregoing to the contrary,
neither the grant of this Termination Option nor the acceptance by Landlord of
the surrender of the Premises shall in any way:

(i) be deemed to excuse or release Tenant from any obligation or liability with
respect to the Premises (including, without limitation, any obligation or
liability under provisions of the Lease to indemnify, defend and hold harmless
Landlord or other parties, or with respect to any breach or breaches of the
Lease by Tenant) which obligation or liability: (x) first arises on or prior to
the date on which Tenant delivers to Landlord possession of the Premises; or
(y) arises out of or is incurred in connection with events or other matters
which took place on or prior to such date, or

(ii) affect any obligation under the Lease which by its terms is to survive the
expiration or sooner termination of the Lease.

(h) Option Personal. The Termination Option is personal to Xoom and may not be
used by, and shall not be transferable or assignable (voluntarily or
involuntarily) to any other person or entity except an Affiliate that satisfies
the terms and conditions of Section 10.01(e) of the Lease.

SECTION 7 ANTENNA RIGHTS AND RISER RIGHTS

Concurrently with the execution of this Lease, Landlord and Tenant are entering
into that certain Communications License Agreement dated as of the Date of
Lease.

SECTION 8 BICYCLE PARKING

At no cost to Tenant and subject to Building rules regulating such facility,
Tenant may use the Building’s bicycle parking facility 24 hours per day on a
first come-first served basis. Bicycle storage and overnight parking are
prohibited.

SECTION 9 STORAGE

Concurrently with the execution of this Lease, Landlord and Tenant are entering
into that certain Storage License Agreement dated as of the Date of Lease.

 

Rider 2 - Page 7